12‐5086 
United States v. Aquart 




                                       In the
              United States Court of Appeals
                           For the Second Circuit
                                 ________________ 
 
                                AUGUST TERM 2016 
 
                                No. 12‐5086‐cr                              
                                        
                           UNITED STATES OF AMERICA, 
                                    Appellee, 
                                        
                                      v.  
 
    AZIBO AQUART, AKA D., AKA DREDDY, AKA JUMBO, AKA AZIBO 
              SMITH, AKA AZIBO SIWATU JAHI SMITH, 
                      Defendant‐Appellant, 
 
          AZIKIWE AQUART, AKA ZEE, NATHANIEL GRANT, AKA 
            CORRECTIONAL OFFICER STONE, EFRAIN JOHNSON, 
                            Defendants. 
                         ________________                                  

              On Appeal from the United States District Court 
                     for the District of Connecticut 
                                            
 
                            ARGUED:  AUGUST 29, 2016 
                           DECIDED:  DECEMBER 20, 2018 
                                              
                                                                                 



Before:  CALABRESI, RAGGI, WESLEY, Circuit Judges. 
                           ________________                                  

      On appeal from a judgment of the United States District Court 
for  the  District  of  Connecticut  (Arterton,  J.)  sentencing  defendant 
Azibo Aquart to death for his role in drug and racketeering related 
murders, Aquart raises myriad challenges to both his conviction and 
death sentence.   

      AFFIRMED  as  to  conviction;  VACATED  AND  REMANDED  as  to 
sentence.  

      Judge Calabresi concurs in the judgment, joining the opinion in 
part and concurring in part. 

                           ________________                                  

                           SEAN  J.  BOLSER  (Barry J. Fisher, on the brief), 
                           Federal Capital Appellate Resource Counsel 
                           Project, Brooklyn, New York; BEVERLY  VAN 
                           NESS,  ESQ.,  New  York,  New  York,  for 
                           Defendant‐Appellant.                              

                           TRACY  LEE  DAYTON,  JACABED  RODRIGUEZ‐
                           COSS,  Assistant  United  States  Attorneys 
                           (Sandra  S.  Glover,  Assistant  United  States 
                           Attorney;  Leslie  R.  Caldwell,  Assistant 
                           Attorney  General,  Sung‐Hee  Suh,  Deputy 
                           Assistant  Attorney  General,  David  M. 
                           Lieberman,  Attorney,  Criminal  Division, 
                                      2 
 
 
 
                                                                                                                     



                                       Appellate  Section,  U.S.  Department  of 
                                       Justice,  Washington,  D.C.,  on  the  brief),  for 
                                       John H. Durham, United States Attorney for 
                                       the  District  of  Connecticut,  New  Haven, 
                                       Connecticut, for Appellee. 
                                        ________________                                

REENA RAGGI, Circuit Judge: 

                                       _________________ 

                                  TABLE OF CONTENTS 

BACKGROUND ......................................................................................... 7 
    I.   The Guilt Phase of Trial ................................................................. 7 
         A. The Prosecution Case ................................................................. 7 
             1.   The Aquart Drug Enterprise .............................................. 7 
             2.   The  Murders  of  Tina  Johnson,  James  Reid,  and  Basil 
                 Williams ................................................................................. 8 
                  a. Tina Johnson Interferes with Aquart’s Drug Enterprise
                       ........................................................................................... 8 
                  b. Planning the Murders ...................................................... 9 
                  c. The August 24, 2005 Murders ....................................... 10 
                  d. Discovery of the Murder Victims ................................ 11 
                  e. Forensic Evidence ........................................................... 12 
                  f. Post‐Murder Inculpatory Evidence .............................. 13 
                           (i)  Lashika Johnson Testifies to Aquart’s Efforts To 
                           Destroy  Evidence  and  to  Efrain  Johnson’s 
                           Admissions ................................................................ 13 
                                                       3 
 
 
 
                                                                                                                



                            (ii) Aquart Admits Destroying Evidence .............. 14 
                            (iii) Aquart’s Efforts To Obstruct Justice ............... 15 
         B. The Defense Case ...................................................................... 16 
         C. Verdict ........................................................................................ 17 
    II.   The Capital Penalty Phase of Trial ............................................. 17 
         A. The Prosecution Case ............................................................... 17 
         B. Defense Mitigating Factors ...................................................... 19 
         C. The Penalty Verdict .................................................................. 21 
         D. Sentence ...................................................................................... 22 
DISCUSSION ............................................................................................. 23 
    I.   Guilty Verdict Challenges ............................................................ 23 
         A. Sufficiency Challenge to VICAR Counts .............................. 23 
              1.   Interstate Commerce Nexus ............................................. 24 
              2.   Motive .................................................................................. 28 
         B. Perjury Challenges to Conviction ........................................... 30 
              1.   John Taylor .......................................................................... 32 
              2.   Lashika Johnson ................................................................. 40 
         C. Prosecutorial Misconduct in Summation .............................. 46 
    II.   Sentencing Challenges ................................................................. 51 
         A.  Standard  for  Reviewing  Unpreserved  Sentencing 
            Challenges ................................................................................. 52 
         B.  Prosecutorial  Misconduct  Pertaining  to  Efrain  Johnson 
             Evidence .................................................................................... 55 
              1.   Improper Vouching ............................................................ 58 
              2.   Misleading Characterization of Plea Allocution ........... 73 
              3.   Denigrating Defense Strategy .......................................... 78 
                                                      4 
 
 
 
                                                                                                           



         C. Sufficiency Challenge ............................................................... 84 
             1.   Substantial Planning and Premeditation Aggravator ... 86 
             2.   Multiple Killings Aggravator ........................................... 89 
         D. Constitutionality Challenges to Death Penalty .................... 94 
             1.   Per Se Eighth Amendment Challenge ............................. 94 
             2.   Proportionality Challenge ................................................ 99 
                  a.     Judicial  Proportionality  Review  Is  Not 
                        Constitutionally  Mandated  for  Capital  Sentences 
                        Under the Federal Death Penalty Act ........................ 99 
                  b.  Aquart’s  Death  Sentence  Is  Not  Constitutionally 
                      Disproportionate ......................................................... 103 
             3.   Arbitrariness Challenge .................................................. 106 
             4.   Necessary and Proper Clause Challenge ..................... 112 
             5.   “Originalist” Challenge .................................................. 121 
                  a.  Extending  Capital  Punishment  to  VICAR  and  CCE 
                      Murders ........................................................................ 123 
                  b.  Federalism  and  the  Federal  Death  Penalty  in 
                      Connecticut .................................................................. 128 
CONCLUSION ....................................................................................... 136 
                                       ______________ 

         Early  on  the  morning  of  August  24,  2005,  drug  dealer  Azibo 
Aquart, together with his brother Azikiwe Aquart and confederates 
Efrain  Johnson  and  John  Taylor,  donned  masks  and,  at  gunpoint, 
forced  their  way  into  perceived  drug  competitor  Tina  Johnson’s 
apartment in Bridgeport, Connecticut, whereupon the men restrained 
her as well as fellow occupants James Reid and Basil Williams before 

                                                   5 
 
 
 
                                                                                                     



bludgeoning all three to death with baseball bats.1  After a five week 
trial in the United States District Court for the District of Connecticut 
(Janet  Bond  Arterton,  Judge),  the  jury  found  Aquart  guilty  of 
conspiracy  to  commit  violent  crimes  in  aid  of  racketeering 
(“VICAR”), specifically, murder, see 18 U.S.C. § 1959(a)(5); conspiracy 
to traffic cocaine, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), and 846; 
and six substantive crimes punishable by a possible death sentence: 
three  for  VICAR  murder,  see  18  U.S.C. § 1959(a)(1),  and  three  for 
murder  in  connection  with  a  continuing  criminal  drug  enterprise 
(“CCE  murder”),  see  21  U.S.C. § 848(e)(1)(A).    A  capital  penalty 
proceeding followed at which the same jury unanimously voted for a 
death  sentence  on  the  two  VICAR  and  two  CCE  murder  counts 
pertaining to the murders of Tina Johnson and Basil Williams, but not 
for these crimes as pertaining to James Reid.   

           Aquart here appeals both his conviction and his death sentence.  
As to conviction, he argues that (1) the trial evidence was insufficient 
to support guilty verdicts on any of the charged VICAR counts, (2) the 
prosecution suborned perjury by witnesses John Taylor and Lashika 
Johnson,  and  (3) he  was  prejudiced  by  prosecutorial  misconduct  in 
summation.    As  to  sentence,  Aquart’s  challenges  fall  into  three 
categories:  (1) prosecutorial  misconduct  at  the  penalty  phase, 
(2) insufficiency of the evidence as to certain identified aggravating 

                                              
1 Insofar as some of the participants in this case have the same surname, we use “Aquart” 
to refer to defendant‐appellant Azibo Aquart.  We refer to his brother, Azikiwe Aquart, by 
his  full  name.    We  similarly  refer  by  full  name  to  Aquart’s  murder  confederate,  Efrain 
Johnson; to Efrain Johnson’s sister and Aquart’s former girlfriend, Lashika Johnson; and 
to unrelated murder victim, Tina Johnson.     
                                                 6 
 
 
 
                                                                           



factors,  and  (3) unconstitutionality  of  the  death  penalty  both 
generally and as applied to his case.   

      The  panel  affirms  Aquart’s  conviction  but,  based  on 
prosecutorial error, vacates his death sentence and remands the case 
for a new penalty hearing.   

                           BACKGROUND 

I.    The Guilt Phase of Trial 

      A.     The Prosecution Case 

             1.     The Aquart Drug Enterprise 

      The trial evidence, viewed most favorably to the jury’s verdict, 
showed that from at least the fall of 2004 through August 2005, Aquart 
headed  a  drug  distribution  enterprise  in  Bridgeport,  Connecticut, 
whose base of operations was Apartment 211 at 215 Charles Street.  
There, Aquart or one of his lieutenants would deliver pre‐packaged 
crack cocaine to dealers and receive drug sale proceeds from them in 
return. 

      Aquart  maintained  tight  control  over  his  enterprise,  making 
frequent  unannounced  visits  to  the  Charles  Street  apartment  to 
ensure that drugs and sale proceeds were properly accounted for and 
that  the  organization’s  rules  were  followed.    Departures  from  the 
rules  brought  swift  and  often  violent  consequences.    Dealers  who 
could not properly account for proceeds from crack given to them for 


                                    7 
 
 
 
                                                                            



sale or who presumed to sell drugs obtained from other sources had 
their noses broken or knees dislocated, often by Aquart himself. 

             2.     The  Murders  of  Tina  Johnson,  James  Reid,  and 
                    Basil Williams 

                    a.     Tina Johnson Interferes with Aquart’s Drug 
                           Enterprise 

      In the summer of 2005, Tina Johnson and her boyfriend James 
Reid  moved  into  Apartment  101  at  215  Charles  Street,  where  their 
friend  Basil  Williams  was  already  living.    Tina  Johnson  and  Reid 
started  purchasing  crack  from  Aquart’s  dealers  in  Apartment  211.  
Later  in  the  summer,  however,  when  the  quality  of  the  crack  sold 
from  Apartment  211  declined,  Tina  Johnson  sought  out  another 
supplier, and she began selling small packets of the crack she acquired 
from  that  other  source  out  of  Apartment  101,  attracting  some 
customers of the Aquart enterprise.  

      Prosecution  witness  Rodney  Womble,  a  former  Aquart 
lieutenant,  testified  that  he  alerted  his  boss  to  Tina  Johnson’s 
activities, prompting Aquart to confront her directly and to tell her 
that  she  had  “better  quit”  selling  crack  in  competition  with  him 
because  he  was  “not  playing.”    Gov’t  App’x  290.    Tina  Johnson 
ignored  the  warning,  even  when  reiterated  by  Womble  in  a  heated 
argument  during  which  he  brandished  a  table  leg.    Indeed,  Tina 
Johnson told Womble that if she could not sell crack at Charles Street, 
“nobody is selling” because she would call the police and shut down 


                                     8 
 
 
 
                                                                                  



Aquart’s  operation.    Id.  at  373.  Womble  reported  this  message  to 
Aquart, who replied that he would “take care of it.”  Id.   

                      b.     Planning the Murders 

       In late August of 2005, Aquart recruited John Taylor, one of his 
marijuana dealers, and Efrain Johnson, the brother of Aquart’s then‐
girlfriend  Lashika  Johnson,  to  help  with  “something.”    Id.  at  569.  
Aquart  did  not  immediately  specify  the  nature  of  the  task,  but  he 
promised Taylor—who testified for the prosecution—a place to sell 
drugs in the Charles Street apartment building. 

       A few days later, Aquart, accompanied by his brother Azikiwe 
Aquart and Taylor, purchased rolls of duct tape at a Walgreens store.  
The three men proceeded to the parking lot of a diner adjacent to 215 
Charles Street, where they met Efrain Johnson.  Taylor testified that 
Aquart there explained that people in the apartment building were 
“into his money business” and that he wanted to “take them out or 
move  them  out  .  .  .  of  the  building.”    Id.  at  573.    Azikiwe  Aquart 
proceeded to supply the men with face masks and latex gloves while 
Efrain  Johnson  produced  two  baseball  bats,  giving  one  to  Azikiwe 
Aquart and keeping one for himself.  All four men then entered 215 
Charles  Street  intent  on  entering  Apartment  101.    They  abandoned 
their effort, however, after seeing a woman knock on the door of that 
apartment with no answer.   




                                       9 
 
 
 
                                                                                 



                     c.      The August 24, 2005 Murders 

       Very early in the morning on August 24, 2005, the same four 
men  met  again  in  the  underground  parking  lot  on  Charles  Street.  
Referring  to  Tina  Johnson,  Aquart  reported,  “I  know  she’s  there 
now.”  Id. at 577.  As before, Azikiwe Aquart distributed masks and 
latex gloves to everyone, and he and Efrain Johnson took possession 
of two baseball bats.    

       The  four  men  proceeded  to  enter  the  apartment  building 
through the garage and to climb the stairwell to Tina Johnson’s floor.  
Taylor  saw  Aquart  draw  a  gun  as  he  approached  the  door  to 
Apartment 101 and proceeded to kick it in, breaking the doorframe.  
Inside the apartment, Aquart brandished the gun and shouted, “get 
on  the  ground.”  Id.  at  579.    Basil  Williams  instead  retreated  to  his 
bedroom,  followed  by  Efrain  Johnson.    Meanwhile,  the  Aquart 
brothers  ran  into  the  adjacent  bedroom,  where  they  found  Tina 
Johnson  and  James  Reid.    Taylor  remained  in  the  living  room, 
blocking the front door with a couch and keeping watch at a window.  
As he did so, Taylor heard the sound of duct tape being pulled off a 
roll.  Looking into one of the bedrooms, he saw Aquart and Azikiwe 
Aquart using the duct tape to restrain Tina Johnson and Reid.   

       Taylor  returned  to  the  living  room  and,  after  a  brief  silence, 
heard a muffled, high‐pitched cry.  Looking into the bedroom, Taylor 
saw Azikiwe Aquart bludgeoning Reid with one of the baseball bats 
while Aquart did the same to Tina Johnson, “standing over [her] body 
bashing her like he was . . . at a meat market, beating [her].”  Id. at 626.  

                                      10 
 
 
 
                                                                              



When  Taylor  questioned  what  Aquart  was  doing,  he  replied,  “Yo, 
come and get you some.”  Id. at 581.  Instead, Taylor stated that he 
was “out of [t]here,” whereupon he pushed the couch away from the 
front door and left the apartment.  Id.  A short while later, Azikiwe 
Aquart also left the apartment, taking with him Aquart’s gun, Tina 
Johnson’s cell phone, and some money found in the apartment.  When 
these two men reconnected, Azikiwe Aquart asked Taylor if he had 
“hear[d] the people say our names”; Taylor replied that he had not.  
Id. at 582.   

                     d.     Discovery of the Murder Victims 

       The prosecution offered no further eyewitness testimony as to 
what happened in Apartment 101 after Taylor’s departure.  It offered 
considerable evidence, however, as to the state of the victims’ bodies 
when they were discovered the next morning. 

       Tina Johnson’s adult son, Leroy Whittingham, testified that he 
went to Apartment 101 at approximately 10:00 a.m. on the morning 
of the murders.  When his knocks went unanswered, he gained entry 
to  the  apartment  through  an  open  window.    Inside,  he  found  his 
mother  and  Reid  lying  dead  on  the  floor  in  one  bedroom,  with 
Williams dead in another bedroom, all three victims bound with duct 
tape.    The  bedrooms  were  covered  in  blood,  and  the  living  room 
looked as if there had been “a war in there.”  Id. at 23.  Whittingham 
tried to exit the apartment through the front door to get help, but he 
found  that  it  had  been  drilled  shut  from  the  inside.    Instead,  he 



                                     11 
 
 
 
                                                                              



jumped  out  of  an  apartment  window  and,  with  the  assistance  of  a 
neighbor, called 911.   

                     e.     Forensic Evidence   

       Law  enforcement  authorities  responded  to  the  911  call  and, 
over  the  course  of  the  next  three  days,  collected  forensic  evidence 
inside  Apartment  101.    First‐responder  testimony  and  crime‐scene 
evidence showed that all three murder victims had their hands and 
feet  bound  with  duct  tape.    Duct  tape  was  also  wrapped  tightly 
around their heads and mouths.  Medical examination showed that 
Tina  Johnson  died  from  “blunt  force  trauma,”  having  suffered 
repeated  blows  to  her  head,  administered  with  sufficient  force  to 
cause multiple skull fractures, among other injuries.  Id. at 440.  Reid 
and  Williams  also  died  from  “blunt  traumatic  head  injury,”  with 
multiple skull fractures.  Id. at 113, 988–89.   

       Despite the killers’ having worn gloves, subsequent fingerprint 
analysis  was  able  to  link  Azikiwe  Aquart  to  two  plastic  bags  (one 
from  Walgreens)  recovered  from  Williams’s  bedroom,  and  to  link 
Aquart  to  a  piece  of  duct  tape  holding  the  two  bags  together.  
Subsequent  DNA  analysis  linked  Efrain  Johnson  to  a  latex  glove 
fragment stuck in duct tape cut from Tina Johnson’s hands and wrists.  
DNA analysis also linked various retrieved evidentiary fragments—
somewhat more qualifiedly—to Azibo and Azikiwe Aquart as well as 
to the three victims.  On some retrieved fragments, examiners found 
more  than  one  person’s  genetic  markers.    On  other  fragments, 



                                     12 
 
 
 
                                                                                                      



examiners could not eliminate Aquart, Taylor, or the victims as DNA 
contributors.2   

                                 f.         Post‐Murder Inculpatory Evidence 

                                            (i)   Lashika Johnson Testifies to Aquart’s 
                                                  Efforts  To  Destroy  Evidence  and  to 
                                                  Efrain Johnson’s Admissions 

           Lashika  Johnson,  the  sister  of  Efrain  Johnson  and,  in  August 
2005, Aquart’s girlfriend, testified that, on the morning of August 24, 
2005, she awoke to find both Aquart brothers and her own brother in 
her  apartment.    The  Aquart  brothers  were  wearing  only  their 
underwear.    Aquart  proceeded  to  give  her  some  garbage  bags 
containing clothing and a black drill, which he told her to throw in a 
dumpster.  Aquart further ordered Lashika Johnson to drive his car 
to his apartment, to park it in a manner that suggested he had been 
home all day and night, and then to retrieve some clothes for him.   




                                              
2  Christine  Roy,  a  forensic  science  examiner  from  the  Connecticut  State  Forensic 
Laboratory, testified that a cannot‐be‐eliminated conclusion meant that she had identified 
a significant number, but not all, of a person’s genetic markers on a retrieved sample.  Thus, 
a  vinyl  glove  retrieved  from  Tina  Johnson’s  and  Reid’s  bedroom  revealed  a  mixture  of 
DNA  to  which  Roy  concluded  Aquart,  Azikiwe  Aquart,  Reid,  and  Williams  had  each 
contributed  because  she  detected  all  of  each  person’s  genetic  markers  on  the  glove.    By 
contrast, because she detected a significant number, but not all, of the genetic markers of 
Tina  Johnson  and  Taylor  on  the  glove,  these  persons  could  not  be  eliminated  as  DNA 
contributors.    Similarly,  Roy  could  conclude  that  Reid  contributed  to  the  DNA  mixture 
detected on a latex fragment retrieved from under the cushion of a couch pushed against 
the front door because all of his genetic markers were present, and that Aquart could not 
be eliminated as a contributor because 28 of his 30 markers were detected.  
                                                    13 
 
 
 
                                                                              



       When  Lashika  Johnson  had  performed  these  tasks  and 
returned to her apartment, only Aquart was still there.  He received a 
call on his cell phone during which Lashika Johnson heard him say, 
“why would you take a cell phone from . . . why would you be calling 
me from this cell phone[?]”  Id. at 723.  Telephone records showed that 
at 10:25 a.m. on the morning of the August 24 murders—after Tina 
Johnson’s  dead  body  had  already  been  discovered  by  her  son—
Aquart’s cell phone was called by Tina Johnson’s cell phone, which 
Azikiwe Aquart had taken from the murder scene.  

       Lashika  Johnson  further  testified  that  sometime  later,  but 
before his own arrest, her brother discussed the events of August 24 
with  her.    Efrain  Johnson  admitted  being  in  Apartment  101  that 
morning  with  the  Aquart  brothers  and  an  unnamed  fourth  person 
(Taylor) who did not live in Bridgeport.  Efrain Johnson said that he 
had “helped tie the people up and rough them up a little bit,” but he 
maintained  that  the  occupants  were  “still  alive”  when  he  left  the 
apartment, leaving only Aquart with the victims.  Id. at 727–28.  Efrain 
Johnson further reported that the men had gotten rid of the gloves, 
masks,  and  bats  used  in  the  attack  before  arriving  at  his  sister’s 
apartment on the morning of August 24. 

                            (ii)   Aquart Admits Destroying Evidence 

       In September 2005, while in the Bridgeport Correctional Center, 
Aquart (arrested for violating parole) told Taylor (arrested for selling 
drugs) that he had had his “baby momma g[e]t rid of the weapons” 



                                     14 
 
 
 
                                                                                   



from  the  night  of  the  murders,  an  apparent  reference  to  Shante 
Pettway.  Id. at 586.  

                             (iii)   Aquart’s Efforts To Obstruct Justice 

       Aquart  was  arrested  in  this  case  in  2007.    In  2009–10,  while 
incarcerated awaiting trial, he engaged in various efforts to obstruct 
justice, manifesting consciousness of guilt.   

       In October 2009, Aquart wrote to Venro Fleming, a member of 
his  drug  organization,  stating  that  if  federal  authorities  contacted 
Fleming, he should say that there was no “gang” working for Aquart 
and  that  “EVERYONE  DID  THEIR  OWN  THING.”    Id.  at  1941 
(capitalization in original).  Aquart explained that this was important 
because the charge against him was conspiracy, which means “when 
TWO  OR  MORE  people  get  together  to  do  something  illegal.    If 
people  were  doing  what  they  do  on  their  own,  there  is  no 
conspiracy. . . .”  Id. (capitalization in original).  Aquart told Fleming 
to pass this message on to others from Charles Street: “let them know 
the deal if you care about them,” concluding that he hoped Fleming 
“got the message.”  Id. at 1942.   

       In  early  2010,  Aquart  told  Shamarr  Myers,  a  convicted  drug 
dealer whom Aquart had befriended while incarcerated, that he had 
sold  crack  in  Bridgeport,  but  had  had  some  problems  with  others 
selling crack in the same building and decided, first, that “they had to 
go”  but,  eventually,  that  “they  had  to  die.”    Id.  at  911.    Soliciting 
Myers’s help, Aquart prepared a letter detailing exactly what Myers 
was  to  do.    Among  the  urged  actions  was  for  Myers  to  have  a 
                                       15 
 
 
 
                                                                                 



“courtroom outburst” when testifying at Aquart’s trial.  Id. at 1936.  
Specifically,  Myers  was  to  declare  that  “[e]verybody”  knew  that 
“Letho” had killed Tina Johnson, Reid, and Williams, and that Letho 
had confessed as much to Myers’s friend “Simone.”  Id.  The letter told 
Myers to “point [his] finger at pros[ecutors] and agents at the table” 
and  testify  that  they  had  solicited  his  testimony  against  Aquart 
without  caring  whether  Myers  actually  knew  anything  about  the 
murders.  Id. at 1938.  Myers was further to say that these officials had 
told him that all he had to do was remember what they told him about 
“people’s  names,  dates,  times,”  and  “about  .  .  .  bags  and  bats,”  in 
return for which they would arrange for his early release from prison.   
Id.   

         Instead,  Myers  brought  Aquart’s  communication  to  the 
attention of the authorities and testified as a prosecution witness. 

         B.    The Defense Case 

         The defense called various law enforcement officials to testify 
to  inconsistent  pre‐trial  statements  made  by  various  witnesses 
cooperating  with  the  government,  including  Lashika  Johnson  and 
John  Taylor.    It  urged  the  jury  not  to  find  these  witnesses  credible 
insofar  as  they  inculpated  Aquart.    Indeed,  the  defense  insinuated 
that Taylor was not even in Apartment 101 at the time of the murders 
and,  thus,  could  not  credibly  testify  to  who  was  then  inside  the 
apartment or to what had happened.  




                                      16 
 
 
 
                                                                                   



       C.     Verdict 

       On May 23, 2011, the jury found Aquart guilty on the six capital 
and two non‐capital charges against him.  The case then proceeded to 
a capital penalty proceeding on the three VICAR murder counts as to 
Tina Johnson, Reid, and Williams (Counts Two, Three, and Four), and 
the three CCE murder counts as to the same victims (Counts Five, Six, 
and Seven).     

II.    The Capital Penalty Phase of Trial 

       A.     The Prosecution Case  

       In  urging  the  death  penalty,  the  prosecution  maintained  that 
Aquart was over 18 at the time of the charged murders and that he 
had acted with the requisite culpable intent, as required by 18 U.S.C. 
§ 3591(a)  and  21  U.S.C.  § 848(n)(1)  (1996).    Further,  it  relied  on  five 
statutory  aggravating  factors,  specifically,  that  Aquart  had 
(1) committed each proved murder in an especially heinous, cruel, or 
depraved manner in that it involved torture or serious physical abuse; 
(2) procured  commission  of  the  murders  by  payment,  promise  of 
payment, or anything of pecuniary value; (3) committed the murders 
in  consideration  for  the  receipt,  or  in  expectation  of  the  receipt,  of 
anything  of  pecuniary  value;  (4) committed  the  murders  after 
substantial  planning  and  premeditation  to  cause  the  deaths  of  the 
victims; and (5) intentionally killed more than one person in a single 
criminal episode.  See 18 U.S.C. § 3592(c); 21 U.S.C. § 848(n) (1996).  It 
also  relied  on  two  non‐statutory  aggravating  factors:  (6) Aquart’s 
engagement  in  a  continuing  pattern  of  violent  criminal  conduct 
                                       17 
 
 
 
                                                                             



posing a serious threat to the lives and safety of persons in addition 
to  the  three  murdered  victims;  and  (7) the  severe  and  irreparable 
harm the murders caused the victims’ families.  

      In  support  of  these  factors,  the  prosecution  relied  on  the 
evidence already adduced at the guilt phase of trial.  In addition, as 
to the first statutory factor—the heinous, cruel, and depraved manner 
of the murders—the prosecution offered expert testimony that blood 
stain  patterns  on  the  walls  and  ceiling  of  the  bedroom  where  Tina 
Johnson and Reid were found dead indicated that these victims were 
beaten “many, many times,” from multiple angles, and with a “great 
amount of force.”  Gov’t App’x 1182, 1184.  Moreover, the object used 
to administer the beating had to have had a sufficient surface area to 
hold a large amount of blood and had to have been long enough that, 
when raised, it would propel so much blood onto the ceiling that it 
subsequently flowed down the walls.  The same expert testified that 
the  majority  of  blood  stains  in  Williams’s  room  were  in  the  area 
around his head.  

      In support of the first non‐statutory factor—Aquart’s pattern of 
violence—the prosecution supplemented its guilt phase evidence of 
four assaults with proof of two further incidents—one while Aquart 
was  at  liberty,  the  other  while  he  was  detained—where  he  had 
attacked  persons  with  sufficient  force  that  they  required  hospital 




                                    18 
 
 
 
                                                                                                 



treatment.3    In  support  of  the  second  non‐statutory  factor—familial 
harm—the prosecution offered the live testimony of six relatives of 
the deceased victims as well as letters from many more.  

           B.         Defense Mitigating Factors 

           Aquart presented the jury with 28 factors mitigating against a 
death  sentence.    Nineteen  concerned  hardships  and  privations  he 
experienced  as  a  child,  including  his  parents’  drug  dealing,  his 
father’s imprisonment and deportation when Aquart was 11, and his 
mother’s drowning death when Aquart was 12, after which he failed 
to  receive  adequate  care  and  supervision.    Other  mitigating  factors 
included  an  assertion  that  the  victims’  own  drug  trafficking 
contributed  to  their  deaths,  the  fact  that  confederates  Taylor  and 
Efrain  Johnson  were  not  facing  the  death  penalty,  the  life  sentence 

                                              
3 The six assaults on which the government relied to prove the pattern aggravator were as 
follows: 

Jackie Bryant (November 2004)—When she is short approximately $100 on drug proceeds 
owed to Aquart, he punches her until she loses consciousness.  She sustains injury to her 
knee resulting in permanent scarring.  

Venro  Fleming  (February  2005)—Thinking  that  Fleming  owes  him  money  for  missing 
crack cocaine, Aquart assaults Fleming, fracturing his nose and cutting his eye and lip.  

Frank Hodges (May 2005)—In retaliation for Hodges selling drugs from another supplier, 
Aquart fractures his nose and blackens his eye.   

Juanita  Hopkins  and  John  Sullivan  (July  2005)—Upon  learning  that  Aquart  worker 
Hopkins  has  allowed  her  brother,  Sullivan,  to  sell  others’  drugs  from  apartment  211, 
Aquart pistol‐whips both of them, with Sullivan requiring stitches to his head and ear.  

Anthony Armstead (October 2009)—Aquart confronts Armstead in prison and strikes him 
repeatedly in the head, requiring stitches to his head, both eyes, lip, and ear.   
 
                                                 19 
 
 
 
                                                                                                    



Aquart would serve if the jury did not vote for death, and the ability 
of the Bureau of Prisons to confine Aquart safely and securely for life.   

           In support of his mitigator about the lesser penalties faced by 
Taylor  and  Efrain  Johnson,  Aquart  called  FBI  Agent  Christopher 
Munger  to  testify  to  accounts  of  the  murders  provided  by  Efrain 
Johnson in various interviews.4  In these statements, Efrain Johnson 
acknowledged that he, Aquart, Azikiwe Aquart, and Taylor (referred 
to only as “the Big Dude”) were the four men who entered Apartment 
101 on August 24, 2005.  But he attributed a larger role in the crime to 
Taylor than Taylor had admitted during his testimony.  Specifically, 
Efrain Johnson stated that it was Taylor who had led the push into the 
apartment and that it was Taylor who had ordered Efrain Johnson to 
bind  Tina  Johnson  (identified  by  Efrain  Johnson  only  as  “the 
woman”) with duct tape.  Meanwhile, the Aquart brothers pushed a 
man  unknown  to  Efrain  Johnson  into  one  of  the  back  bedrooms.  
When  Taylor  grew  frustrated  with  how  long  it  was  taking  Efrain 
Johnson  to  restrain  Tina  Johnson,  Taylor  took  the  duct  tape  and 
completed  the  task  himself.    Efrain  Johnson  further  told  law 
enforcement officials that it was Taylor who punched Tina Johnson in 
the face when she started screaming, and who beat her in the head 
with a two‐inch thick, ten‐inch long metal pipe that he pulled from 
the side of his pants.  Efrain Johnson stated that it was at that point 
                                              
4 Aquart could not introduce such hearsay statements at the guilt phase of the trial, but 
was  permitted  to  do  so  at  the  penalty  phase  pursuant  to  18  U.S.C.  § 3593(c)  (allowing 
admission of information at capital sentencing proceeding “regardless of its admissibility 
under the rules governing admission of evidence at criminal trials except that information 
may  be  excluded  if  its  probative  value  is  outweighed  by  the  danger  of  creating  unfair 
prejudice”).   
                                                 20 
 
 
 
                                                                              



that he ran out of the apartment and waited in a car for the others to 
leave the apartment. 

         C.    The Penalty Verdict 

         After three days of  deliberation, the jury returned its penalty 
verdict,  unanimously  finding  that  Aquart  should  be  sentenced  to 
death for the racketeering and drug related murders of Tina Johnson 
and  Basil  Williams.    The  jury  was  unable  to  reach  unanimity  as  to 
whether Aquart should be sentenced to death for the murder of James 
Reid. 

         In the special verdict informing its decision, the jury reported 
unanimously finding that the government had established each of the 
five statutory aggravating factors and each of the two non‐statutory 
aggravating  factors  beyond  a  reasonable  doubt.    It  reported 
unanimously finding 25 of the defense’s 28 mitigating factors proved 
by  the  requisite  preponderance  of  the  evidence.    Among  the 
mitigators  unanimously  found  so  proved  was  the  fact  that  other 
participants  in  the  murders—specifically,  Taylor  and  Efrain 
Johnson—were  not  facing  the  death  penalty.    As  to  the  remaining 
three  mitigators,  nine  jurors  were  persuaded  that  Aquart  lacked 
adequate parental supervision throughout his childhood, two found 
that  he  lacked  meaningful  adult  supervision  from  the  time  of  his 
mother’s death, and nine found that he was exposed to emotional and 
physical abuse inflicted on his mother.  The jury itself unanimously 
identified as another mitigator the fact that Aquart had a child.     



                                     21 
 
 
 
                                                                                                        



           The jury nevertheless found beyond a reasonable doubt that the 
aggravating factors sufficiently outweighed the mitigating factors to 
warrant a death sentence.5    

           D.         Sentence 

           After  rejecting  various  defense  motions  for  a  new  trial  or 
penalty  proceeding,  the  district  court,  on  December  18,  2012, 
sentenced Aquart to death on Counts Two and Five for the VICAR 
and CCE murder of Tina Johnson, and on Counts Four and Seven for 
the  VICAR  and  CCE  murder  of  Basil  Williams.    It  sentenced  the 
defendant to consecutive life sentences on Counts Three and Six for 
the VICAR and CCE murder of James Reid, and on Count Eight for 
conspiracy to traffic in 50 grams or more of crack cocaine.  It imposed 
a  further  consecutive  prison  sentence  of  ten  years  for  VICAR 
conspiracy to murder.6   

           This timely appeal followed. 


                                              
5  The  government  acknowledges  that  federal  law  requires  a  capital  jury  to  find  that 
aggravating  factors  sufficiently  outweigh  mitigating  factors  “to  justify  a  sentence  of 
death,” 18 U.S.C. § 3593(e), but submits the finding need not be beyond a reasonable doubt.  
See United States v. Mitchell, 502 F.3d 931, 993–94 (9th Cir. 2007); United States v. Barrett, 496 
F.3d 1079, 1107–08 (10th Cir. 2007); United States v. Sampson, 486 F.3d 13, 31 (1st Cir. 2007); 
United States v. Fields, 483 F.3d 313, 345–46 (5th Cir. 2007).  We do not decide the question 
here because the jury was specifically instructed that its weighing determination had to be 
made beyond a reasonable doubt, and the government urges a lesser standard only in a 
footnote.    See  United  States  v.  Restrepo,  986  F.2d  1462,  1463  (2d  Cir.  1993)  (“We  do  not 
consider an argument mentioned only in a footnote to be adequately raised or preserved 
for appellate review.”). 

 On the government’s motion, the district court dismissed Count Ten, which had charged 
6

Aquart with possession of a firearm by a convicted felon. 
                                                  22 
 
 
 
                                                                              



                              DISCUSSION 

       Before  addressing  Aquart’s  capital  sentence,  we  consider  his 
challenges to the guilty verdict and unanimously affirm that part of 
the judgment of conviction.      

I.     Guilty Verdict Challenges 

       A.      Sufficiency Challenge to VICAR Counts 

       Aquart argues that the evidence was insufficient as a matter of 
law  to  support  a  guilty  verdict  on  the  single  conspiracy  and  three 
substantive VICAR counts for which he stands convicted.  While we 
examine a sufficiency challenge de novo, the defendant bears a heavy 
burden  because  we  must  view  the  evidence  “in  the  light  most 
favorable  to  the  government,  crediting  every  inference  that  could 
have  been  drawn  in  the  government’s  favor,  and  deferring  to  the 
jury’s  assessment  of  witness  credibility  and  its  assessment  of  the 
weight of the evidence.”  United States v. Sheehan, 838 F.3d 109, 119 (2d 
Cir.  2016)  (internal  quotation  marks  omitted).    In  doing  so,  we 
consider the evidence “in its totality, not in isolation,” United States v. 
Aguiar,  737  F.3d  251,  264  (2d  Cir.  2013)  (internal  quotation  marks 
omitted), and we “will sustain the jury’s verdict if ‘any rational trier 
of fact could have found the essential elements of the crime beyond a 
reasonable doubt,’” United States v. Pierce, 785 F.3d 832, 837 (2d Cir. 
2015) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis 
in Jackson)).   




                                     23 
 
 
 
                                                                                                       



           Aquart does not here dispute the sufficiency of the evidence to 
prove  that,  together  with  others,  he  conspired  to,  and  did  in  fact, 
murder  Tina  Johnson,  James  Reid,  and  Basil  Williams.    Rather,  he 
submits  that  the  evidence  failed  to  establish  either  (a) VICAR’s 
jurisdictional requirement of an interstate commerce nexus or (b) its 
motive  requirement  that  the  murders  have  been  committed  to 
maintain or increase Aquart’s position in the charged drug enterprise.  
The argument is defeated by both controlling law and the evidentiary 
record.7  

                      1.         Interstate Commerce Nexus 

           To  secure  conviction  on  any  of  the  four  VICAR  counts,  the 
government  was  required  to  prove  that  Aquart’s  racketeering 
enterprise “engaged in,” or that its “activities . . . affect[ed], interstate 
or foreign commerce.”  18 U.S.C. § 1959(b)(2).  This burden is not a 
heavy  one,  and  can  be  satisfied  by  “even  a  de  minimis  effect  on 
interstate commerce.”  United States v. Mejia, 545 F.3d 179, 203 (2d Cir. 
2008); see also United States v. Davila, 461 F.3d 298, 306 (2d Cir. 2006). 

           Such  an  effect  was  here  shown  by  evidence  that  Aquart  and 
enterprise  confederates  used  firearms  and  ammunition  that  had 
crossed state lines in furthering their criminal objectives.  Toward the 
same  end,  they  used  instrumentalities  of  commerce  to  travel 
interstate.  See United States v. Mejia, 545 F.3d at 203–04 (ruling that 

                                              
7 Aquart acknowledges that both parts of his VICAR sufficiency challenge “are foreclosed 
by  the  caselaw  of  this  Circuit,  which  this  Court  is  bound  to  apply,”  but  he  raises  them 
nonetheless  in  order  to  preserve  the  issues  for  en  banc  and  Supreme  Court  review.  
Appellant’s Br. 228. 
                                                 24 
 
 
 
                                                                                 



enterprise members’ purchase of firearms that had crossed state lines 
as  well  as  their  own  interstate  travel  to  conduct  enterprise‐related 
activities satisfy interstate nexus).  

       But more, the requisite interstate commerce was here satisfied 
by evidence that the enterprise trafficked in crack cocaine.  In Gonzales 
v. Raich, 545 U.S. 1 (2005), and more recently in Taylor v. United States, 
136 S. Ct. 2074 (2016), the Supreme Court has recognized that drug 
trafficking,  even  local  trafficking,  is  “part  of  an  economic  ‘class  of 
activities’  that  have  a  substantial  effect  on  interstate  commerce.”  
Gonzales v. Raich, 545 U.S. at 17, 22 (recognizing Congress’s Commerce 
Clause  authority  to  criminalize  production,  possession,  and  sale  of 
controlled  substances,  even  when  activity  is  purely  local);  accord 
Taylor v. United States, 136 S. Ct. at 2080 (applying Raich to Hobbs Act 
drug  robberies).    In  the  interval  between  these  decisions,  this  court 
reached a similar conclusion in rejecting a sufficiency challenge to the 
interstate  commerce  element  of  the  Hobbs  Act.    See  United  States  v. 
Needham, 604 F.3d 673, 680–81 (2d Cir. 2010). The charged Hobbs Act 
robberies  in  Needham  targeted  heroin  and  cocaine  supplies.  
Observing  that  such  drugs  “necessarily  travel  in  interstate 
commerce,”  we  concluded  that  a  jury  was  entitled  to  infer,  based 
simply on its lay knowledge, and unassisted by expert testimony, that 
such  drugs  are  imported  into  the  United  States  so  as  to  affect 




                                      25 
 
 
 
                                                                                                     



interstate  and  foreign  commerce.    Id.  at  680–81;  see  United  States  v. 
Gomez, 580 F.3d 94, 102 (2d Cir. 2009).8 

           No different sufficiency conclusion is warranted here because 
the interstate commerce element is part of the VICAR statute, see 18 
U.S.C. § 1959 (pertaining to enterprise “engaged in, or the activities of 
which affect, interstate or foreign commerce”), rather than the Hobbs 
Act,  see  id.  § 1951  (pertaining  to  robbery  that  “affects  commerce”).  
Both  statutes  fall  within  Chapter  95  of  Title  18,  entitled 
“Racketeering,” and this court has drawn on Hobbs Act precedent in 
rejecting  a  sufficiency  challenge  to  VICAR’s  interstate  commerce 
element.    See  United  States  v.  Mapp,  170  F.3d  328,  336  (2d  Cir.  1999) 
(rejecting  sufficiency  challenge  to  § 1959  VICAR  conviction  by 
reference to United States v. Taylor, 92 F.3d 1313, 1333 (2d Cir. 1996)).  
In any event, insofar as the murder of a rival drug dealer completely 
removes a competitor from the market, whereas the robbery of such 
a dealer’s supply does so only to a degree, we conclude that VICAR 
murders  to  preserve  a  drug  trafficking  monopoly,  as  here,  affect 
interstate commerce as much as the Hobbs Act drug robberies at issue 
in Needham.   


                                              
8 To the extent Needham did not extend this conclusion to marijuana because it could be 
“grown, processed, and sold entirely” intrastate, United States v. Needham, 604 F.3d at 676, 
that part of its holding was expressly abrogated by Taylor v. United States, 136 S. Ct. at 2080–
81  (explaining  that  “Raich  established  that  the  purely  intrastate  production  and  sale  of 
marijuana  is  commerce  over  which  the  Federal  Government  has  jurisdiction,”  and 
concluding therefrom that “if the Government proves beyond a reasonable doubt that a 
robber targeted a marijuana dealer’s drugs or illegal proceeds, the Government has proved 
beyond a reasonable doubt that commerce over which the United States has jurisdiction 
was affected”). 
                                                 26 
 
 
 
                                                                                



       Aquart argues nonetheless that Needham runs afoul of Apprendi 
v. New Jersey, 530 U.S. 466 (2000), in that a “presumption” that cocaine 
travels  in  interstate  commerce  “effectively  absolves  the  jury  from 
finding” that fact as “an element of the offense.”  Appellant’s Br. 229.  
The  argument  fails  because  Needham  does  not  establish  a 
presumption;  rather,  it  permits  an  inference.    See  United  States  v. 
Needham, 604 F.3d at 679–80.  The jury must still find proved the facts 
that  support  the  inference.    See  id.  at  678.    As  the  Supreme  Court 
explained in Taylor v. United States, the standard of proof cannot be 
confused with the element that must be proved.  136 S. Ct. at 2080.  
Both VICAR and the Hobbs Act include a commerce element, which 
the government must establish beyond a reasonable doubt, “but the 
meaning of that element is a question of law.”  Id.  Thus, in the Hobbs 
Act context, “if the Government proves beyond a reasonable doubt 
that a robber targeted a . . . dealer’s drugs or illegal proceeds,” Taylor 
holds that “the Government has proved beyond a reasonable doubt 
that  commerce  over  which  the  United  States  has  jurisdiction  was 
affected.”    Id.  at  2080–81.    So  in  the  VICAR  context  here,  if  the 
government adduced sufficient evidence to prove that Aquart and his 
confederates  murdered  a  perceived drug  rival,  the  government  has 
carried  its  burden  to  prove  that  the  murder  affected  interstate 
commerce. 

       As  detailed  supra,  Background  Section  I.A.,  the  government 
offered  ample  evidence—from  former  enterprise  members, 
cooperating  witnesses,  and  law  enforcement  officers—that  the 
primary  focus  of  the  Aquart  enterprise  was  drug  trafficking;  the 


                                      27 
 
 
 
                                                                              



enterprise  exercised  exclusive  control  over  the  distribution  of  crack 
cocaine  at  215  Charles  Street;  in  2005,  enterprise  leader  Aquart 
perceived  Tina  Johnson  as  a  drug  rival  who  threatened  the 
enterprise’s monopoly; and Aquart murdered Tina Johnson and two 
others  in  order  to  eliminate  that  competition.    Under  controlling 
Supreme  Court  and  circuit  precedent,  such  evidence,  viewed  most 
favorably to the government, sufficed to prove beyond a reasonable 
doubt “that commerce over which the United States has jurisdiction 
was affected” by the charged VICAR murders.  Id. at 2081; see United 
States v. Needham, 604 F.3d at 680–81. 

              2.     Motive 

       Although  Aquart  does  not  challenge  the  proof  of  either  his 
participation  in  the  charged  murders  or  his  leadership  of  the 
racketeering enterprise, he argues that the evidence was insufficient 
to link the two so as to establish the requisite motive, specifically, that 
Aquart murdered “for the purpose of . . . maintaining or increasing 
[his] position” in the racketeering enterprise.  18 U.S.C. § 1959(a).  

       This  argument  fails  because  VICAR’s  motive  element  can  be 
satisfied by evidence that allows a jury to “infer that the defendant 
committed his violent crime because he knew it was expected of him 
by reason of his membership in the enterprise or that he committed it 
in furtherance of that membership.”  United States v. Dhinsa, 243 F.3d 
635, 671 (2d Cir. 2001) (internal quotation marks omitted).  Thus, we 
have  affirmed  VICAR  convictions  where  violent  crimes  are 
“committed or sanctioned by high ranking leaders of the enterprise 

                                     28 
 
 
 
                                                                             



for  the  purpose  of  protecting  the  enterprise’s  operations  and 
furthering its objectives.”  Id.  That is this case. 

       Various  witnesses  testified  to  Aquart’s  expressed  frustration 
with Tina Johnson’s sale of crack cocaine on what he perceived to be 
his enterprise’s territory, and with her defiance of his orders to stop 
such  sales.    The  jury  heard  confederate  Taylor  testify  that  Aquart 
explained  to  his  murder  accomplices,  as  they  were  about  to  enter 
Apartment  101,  that  the  defendant  needed  to  get  occupant  Tina 
Johnson out of “his money business.”  Gov’t App’x 573.  They heard 
Shamarr Myers testify that, after the murders, Aquart had told him 
that persons who had attempted to sell drugs in competition with him 
“had to die.”  Id. at 911.  Such evidence was sufficient for a reasonable 
jury  to  conclude  that  Aquart  orchestrated  and  participated  in  the 
charged  VICAR  crimes  in  order  to  “protect[]  the  enterprise’s 
operations and further[] its objectives.”  United States v. Dhinsa, 243 
F.3d at 671. 

       Aquart acknowledges that Dhinsa defeats the motive prong of 
his VICAR sufficiency challenge, but he urges that Dhinsa should be 
overruled  because  its  holding  “cannot  be  squared  with  the  plain 
language of § 1959, which . . . sweeps more narrowly to cover only a 
defendant’s  own  personal  position.”    Appellant’s  Br.  229–30.    The 
proposition that VICAR’s motive element is satisfied by proof that a 
defendant committed the crime “because he knew it was expected of 
him  by  reason  of  his  membership  in  the  enterprise  or  that  he 
committed it in furtherance of that membership” was first announced 
in United States v. Concepcion, 983 F.2d 369, 381 (2d Cir. 1992), and is 

                                     29 
 
 
 
                                                                                   



well‐settled in this circuit, see United States v. Dhinsa, 243 F.3d at 671–
72 (collecting cases).  This panel is bound by that precedent and not 
inclined,  in  any  event,  to  depart  from  it.    See  Lotes  Co.  v.  Hon  Hai 
Precision Indus. Co., 753 F.3d 395, 405 (2d Cir. 2014) (reiterating rule 
that “a panel of this Court is bound by the decisions of prior panels 
until such time as they are overruled either by an en banc panel of our 
Court or by the Supreme Court” (internal quotation marks omitted)).   

       Moreover,  we  conclude  that  the  motive  element  would  be 
satisfied even under Aquart’s narrow reading of the statute.  He was 
the leader of the charged enterprise, and the evidence was sufficient 
to allow a reasonable jury to infer that he “was expected to act based 
on the threat posed to the enterprise” by Tina Johnson’s drug sales, 
“and that failure to do so would have undermined his position within 
that  enterprise.”    United  States  v.  Dhinsa,  243  F.3d  at  671  (emphasis 
added); see United States v. Diaz, 176 F.3d 52, 95–96 (2d Cir. 1999).   

       Thus,  defendant’s  sufficiency  challenge  to  his  VICAR 
convictions fails on the merits.  

       B.     Perjury Challenges to Conviction 

       Aquart argues that all counts of conviction were tainted by the 
perjured testimony of prosecution witnesses John Taylor and Lashika 
Johnson, specifically, by Taylor’s understatement of his expectations 
for  sentencing  consideration  and  by  Lashika  Johnson’s  denial  of 
prosecution threats during a proffer session.  To pursue relief from 
conviction based on claimed perjury, Aquart must make a threshold 
showing that each of these witnesses in fact willfully testified falsely 
                                       30 
 
 
 
                                                                                



and that the falsehoods were not known to him at the time of trial.  See 
United States v. Stewart, 433 F.3d 273, 297 (2d Cir. 2006); see also United 
States  v.  Monteleone,  257  F.3d  210,  219  (2d  Cir.  2001)  (stating  that 
“witness  commits  perjury  if  he  gives  false  testimony  concerning  a 
material matter with the willful intent to provide false testimony, as 
distinguished  from  incorrect  testimony  resulting  from  confusion, 
mistake,  or  faulty  memory”).    Such  a  showing  does  not,  by  itself, 
warrant a new trial.  See United States v. Stewart, 433 F.3d at 297.  At 
that point, the court must “strike a fair balance between the need for 
both  integrity  and  finality  in  criminal  prosecutions.”    Id.  (internal 
quotation  marks  omitted).    To  do  that,  the  court  must  assess  the 
materiality  of  the  false  statements,  applying  one  of  two  standards 
depending  on  the  prosecution’s  awareness  of  the  falsehoods  at  the 
time of trial.  If the prosecution knew, or should have known, of the 
false testimony prior to the conclusion of trial, the conviction must be 
set  aside  if  there  is  “any  reasonable  likelihood”  that  the  testimony 
could have affected the jury’s judgment.  United States v. Cromitie, 727 
F.3d  194,  221–22  (2d  Cir.  2013)  (internal  quotation  marks  omitted) 
(collecting cases).  If the government was unaware of the falsity at the 
time of trial, a new trial is warranted if the court is left with the “firm 
belief that but for the perjured testimony, the defendant would most 
likely not have been convicted.”  United States v. Stewart, 433 F.3d at 
297 (internal quotation marks omitted).  

       Applying  these  principles  here,  we  conclude  that  neither  of 
Aquart’s perjury claims warrants relief. 



                                      31 
 
 
 
                                                                               



               1.   John Taylor 

      At  the  time  Taylor  testified  at  Aquart’s  trial,  he  himself  had 
pleaded guilty to three substantive VICAR counts pursuant to a plea 
agreement  that  allowed  him  to  face  three  mandatory  life  sentences 
rather than the death penalty.  See 18 U.S.C. § 1959(a)(1).  Taylor had 
also entered into a cooperation agreement that held out the possibility 
of  a  government  motion  for  a  lesser,  non‐mandatory  sentence  if 
Taylor  provided  “substantial  assistance  in  the  investigation  or 
prosecution of another person.”  Gov’t App’x 1819 (citing 18 U.S.C. 
§ 3553(e), U.S.S.G. § 5K1.1).   

      At  the  conclusion  of  Taylor’s  direct  examination,  the 
government elicited the following testimony about Taylor’s motives 
for testifying and his sentencing expectations: 

      Prosecution:         Why are you testifying? 

      Taylor:              To tell the truth. 

      Prosecution:         Why? 

      Taylor:              People got killed for no reason.  They 
                           shouldn’t got killed.  When I said they 
                           shouldn’t  got  killed,  it  never  should 
                           have gone to the point it went to. 
      . . . 

      Prosecution:         What are you hoping happens to you? 


                                     32 
 
 
 
                                                                              



       Taylor:              Lesser sentence. 

       Prosecution:         Do  you  think  you  are  going  to  go 
                            home tomorrow? 

       Taylor:              No. 

       Prosecution:         When do you think you are going to 
                            go home? 

       Taylor:              I don’t think I’m never going home. 

Id. at 593–94.   

       Aquart voiced no objection to these inquiries at trial.  Nor did 
his  attorney  attempt  to  impeach  any  of  Taylor’s  above‐quoted 
responses despite a two‐day‐long cross‐examination that repeatedly 
reminded  the  jury  of  various  lies  that  Taylor  had  told  law 
enforcement officers.  See, e.g., id. at 623–24.  Instead, for the first time 
on appeal, Aquart suggests that Taylor’s quoted statement—“I don’t 
think  I’m  never  going  home”—falsely  understated  his  expectations 
for sentencing consideration based on his cooperation. 

       Aquart  concedes  that,  on  the present  record,  he  cannot  make 
the  showings  necessary  to  secure  a  new  trial  based  on  perjured 
testimony.  He submits that he should not now have to do so because 
he is not yet demanding a new trial, but only a hearing “to determine 
whether  Taylor  falsely  understated  his  sentencing  expectations.”  
Appellant’s Reply Br. 22.      


                                     33 
 
 
 
                                                                                                    



           Because Aquart did not seek such relief in the district court, the 
government urges us to review only for plain error.  See Fed. R. Crim. 
P. 52(b); United States v. Marcus, 560 U.S. 258, 262 (2010) (stating that 
defendant claiming plain error must show (1) error; (2) that is clear or 
obvious,  rather  than  subject  to  reasonable  dispute;  (3) affecting  his 
substantial rights; and (4) calling into question the fairness, integrity, 
or public reputation of judicial proceedings); see also United States v. 
Ferguson,  676  F.3d  260,  282  (2d  Cir.  2011)  (stating  that  plain  error 
standard would apply to forfeited perjury claim).  Aquart maintains 
that plain error review is inapplicable because his attorney could not 
have requested a perjury hearing in the district court when he was not 
yet aware of facts supporting such a claim.  See Fed. R. Crim. P. 51(b).  
Specifically, Aquart asserts that, at the time of trial, defense counsel 
did not know that a cooperator in another murder case (Mario Lopez), 
who  had  testified  against  a  former  client  (Fausto  Gonzalez)  of 
Taylor’s attorney, had received a five‐year sentence in consideration 
of his cooperation.  Nor did Aquart’s counsel then know that Taylor’s 
attorney  would  reference  Lopez’s  single‐digit  sentence  in  urging 
leniency at Taylor’s own sentencing proceeding.9  Aquart argues that, 

                                              
9 The district court sentenced Taylor to a total prison term of nine years.  In doing so, Judge 
Arterton explained that she had seen Taylor testify at both Aquart’s and Efrain Johnson’s 
trials, and found him credible at each.  Moreover, she understood each jury to have found 
him credible and, specifically, more credible than Efrain Johnson, who testified at his own 
trial.  See Gov’t App’x 1578 (observing that “juries are pretty good at telling who’s been 
truthful”).   The  district  judge further  noted  that  her  sentence  was  informed  by  Taylor’s 
sincere remorse and his intellectual limitations, as described by a psychiatrist.  As to the 
latter, she concluded that Taylor’s limitations likely prevented him from understanding 
that Aquart intended to murder his victims until Taylor saw Aquart beat Tina Johnson to 
death.  Nevertheless, the district court concluded that a sentence of at least nine years was 
 
                                                 34 
 
 
 
                                                                                               



on  these  facts,  justice  demands  a  perjury  hearing  because  it  is 
“unfathomable” that Taylor’s counsel did not relay his knowledge of 
Lopez’s  sentence  to  Taylor,  Appellant’s  Br.  103,  and,  thus,  it  is 
“virtually  certain”  that,  when  Taylor  testified  against  Aquart,  he 
knew that he could receive a considerably reduced sentence, making 
it false for him to state that he thought he would never be released 
from jail, id. at 101.  The reasoning is flawed in several respects. 

           First,  even  if  Aquart  can  avoid  plain  error  review,  he  cannot 
avoid  the  “threshold”  requirement  to  show  actual  falsity  to  secure 
judicial  consideration—whether  by  hearing  or  otherwise—of  a 
perjury challenge to conviction.  United States v. Stewart, 433 F.3d at 
297 (internal quotation marks omitted).  It is such a showing that first 
tips  the  balance  of  judicial  interest  away  from  the  finality  of  the 
judgment and toward a concern with the integrity of the conviction.  
Once  actual  falsehood  has  been  shown,  hearings  may  determine 
when the parties knew (or should have known) of the falsehood and 
its  materiality  to  the  judgment.    Such  further  inquiry  determines 
what,  if  any,  relief  is  warranted.    But  until  actual  falsity  is  shown, 
there is no concern for the integrity of the process requiring judicial 
hearings.  See United States v. Sasso, 59 F.3d 341, 350–51 (2d Cir. 1995) 
(upholding denial of hearing regarding perjury by trial witness where 
defendants  did  not  sufficiently  establish  that  witness’s  statements 
were false).   



                                              
necessary “[t]o reflect the seriousness of the crime” and Taylor’s role in it, even though his 
involvement was at a “very much different level[]” than Aquart’s.  Id. at 1578–79.   
                                                 35 
 
 
 
                                                                                   



       Here,  not  only  has  Aquart  failed  to  show  that  Taylor’s 
challenged  statement  was  false,  but  also,  it  is  doubtful  that  the 
statement is even susceptible to proof of truth or falsity.  It states no 
present  or  past  matter  of  fact,  such  as  the  benefits  identified  in  his 
cooperation  agreement  or  discussed  with  him  by  government 
officials,  his  own  lawyer,  or  the  court.    Rather,  the  statement  is  an 
expression of subjective belief about the likelihood of a future event.  
See United States v. Stewart, 686 F.3d 156, 176 (2d Cir. 2012) (“‘To be 
false,  the  statement  must  be  with  respect  to  a  fact  or  facts  and  the 
statement must be such that the truth or falsity of it is susceptible of 
proof.’”  (quoting  United  States  v.  Endo,  635  F.2d  321,  323  (4th  Cir. 
1980))).   

       Second, and in any event, the facts Aquart adduces to support 
his  perjury  hypothesis  do  not  compel  a  hearing.    To  begin,  the 
murderous cooperator Lopez was sentenced on April 24, 2008, more 
than two years before Taylor’s October 18, 2010 guilty plea, and more 
than  three  years  before  the  May  4,  2011  start  of  Taylor’s  testimony 
against Aquart.  Thus, it is hardly “certain,” as Aquart maintains, that 
Taylor’s counsel—who did not represent Lopez, but a person against 
whom Lopez had cooperated—had both learned of Lopez’s sentence 
and communicated it to Taylor before Taylor testified at Aquart’s trial.  
Appellant’s Br. 101, 103.  Aquart can only speculate as to such matters, 
which is insufficient to warrant a hearing.  See Haouari v. United States, 
510  F.3d  350,  354  (2d  Cir.  2007)  (recognizing  that  “conclusory 
assertions”  do  not  warrant  evidentiary  hearing  on  habeas  petition 
(internal quotation marks omitted)); United States v. Watson, 404 F.3d 


                                       36 
 
 
 
                                                                                



163, 167 (2d Cir. 2005) (same re: suppression hearing); United States v. 
Singh,  390  F.3d  168,  183–84  (2d  Cir.  2004)  (same  re:  challenge  to 
warrant affidavit); United States v. Difeaux, 163 F.3d 725, 729 (2d Cir. 
1998) (same re: sentencing hearing). 

       Equally speculative, moreover, is Aquart’s hypothesis that the 
government was aware of the alleged falsehood at the time of trial.  
Because  one  of  the  prosecutors  at  his  trial  also  appeared  for  the 
government in the Taylor, Lopez, and Gonzalez prosecutions, Aquart 
contends that the government (1) not only knew Lopez’s sentence, but 
must  have  known  (2) that  Taylor’s  counsel  had  learned  of  Lopez’s 
sentence,  and  (3) that  Taylor’s  counsel  told  Taylor  about  Lopez’s 
sentence  before  trial,  so  that  (4) based  on  the  information  counsel 
provided,  Taylor  thought  he,  too,  would  receive  a  considerable 
sentencing  reduction,  and  (5) falsely  represented  his  release 
expectations  at  Aquart’s  trial.    No  evidence  supports  the  second 
through fifth links in this chain of alleged government knowledge. 

       Indeed, even if we were to assume arguendo that, at a hearing, 
Aquart  could  show  that  Taylor  knew  of  Lopez’s  sentence,  and  that 
the  prosecutor  was  aware  of  Taylor’s  knowledge,  that  would  not 
establish  the  falsity—much  less  the  willful  falsity—of  Taylor’s 
professed release expectations, nor the government’s subornation of 
perjury.    At  the  time  of  Aquart’s  trial,  Taylor  faced  mandatory  life 
imprisonment.    His  ability  to  secure  any  lesser  sentence  was 
contingent  on  two  events:  (1) the  government’s  filing  of  a  motion 
pursuant  to  18  U.S.C.  § 3553(e)  and  U.S.S.G.  § 5K1.1,  and  (2) the 
district  court’s  grant  of  that  motion  coupled  with  its  determination 

                                      37 
 
 
 
                                                                                   



that  a  sentence  of  less  than  life  incarceration  satisfied  18  U.S.C. 
§ 3553(a).    Neither  of  these  events  had  occurred  at  the  time  Taylor 
testified, and Taylor knew from both his cooperation agreement and 
the  district  court’s  statements  at  the  time  of  his  guilty  plea  that  he 
could not count on their occurrence.  See Gov’t App’x 1819 (stating in 
cooperation agreement that determination whether to file motion for 
sentence reduction “rests solely with the Government” and that, even 
if motion is filed, district court “is under no obligation to grant or act 
favorably upon the motion”); id. at 1560 (confirming at plea allocution 
that no sentencing promises had been made to Taylor and advising 
that  “no  one  knows  what  your  sentence  will  actually  be  until  it  is 
imposed on the day of sentencing”).  Thus, Taylor might well have 
thought  that,  until  the  requisite  contingencies  occurred,  he  faced  a 
mandatory life sentence that would not allow him ever to go home.    

       Construing Taylor’s response as things stood at the time of his 
testimony—and  not  after  possible  future  government  and  court 
action—is,  moreover,  consistent  with  its  context.    In  response  to  a 
preceding question, “What are you hoping happens to you?,” Taylor 
plainly  acknowledged  that  he  was  hoping  for  a  “[l]esser  sentence.”  
Id. at 594.  Taylor reiterated that hope on redirect, explaining that, in 
testifying at Aquart’s trial, he was “looking for help” in his own case.  
Id. at 624.  The profession of a pessimistic present release expectation 
cannot  be  deemed  willfully  misleading  when  thus  coupled  with 
acknowledged  hope  that,  in  the  end,  the  witness  would  receive  a 
lesser  sentence.    Any  reasonable  jury  would  have  understood  from 
the totality of Taylor’s testimony that, however likely he then thought 


                                       38 
 
 
 
                                                                            



a life sentence, he retained the hope of receiving a lesser sentence by 
testifying against Aquart.   

      Thus, Taylor’s professed release expectation did not deny the 
defense its argument that Taylor’s motive in testifying against Aquart 
was to secure a reduced sentence.  Indeed, a defense attorney might 
reasonably  argue  that  Taylor’s  pessimistic  release  expectation  gave 
him  a  greater  motive  to  help  the  government  obtain  Aquart’s 
conviction, because only such significant assistance could secure him 
relief from what he knew was otherwise a mandatory life sentence.  
Further, the district court instructed Aquart’s jury that the testimony 
of  witnesses,  such  as  Taylor,  who  had  entered  into  cooperation 
agreements  with  the  government,  had  to  be  considered  “with 
particular caution” precisely because such agreements gave hope for 
reduced sentences.  Id. at 1053–54.  

      In short, the facts Aquart proffers on appeal about cooperator 
Lopez’s reduced sentence in a different case do not support the urged 
possibility of perjury by Taylor, while Aquart’s trial record actually 
undermines  that  hypothesis.    The  same  conclusion  obtains  with 
respect to Aquart’s suggestion that the prosecution suborned perjury 
by Taylor.   

      To  be  sure,  cross‐examination  might  have  been  used  to 
challenge  Taylor’s  professed  release  expectation,  but  that  does  not 
mean the testimony was false.  In any event, Aquart’s counsel, who 
pursued  many  lines  of  impeachment,  chose  not  to  cross‐examine 
Taylor on this matter, and we are not persuaded by the argument that 

                                    39 
 
 
 
                                                                                     



he could not meaningfully do so before learning facts pertaining to 
the Lopez sentence.  As already noted, moments before Taylor stated 
that he did not think he was ever going home, he admitted that he 
was  “hoping”  for  a  “lesser  sentence.”    Id.  at  594.    This,  by  itself, 
provided a basis for cross‐examination to insinuate that Taylor’s hope 
belied his professed expectation.  Aquart’s failure to avail himself of 
this opportunity is a factor further weighing against his request for a 
hearing to explore the possibility of falsity.       

       In  sum,  because  (1) Aquart  fails  to  demonstrate  that  Taylor 
actually testified falsely and, indeed, offers little factual support for 
his  claim  of  possible  perjury;  (2) the  trial  record  shows  that  Taylor 
hoped  for  a  reduced  sentence;  and  (3) defense  counsel  chose  not  to 
use  cross‐examination  to  impeach  Taylor  on  this  issue  despite  an 
adequate opportunity to do so at trial, we conclude that the interests 
of  justice  do  not  here  require  a  post‐conviction  hearing  to  explore 
whether Taylor understated his release expectations.                         

               2.     Lashika Johnson 

       Aquart’s  claim  of  perjury  by  Lashika  Johnson  arises  in  the 
context of his appeal from the district court’s denial of his motion for 
a new trial.  See Fed. R. Crim. P. 33.  We review the denial of a new 
trial motion for abuse of discretion, which we will identify only if the 
district court’s decision rests on an error of law or clearly erroneous 
fact finding, or if its decision cannot be located within the permissible 
range  available  to  the  district  court.    See  United  States  v.  Forbes,  790 
F.3d 403, 406 (2d Cir. 2015).  That is not this case. 

                                        40 
 
 
 
                                                                                                     



           Aquart  claims  that  on  cross‐examination,  Lashika  Johnson 
falsely denied being threatened by the government at an October 14, 
2008 proffer session.  In support, he points to her acknowledgment of 
such  threats  at  the  subsequent  trial  of  her  brother  Efrain  Johnson.10  
Judge Arterton, who presided over both trials, detailed in a written 
decision why she found that Lashika Johnson had not willfully given 
false testimony at Aquart’s trial.  We accord this finding considerable 
deference, mindful that it is informed by the unique vantage point of 
a  trial  judge  who  directly  observed  the  witness  testify  on  the  two 
occasions  at  issue.    See  United  States  v.  Stewart,  433  F.3d  at  296 
(observing  that,  in  ruling  on  new  trial  motion,  district  court’s 
“vantage  point  .  .  .  has  been  informed  by  the  trial  over  which  it 
presided”).  Moreover, because there is record support for the district 
court’s finding, we identify no abuse of discretion in its denial of a 
new trial.   

           To facilitate our own discussion, we reproduce in the margin 
relevant  excerpts  from  Lashika  Johnson’s  testimony  at  both  the 




                                              
10 The jury found Efrain Johnson guilty of the charged homicide crimes on a felony‐murder 
theory,  but  the  district  court  subsequently  entered  a  judgment  of  acquittal,  finding  the 
evidence insufficient as a matter of law to prove that Efrain Johnson (1) knowingly and 
intentionally participated in Aquart’s racketeering enterprise at the time of the killings, or 
(2) “participated as consideration for the receipt of anything of pecuniary value.”  United 
States v. Johnson, No. 3:06‐cr‐160, 2013 WL 3422016, at *9 (D. Conn. July 8, 2013) (discussing 
requirements of 18 U.S.C. § 1959). 

 
                                                 41 
 
 
 
                                                                                         



Aquart  and  Efrain  Johnson  trials.11    The  transcripts  show,  as  the 
district  court  recognized,  that  while  Lashika  Johnson  testified  at 
                                              
  On cross‐examination at Aquart’s trial, Lashika Johnson testified as follows about the 
11

October 14 proffer session: 

           Q.   And then in that meeting [the prosecutors] confronted you, did they 
           not? 

           A.   About? 

           Q.   They said that we don’t think that you are telling us the truth. 

           A.   Yeah. 

           Q.   Now, you understood that at that point that if the law enforcement 
           people didn’t believe you, you were in big trouble. 

           A.   Yeah. 

           Q.   And they were telling you they didn’t believe you, right? 

           A.   Yes. 

           Q.   And then you started crying? 

           A.   Uh‐huh (indicating affirmatively). 

           Q.   And you understood, however, that if they didn’t believe you, your 
           proffer was gone, right? 

           A.   Right. 

           Q.   You could be prosecuted, right? 

           A.   Right. . . . 

           Q.   Well, you now said that your brother had admitted tying people up, 
           right? 

           A.   Right. 

           Q.   Because you were being threatened, right? 

           A.   Not because I was being threatened. 

           Q.   You were being threatened, were you not? 

 
                                                 42 
 
 
 
                                                                                                      




                                              
           A.   I don’t think it was a threat.  It was just more so like they were telling 
           me what was right and what I had to do. 

           Q.   And you understood that if you didn’t do what they said, you were in 
           big trouble. 

           A.    I  understood  that  if  I  didn’t  do  what  was  right  then  I  would  be  in 
           trouble. 

Gov’t App’x 736–37. 

At the subsequent trial of Efrain Johnson, Lashika Johnson testified on cross‐examination 
about the same proffer session as follows: 

           Q.   Do you remember a meeting around this time when you first started 
           meeting with the government where you kind of broke down crying? 

           A.   Yes. . . . 

           Q.   And am I correct at that meeting that [the prosecutor] yelled at you? 

           A.   Yes. 

           Q.   And she stood up and threatened to put you in shackles? 

           A.   Yes. 

           Q.   She said if you didn’t start saying what they wanted to hear they were 
           going to take you off to jail? 

           A.   She didn’t put it in exactly those words. 

           Q.   She threatened you’d be going to jail? 

           A.   Yes. 

           Q.   That you were going to lose your children? 

           A.   Yes. 

           Q.   How did that make you feel? 

           A.   It didn’t feel too good. 

           Q.   Scared? 

           A.   Yes. 

 
                                                    43 
 
 
 
                                                                                                 



Aquart’s  trial  “that  she  did  not  regard  the  Government’s  warning 
about the consequences of lying as a threat,” at her brother’s trial, “she 
agreed  with  defense  counsel’s  characterization  that  the  AUSA 
threatened to put her in shackles, send her to jail, and take away her 
children.”    Appellant  App’x  551.    At  the  same  time,  however,  the 
transcripts  support  the  district  court’s  observation  that  Lashika 
Johnson’s testimony at both trials was “consistent as to its inculpatory 
substance.”    Id.  at  552.    And  more  to  the  point  of  Aquart’s  perjury 
claim,  Lashika  Johnson’s  testimony  consistently  connected  her 
                                              
Id. at 1726.  

Then, in response to leading questions on redirect, Lashika Johnson acknowledged that 
her  attorney  was  present  throughout  this  proffer  session  and  that  she  spoke  to  him 
privately before providing more information to prosecutors.  See id. at 1728.  She further 
acknowledged  that  there  was  nothing  the  prosecutor  “or  anyone  [else]  could  say,”  nor 
“any fear about [her] children that would make [her] lie about [her] own brother.”  Id. 

On re‐cross, also in response to leading questions, she agreed that the prosecutor was not 
hesitant to “yell” at her, or to “say if you don’t do this we’re going to send you to jail and 
take away your kids,” or to “ma[k]e clear that she was going to have . . . agents who were 
present take [her] out of th[e] room right then and take [her] to jail.”  Id. at 1729.   

Finally, on re‐redirect, Lashika Johnson gave the following testimony: 

           Q.   Have you been threatened to say anything? 

           A.   No. 

           Q.   Had you ever been told you’d better say something bad about your 
           brother or anything else? 

           A.   No. 

           Q.   Are you telling us about your brother because it’s the truth or because 
           you’ve been threatened? 

           A.   Because it’s the truth.   

Id. at 1730. 
 
                                                 44 
 
 
 
                                                                                          



disclosure  of  additional  inculpatory  information  to  government 
action  reducing  her  to  tears.    To  the  extent  she  particularized  this 
government action at her brother’s trial and did not do so at Aquart’s, 
the  record  shows  that  was  a  function  of  the  more  pointed,  leading 
questions  asked  by  Efrain  Johnson’s  attorney,  which  expressly 
referenced shackling and the loss of children—matters not raised by 
Aquart’s counsel.12   

           Nevertheless, at both trials, Lashika Johnson testified that she 
made a  fully  inculpatory disclosure as  to  her  brother  only after  the 
government  challenged  her  veracity  in  a  tearful  confrontation.  
Indeed,  even  at  Aquart’s  trial,  Lashika  Johnson  stated  that  she 
understood the prosecution’s disbelief of her initial proffer to mean 
that  she  would  be  prosecuted.    Thus,  because  Lashika  Johnson’s 
responses at both trials made clear that her testimony was a product 
of government pressure, we cannot identify clear error in the district 
court’s  determination  that  the  witness  did  not  willfully  lie  in 
declining to adopt the same “threat” characterization at Aquart’s trial 
that she adopted at her brother’s.       

           Moreover, even in accepting the threat characterization at her 
brother’s  trial,  Lashika  Johnson  testified  that  she  had  never  been 
threatened to make particular statements, that her trial testimony was 
not  informed  by  any  threats,  and  that  neither  anything  said  by 
prosecutors nor any fear for her children would make her lie.  On this 
record, we conclude that the district court, after having itself heard 
                                              
  The prosecution denies threatening to shackle the witness or to take away her children, 
12

but we need not resolve that factual dispute to decide this appeal. 
                                                 45 
 
 
 
                                                                                  



Lashika Johnson testify at both trials, did not clearly err in finding that 
Aquart had not shown her to have willfully testified falsely at his trial 
and, thus, did not abuse its discretion in denying him a new trial. 

       We therefore reject both of Aquart’s perjury challenges to his 
conviction. 

       C.      Prosecutorial Misconduct in Summation 

       Aquart  argues  that  he  was  denied  a  fair  trial  by  the 
prosecution’s  interjection  of  facts  not  in  evidence  in  its  rebuttal 
summation at the guilt phase of trial.  The district court rejected this 
argument in denying Aquart’s post‐verdict motion for a mistrial.  We 
review  such  a  denial  for  abuse  of  discretion,  see  United  States  v. 
Deandrade, 600 F.3d 115, 118 (2d Cir. 2010), which is not evident here 
because,  like  the  district  court,  we  identify  no  prosecutorial 
misconduct at this stage of the proceedings. 

       To  secure  relief  from  conviction  based  on  prosecutorial 
misconduct, a defendant must show that the misconduct resulted in 
“substantial prejudice by so infecting the trial with unfairness as to 
make the resulting conviction a denial of due process.”  United States 
v.  Elias,  285  F.3d  183,  190  (2d  Cir.  2002)  (internal  quotation  marks 
omitted); see United States v. Whitten, 610 F.3d 168, 202 (2d Cir. 2010).  
In assessing substantial prejudice, we consider “[1] the seriousness of 
the misconduct, [2] the measures adopted by the trial court to cure the 
misconduct, and [3] the certainty of conviction absent the improper 
statements.”    United  States  v.  Banki,  685  F.3d  99,  120  (2d  Cir.  2012) 
(internal quotation marks omitted).  It is a “rare case” in which we 
                                       46 
 
 
 
                                                                                  



will  identify  a  prosecutor’s  summation  comments,  even  if 
objectionable, as so prejudicial as to warrant relief from conviction.  
United  States  v.  Rodriguez,  968  F.2d  130,  142  (2d  Cir.  1992)  (internal 
quotation  marks  omitted);  see  United  States  v.  Newton,  369  F.3d  659, 
680  (2d  Cir.  2004).    The  law  recognizes  that  “summations—and 
particularly  rebuttal  summations—are  not  detached  exposition[s] 
with every word carefully constructed . . . before the event.  Precisely 
because such arguments frequently require improvisation, courts will 
not  lightly  infer  that  every  remark  is  intended  to  carry  its  most 
dangerous meaning.”  United States v. Farhane, 634 F.3d 127, 167 (2d 
Cir.  2011)  (alterations  in  original)  (internal  citations  and  quotation 
marks omitted); see United States v. Cohen, 427 F.3d 164, 170 (2d Cir. 
2005) (“[T]he Government has broad latitude in the inferences it may 
reasonably  suggest  to  the  jury  during  summation.”  (internal 
quotation marks omitted)).   

       The  rebuttal  comments  at  issue  here  responded  to  a  defense 
argument  impugning  the  government’s  DNA  identifications  for, 
among other things, focusing on suspects such as Aquart while failing 
to compare crime scene samples with the known DNA profile of other 
enterprise  confederates  such  as  cooperator  Rodney  Womble.  
Specifically, defense counsel argued, 

       We’re  not  asking  you  to  conclude  that  [Connecticut 
       forensic  examiner  Christine]  Roy  manipulated  data  or 
       consciously  forced  anyone  to  fit  or  not  fit  inside  of  a 
       profile.    But  observer  bias,  the  problem  that  an 
       interpretation is driven by or colored by knowing who 
       you  are  comparing  the  samples  to;  it  exists.    She  had 
                                       47 
 
 
 
                                                                                  



           evidence  in  the  form  of  an  evidence  request  with  the 
           suspect’s  name  on  it,  Azibo  Aquart.    And  Rodney 
           Womble, we don’t know what happened with Womble, 
           but  we  know  by  the  time  the  testing  began  he  was 
           cooperating and his DNA profile was never provided to 
           the lab. 

Gov’t App’x 1071.   

           The  government  attempted  to  rebut  the  argument  that 
Womble’s  DNA  was  not  submitted  for  testing  by  reference  to  the 
CODIS comparisons in the case:13        

           Well, first of all, you know Womble is a convicted felon, 
           and you know from Christine Roy that Womble—excuse 
           me, that the CODIS database is made up of the DNA of 
           convicted felons.  And, in fact, you know that’s how they 
           originally got the hit on Efrain Johnson and proved that 
           he, too, was part of these murders. 

           . . . 

           There  is  absolute[ly]  no  evidence  in  this  record 
           whatsoever to suggest that Womble’s DNA was at that 
           crime scene.  That, too, is telling.  As telling as the fact 
           that  on  cross‐examination  the  defense  never  asked 
           Womble a word about whether or not he was involved 
           in this murder. 

Id. at 1082–83. 


                                              
  The Combined DNA Index System (“CODIS”) is a DNA profile database maintained by 
13

the FBI. 
                                                 48 
 
 
 
                                                                                                   



           The  government  is  afforded  some  latitude  in  responding  to 
arguments made by the defense.  See United States v. Farhane, 634 F.3d 
at  167–68.    Aquart  argues  that  these  statements  went  beyond  fair 
response  because  they  gave  the  jury  the  misimpression  that  “all” 
DNA samples retrieved from the scene of the charged murders were 
submitted to CODIS for comparison.  Appellant’s Reply Br. 67.  We 
are not persuaded. 

           As  the  district  court  observed  in  denying  Aquart’s  mistrial 
motion,  and  as  the  record  confirms,  the  government’s  first  three 
quoted statements referenced “facts in evidence.”  Gov’t App’x 1550.  
Certainly, Womble testified to his prior conviction.  As to CODIS, Roy 
testified that it is “a DNA profile database. . . run by the FBI,” and 
accessible  by  “state  accredited  laboratories,”  “that  contains  DNA 
profiles from convicted offenders” and various crime scenes, as well 
as trace examiners.  Id. at 778, 792, 801–02.14  She did not testify to the 
specific number of crime scene samples sent to CODIS for comparison 
in this case.  Rather, she testified that on one DNA sample that her lab 
retrieved  from  a  latex  glove  fragment  at  the  murder  scene,  CODIS 
identified  Efrain  Johnson’s  DNA  profile.    On  another  sample,  it 
identified  only  the  DNA  of  a  Connecticut  state  trace  examiner.  
Regardless  of  the  number  of  DNA  samples  sent  for  CODIS 
comparison in this case, this testimony provided a good faith factual 
basis for the government to challenge the defense suggestion that it 
had deliberately failed to consider Rodney Womble in any of its DNA 

                                              
   At  defense  counsel’s  request,  the  district  court  instructed  the  jury  that  the  CODIS 
14

database was available only to law enforcement authorities. 
                                                 49 
 
 
 
                                                                               



testing.  Roy’s testimony would admit an inference that the CODIS 
comparisons  performed  in  this  case  would  necessarily  include  the 
known profile of a convicted felon such as Womble.  Further, because 
the government did not argue that any particular number of samples 
was sent for CODIS comparison, and because Roy testified to her own 
state  laboratory’s  DNA  identifications  on  certain  samples  and  to 
CODIS  identification  on  only  two  others,  we  do  not  think  the 
government  unfairly  insinuated  that  CODIS  testing  had  been 
performed on all samples.  See United States v. Farhane, 634 F.3d at 167 
(declining to infer that summation comments carry “most dangerous 
meaning” (internal quotation marks omitted)).  In short, we identify 
no misconduct.  

       The  next  two  sentences  warrant  no  different  conclusion.  
Although a prosecutor certainly cannot shift the burden of proof to a 
defendant, see United States v. Fell, 531 F.3d 197, 221 (2d Cir. 2008), he 
can argue the lack of trial evidence to support an argument urged by 
the defense, see United States v. Salameh, 152 F.3d 88, 136 (2d Cir. 1998).  
Thus, to the extent the defense faulted the government for failing to 
compare  Womble’s  known  DNA  to  retrieved  samples,  the 
government  was  entitled  to  point  out  that  no  trial  evidence, 
testimonial  or  forensic,  had  been  adduced  that  put  Womble  (and, 
therefore, his DNA) at the scene of the charged murders.  See id. (“The 
government is free to comment on the failure of defendant to refute 
government  evidence  or  to  support  his  own  claims.”  (internal 
quotation marks omitted)).  It was, of course, for the jury to determine 
the  persuasiveness  of  this  argument  in  light  of  the  evidence  it  had 


                                     50 
 
 
 
                                                                                



heard and the inferences the defense urged it to draw.  We conclude 
only  that  the  government’s  rebuttal  summation  did  not 
impermissibly suggest that all DNA samples retrieved from the crime 
scene had in fact been submitted for CODIS comparison.   

       Because Aquart thus fails to show any government misconduct 
in  summation,  much  less  conduct  that  denied  him  a  fair  trial,  we 
conclude that the district court acted within its discretion in denying 
him a mistrial. 

       In sum, we identify no merit in any of Aquart’s challenges to 
the  guilt  phase  of  his  trial  and,  therefore,  conclude  that  he  stands 
properly convicted on all counts the jury found proved in this case.   

II.    Sentencing Challenges 

       Aquart  challenges  his  capital  sentence  on  numerous  grounds 
falling into three categories: (1) repeated prosecutorial misconduct in 
response  to  mitigating  hearsay  evidence  from  Efrain  Johnson, 
(2) insufficient  proof  of  certain  aggravating  factors,  and  (3) the 
unconstitutionality  of  the  death  penalty.    We  reject  Aquart’s 
sufficiency and constitutionality challenges, but we conclude that two 
prosecutorial  errors  in  response  to  the  Efrain  Johnson  evidence, 
considered  together,  require  vacatur  and  remand  for  a  new 
sentencing hearing. 




                                      51 
 
 
 
                                                                               



       A.     Standard  for  Reviewing  Unpreserved  Sentencing 
              Challenges 

       Before  addressing  Aquart’s  particular  sentencing  challenges, 
we consider the parties’ dispute as to how we should review urged 
errors  to  which  no  objection  was  raised  in  the  district  court.    We 
generally  review  unpreserved  challenges,  including  sentencing 
challenges, only for plain error.  See United States v. Marcus, 560 U.S. 
at 262 (stating standard); United States v. Rubin, 743 F.3d 31, 39 (2d Cir. 
2014).    Aquart  argues  that  the  rule  should  not  apply  to  capital 
sentencing  proceedings.  In  support,  he  cites  18  U.S.C.  § 3595(c)(2), 
which states as follows: 

       Whenever the court of appeals finds that— 

              (A)    the  sentence  of  death  was  imposed  under 
                     the  influence  of  passion,  prejudice,  or  any 
                     other arbitrary factor; 

              (B)    the  admissible  evidence  and  information 
                     adduced  does  not  support  the  special 
                     finding  of  the  existence  of  the  required 
                     aggravating factor; or 

              (C)    the  proceedings  involved  any  other  legal 
                     error requiring reversal of the sentence that 
                     was  properly  preserved  for  appeal  under 
                     the rules of criminal procedure,  

       the court shall remand the case for reconsideration under 
       section 3593 or imposition of a sentence other than death.  
       The  court  of  appeals  shall  not  reverse  or  vacate  a 

                                     52 
 
 
 
                                                                                 



       sentence of death on account of any error which can be 
       harmless, including any erroneous special finding of an 
       aggravating  factor,  where  the  Government  establishes 
       beyond a reasonable doubt that the error was harmless. 

Aquart  submits  that,  by  referencing  proper  preservation  only  in 
subpart  (C),  Congress  signaled  that  the  review  of  capital  sentences 
under other subparts, specifically, subpart (A) review for “arbitrary 
factors,”  must  “cover  some  situations  beyond  properly  preserved 
non‐harmless  error  and  plain  error  affecting  substantial  rights.”  
Appellant’s Supp. Br. 9/19/2016, 2.  

       The Supreme Court construed the relevant statutory language 
in  Jones  v.  United  States,  527  U.S.  373  (1999).    The  defendant  there 
argued that his capital sentence was imposed under the influence of 
an  “arbitrary  factor,”  specifically,  jury  confusion  as  to  sentencing 
arising  from  allegedly  erroneous  jury  instructions,  which 
“warrant[ed]  resentencing  even  if  he  did  not  properly  preserve  the 
objection.”  Id. at 388.  In rejecting the argument, the Supreme Court 
held that “[t]he statute does not explicitly announce an exception to 
plain‐error  review,  and  a  congressional  intent  to  create  such  an 
exception cannot be inferred from the overall scheme.”  Id. at 388–89.  
The  Court  construed  the  preservation  language  in  subpart  (C)  to 
“make[]  clear  that  Congress  sought  to  impose  a  timely  objection 
requirement at [a capital] sentencing and did not intend to equate the 
phrase ‘arbitrary factor’ with legal error.”  Id. at 389 (observing that 
contrary     “interpretation       of      § 3595(c)(2)(A)    would       drain 
§ 3595(c)(2)(C) of any independent meaning”).  Thus, Jones instructs 
that a capital defendant cannot simply recast unpreserved legal error 
                                         53 
 
 
 
                                                                                 



as an arbitrary factor (or as the trigger for an arbitrary factor) to avoid 
plain  error  review.    See  United  States  v.  Whitten,  610  F.3d  at  190 
(applying  plain  error  review  to  unpreserved  objection  to 
“emotionally charged” victim impact statements at capital sentencing 
proceeding).    

       In arguing that he is not doing so here, Aquart submits that his 
sentencing challenges—particularly prosecutorial vouching and Sixth 
Amendment  errors  regarding  the  Efrain  Johnson  evidence—are 
distinguishable  from  the  jury  confusion/erroneous  instruction  error 
raised in Jones.  In support, he cites State v. Butler, 277 S.C. 543, 546, 
290 S.E.2d 420, 421 (1982) (characterizing prosecutorial vouching as 
“arbitrary factor” under parallel provision of state death penalty law), 
overruled on other grounds by State v. Torrence, 305 S.C. 45, 406 S.E.2d 
315  (1991).    The  difference  is  not  one  that  allows  Aquart  to  avoid 
Jones’s  holding.    Prosecutorial  vouching  is  recognized  as  a  claim  of 
legal error that, if not preserved, is properly reviewed for plain error.  
See  United  States  v.  Williams,  690  F.3d  70,  75–76  (2d  Cir.  2012) 
(reviewing unpreserved vouching claim for plain error in non‐capital 
case);  United  States  v.  Martinez,  862  F.3d  223,  241–42  (2d  Cir.  2017) 
(recognizing  vouching  claim  to  implicate  due  process  right  to  fair 
trial), cert. petition filed sub nom. Rodriguez v. United States, 18‐5234 (July 
13, 2018).  Further, following Jones, this court has applied plain error 
review  to  unpreserved  claims  of  precisely  the  sort  Aquart  presents 
here, i.e., due process challenges to prosecution statements made in 
the course of a capital sentencing proceeding.  See United States v. Fell, 
531 F.3d at 209, 209 n.8, 220–21; see also United States v. Rodriguez, 581 


                                      54 
 
 
 
                                                                                   



F.3d 775, 802–03 (8th Cir. 2009) (reviewing for plain error unpreserved 
challenges     to    government        summation        disparaging       capital 
defendant’s  case).    The  point  warrants  no  further  discussion, 
however,  because  Aquart’s  vouching  and  Sixth  Amendment 
challenges were preserved by timely objections.  See infra, Discussion 
Sections II.B.1. & 3.  Thus, we review those sentencing arguments de 
novo.   

       Insofar  as  Aquart  presents  other,  unpreserved  sentencing 
challenges,  however,  see,  e.g.,  infra  at  69  (unpreserved  challenge  to 
form  of  questions),  see  also  Discussion  Section  II.B.2.  (unpreserved 
challenge to plea allocution questions), we review for plain error even 
in this capital context. 

       B.     Prosecutorial Misconduct Pertaining to Efrain Johnson 
              Evidence 

       Aquart asserts various instances of prosecutorial misconduct in 
response  to  evidence  pertaining  to  confederate  Efrain  Johnson.  
Certain challenged government conduct reflects no misconduct, but 
when  we  consider  two  errors—one  in  the  cross‐examination  of  FBI 
Agent  Christopher  Munger  and  the  other  in  summation—together 
and  in  context,  see  United  States  v.  Fell,  531  F.3d  at  233,  we  cannot 
confidently  conclude  that  the  jury  would  have  returned  a  death 
verdict absent these errors.  Accordingly, we  vacate Aquart’s capital 
sentence and remand for a new penalty proceeding.  To explain that 
conclusion,  we  start  by  reiterating  the  nature  of  the  Efrain  Johnson 
evidence and the purpose for which the defense used it. 

                                       55 
 
 
 
                                                                               



       At the penalty phase of trial, Aquart called FBI Agent Munger 
to  testify  to  certain  statements  made  by  Efrain  Johnson  at  law‐
enforcement  interviews  and  proffer  sessions.    As  detailed  supra 
Background  Section  II.B.,  in  these  statements,  Efrain  Johnson 
assigned  prosecution  witness  Taylor  a  larger  role  in  the  charged 
murders  than  Taylor  himself  had  admitted  in  his  guilt‐phase 
testimony.  While Taylor had testified that it was the Aquart brothers 
who had duct taped and beaten Tina Johnson and Reid in a bedroom 
while Taylor himself stood guard in the living room, Efrain Johnson 
had  told  authorities  that  it  was  he  and  Taylor  who  had  duct  taped 
Tina  Johnson  in  the  living  room,  and  that  Taylor  had  there  beaten 
Tina Johnson with a metal pipe, soon after which Efrain Johnson left 
the apartment. 

       Because  the  jury  had  already  found  Aquart  guilty  of  Tina 
Johnson’s murder, the defense could not use Efrain Johnson’s hearsay 
statements to relitigate that question.  Instead, it proposed to use the 
statements  to  dispute  the  confederates’  relative  roles  in  the  proved 
murders, which it submitted was relevant both to the government’s 
aggravating  factor  charging  Aquart  with  having  personally 
committed  the  Tina  Johnson  and  Reid  murders  in  a  heinous  and 
depraved manner, as well as to the defense’s urged mitigating factor 
that equally culpable participants in those crimes were not facing the 
death penalty.  See App’x 481–82 (urging both grounds in moving for 
receipt  of  statements);  see  also  Gov’t  App’x  1406‐09.    Over  vigorous 
prosecution objection, the district court ruled that Aquart could offer 
the Efrain Johnson statements for these two purposes.  


                                     56 
 
 
 
                                                                                                 



           At  the  actual  penalty  proceeding,  however,  Aquart  used  the 
statements  only  to  argue  for  mitigation.    See  Gov’t  App’x  1465 
(arguing in summation that Efrain Johnson’s statements should not 
“in any way . . . shake your conclusion about [Aquart’s] guilt for these 
murders”;  rather,  statements  “matter[ed]”  because  “fact  that  others 
were also involved in the offense and will not receive a death sentence 
is  something  that  you  can  and  should  consider  in  deciding  on  the 
punishment”).  Indeed, in a colloquy with the court, Aquart’s counsel 
specifically  disavowed  challenging  any  government  aggravating 
factor.  See id. 1467–68 (stating in rebuttal colloquy that defense had 
“not  in  any  sense  attack[ed]  or  challenge[d]  any  of  the  aggravators 
alleged by the government in this case”).15 

           With  this  understanding  of  how  Aquart  used  the  Efrain 
Johnson  evidence,  we  proceed  to  consider  his  claim  of  repeated 
government misconduct taking three forms: (1) negative vouching as 
to Efrain Johnson’s credibility, (2) mischaracterizion of Johnson’s plea 
allocution, and (3) summation denigration of the defense for urging 
inconsistent  theories  at  the  guilt  and  penalty  phases  of  trial.    We 
evaluate  Aquart’s  argument  first  by  identifying  what  prosecutorial 
actions,  in  fact,  amount  to  misconduct.    We  then  consider  the 
seriousness of that misconduct, the curative measures adopted by the 
district court in response, and the certainty of a death sentence absent 

                                              
   We  do  not  fault  defense  counsel’s  disavowal  of  aggravator  challenges.    Nor  do  we 
15

suggest  that  counsel’s  disavowal  relieved  the  government  of  its  burden  to  prove 
aggravating factors beyond a reasonable doubt—a burden the jury ultimately found it to 
have carried as to each factor.  Rather, we cite counsel’s disavowal only to show how the 
Efrain Johnson statements were used by the defense at the penalty proceeding. 
                                                 57 
 
 
 
                                                                            



any error.  See generally United States v. Banki, 685 F.3d at 120.  On such 
review,  we  conclude  that  even  though  many  of  the  challenged 
government  actions,  standing  alone,  do  not  manifest  misconduct,  a 
cross‐examination  error  and  a  rebuttal  error,  considered  together, 
may have denied Aquart a fair penalty proceeding. 

             1.     Improper Vouching 

      Aquart  charges  the  government  with  “blatant  and 
impermissible vouching” when, in cross‐examining Agent Munger, it 
referenced Efrain Johnson’s failure to reach a cooperation agreement 
with the government.  Aquart maintains that such references “plainly 
invited  jurors  to  treat  Taylor’s  account  as  truthful  and  Efrain 
[Johnson]’s as false because the government . . . had formally deemed them 
so.”    Appellant’s  Br.  77  (emphasis  added).    The  challenged  cross‐
examination, which we reproduce in the margin, is in two parts, the 




                                    58 
 
 
 
                                                                                                      



first  pertaining  to  Efrain  Johnson’s  proffer  sessions,16  the  second 
pertaining to his failed guilty plea.17  We discuss each in turn. 




                                              
16   The proffer‐session exchange reads as follows: 

           Q.   [Prosecutor] Can you please explain to the jury what a proffer is. 

           A.   [Agent Munger] A proffer is when somebody comes in . . . with his 
           attorney  .  .  .  and  they  basically  tell  their  side  of  the  story.    They’re 
           supposed to tell everything, anything and everything, and tell the truth. 

           Q.   And usually the proffers, that’s another word for a meeting, right? 

                      [DEFENSE COUNSEL]:   I’m going to object— 

           A.   Yes. 

                      [DEFENSE COUNSEL]:   —as this being outside the scope. 

                      THE  COURT:      The  statements  on  which  Mr.  Munger  was 
                      questioned were [made at] proffer sessions. 

                      THE WITNESS:   Yes.   

                      THE COURT:   Overruled. 

           Q.      And  proffer  sessions  are  designed  to  work  towards  a  cooperation 
           agreement, correct? 

           A.   Yes. 

           Q.   And Efrain Johnson never got a cooperation agreement, did he? 

           A.   No. 

           Q.   And that’s because it was determined he was lying. 

                      [DEFENSE COUNSEL]:   Objection. 

                      THE COURT:   Sustained. 

Gov’t App’x 1421. 

 
                                                    59 
 
 
 
                                                                                                 



                                 a. Proffer Session Queries 

           On de novo review, we identify a single, but significant, error in 
the  prosecution’s  cross‐examination  of  Agent  Munger  about  Efrain 
Johnson’s proffer sessions:  the attempt to elicit that Efrain Johnson 
did not receive a cooperation agreement because “it was determined 
he  was  lying.”    Gov’t  App’x  1421.    This  inquiry  ran  afoul  of 
established  law  holding  that  cross‐examination  cannot  be  used  to 
“direct[] the jury to trust the Government’s judgment rather than its 
own view of the evidence.”  United States v. Henry, 47 F.3d 17, 21 (2d 
Cir. 1995) (internal quotation marks omitted)).     

           Before discussing this error further, however, we note that to 
the  extent  Aquart  would  have  us  also  identify  misconduct  in 
government inquiries about the purpose of a proffer session, we here 
conclude  that  such  an  inquiry,  by  itself,  is  not  impermissible.    The 
circumstances under which a suspect speaks to the government may 
reveal motives that inform credibility.  That is particularly so when 
the suspect incriminates others as well as himself.  See Lee v. Illinois, 
476 U.S. 530, 541 (1986) (noting presumptive unreliability of hearsay 
confessions  incriminating  accomplice’s  confederates).    Indeed, 

                                              
17   The guilty plea inquiry reads as follows: 

           Q.   [Prosecutor] . . . and that was just an attempt at a straight plea, correct, 
           not a cooperation agreement? 

           A.   [Agent Munger] That is correct. 

                      [DEFENSE COUNSEL]:   Objection.  Object as to the relevance of 
                      that.  Ask that it be stricken.   

Gov’t App’x 1424. 
                                                  60 
 
 
 
                                                                                                 



Aquart effectively acknowledged the relevancy of a proffer context to 
an  assessment  of  credibility  because  his  own  attorney  questioned 
Agent  Munger  about  whether  certain  persons,  including  Lashika 
Johnson, had participated in proffer sessions. 

           For  much  the  same reason,  we  identify  no  misconduct  in  the 
government eliciting the simple fact that Efrain Johnson never had a 
cooperation  agreement  with  the  government.    Parties  may  fail  to 
reach cooperation agreements for any number of reasons unrelated to 
the government’s assessment of the declarant’s credibility—e.g., the 
government may be demanding a guilty plea to a more serious charge 
than that to which the defendant is willing to admit, or a defendant 
may be seeking sentencing assurances or other considerations that the 
government is unwilling to provide.  Here, the jury had already heard 
that various witnesses testified pursuant to cooperation agreements 
and  that  those  agreements  gave  rise  to  motives  informing 
credibility.18    Thus,  the  fact  that  Efrain  Johnson  had  not  made  the 
statements at issue pursuant to a cooperation agreement was relevant 
to an assessment of the credibility of those statements.    




                                              
18 These motives are not necessarily identical to those arising from a proffer agreement, 
which may assure a declarant only that his statements will not be used against him in any 
subsequent prosecution.  See United States v. Cruz, 156 F.3d 366, 370 (2d Cir. 1998) (stating 
that defendant who entered into proffer agreement “neither obtained the benefits nor the 
burdens  of . . . a  cooperation  agreement”).    A  cooperation  agreement,  by  contrast,  may 
involve  more  complex,  mutual  promises  with  respect  to  charges,  sentences,  and  the 
consequences for any breaches of the agreement, including lying. See, e.g., United States v. 
Doe, 741 F.3d 359, 362 (2d Cir. 2013); United States v. Tarbell, 728 F.3d 122, 124–25 (2d Cir. 
2013). 
                                                 61 
 
 
 
                                                                                 



       Had the government stopped there, Aquart could not complain 
of misconduct.  That, however, was not the extent of the government’s 
inquiry.  It proceeded to ask Agent Munger to confirm that the reason 
Efrain  Johnson  never  had  a  cooperation  agreement  was  the 
government’s determination that “he was lying.”  Gov’t App’x 1421.  
Thus,  we  consider  the  challenged  questioning  in  light  of  its 
culmination in this improper inquiry.  The concern here is not simply 
with the use of the word “lying,” as the government suggests in citing 
United  States  v.  Coriaty,  300  F.3d  244,  255  (2d  Cir.  2002)  (rejecting 
challenge to government’s use of word “lies” because not excessive 
or  inflammatory).    The  concern  is  the  law’s  insistence  that  witness 
credibility  be  left  “exclusively  for . . . determination  by  the  jury.”  
United  States  v.  Truman,  688  F.3d  129,  143  (2d  Cir.  2012)  (internal 
quotation marks omitted) (holding that “witnesses may not opine as 
to  the  credibility  of  the  testimony  of  other  witnesses  at  the  trial” 
(internal  quotation  marks  omitted)).    Efrain  Johnson’s  proffer 
statements  were  received  as  the  equivalent  of  witness  testimony.  
Asking  Agent  Munger  whether  law  enforcement  authorities  had 
already determined that Efrain Johnson was lying in those statements 
impermissibly  intruded  on  the  jury’s  exclusive  responsibility  for 
determining credibility.  See United States v. Henry, 47 F.3d at 21. 

       The identification of such misconduct, however, is only a first 
step.    We  must  consider  that  misconduct  in  context  to  determine 
whether the error was so serious and prejudicial as to compel a new 
penalty proceeding.  See generally Greer v. Miller, 483 U.S. 756, 756–66 
(1987)  (observing  that  when  defendant  contends  that  prosecutor’s 


                                      62 
 
 
 
                                                                                                   



question rendered trial fundamentally unfair, “it is important as an 
initial matter to place the remark in context” (alterations and internal 
quotation marks omitted)).19 

           That context includes any curative actions taken by the district 
court.    Here,  the  district  court  promptly  sustained  objection  to  the 
challenged question before it was answered.  That alone would not 
sufficiently mitigate the seriousness of the prosecution’s error because 
the question was leading and implied its own answer.  That concern, 
however,  was  addressed  by  the  district  court’s  earlier  instructions, 
advising  the  jury  that  questions  asked  of  witnesses  were  “not 
evidence,” and that a question to which an objection was sustained 
should  be  “ignore[d].”    Gov’t  App’x  4,  1050.    The  court  had  also 
instructed  the  jury  that  nothing  said  by  counsel  was  evidence,  and 
that  witness  credibility  had  to  be  determined  by  the  jury.  Such 
instructions  together  with  a  sustained  objection  are  generally  a 
sufficient cure for “any potential bias posed by the questions.”  United 
States  v.  McCarthy,  54  F.3d  51,  56  (2d  Cir.  1995).    We  presume  that 
juries follow such instructions, see, e.g., Weeks v. Angelone, 528 U.S. 225, 
234 (2000); United States v. Stewart, 433 F.3d at 306–07, and this case 
warrants  no  exception,  cf.  Kansas  v.  Carr,  136  S.  Ct.  633,  645  (2016) 
(recognizing  “narrow  departure”  from  presumption  where 

                                              
  Because the second‐step inquiry is necessary to decide if the identified vouching error 
19

denied Aquart a fair trial, our ensuing discussion and negative conclusion are holdings, 
notwithstanding  the  views  of  our  concurring  colleague.  See  Concurring  Op.,  post  at  2. 
While  the  vouching  error  does  not  stand  alone,  see  infra  Discussion  Part  II.B.3.,  our 
conclusion that it did not, by itself, deny Aquart a fair trial is necessary to understand why 
only the identification of further error prompts vacatur and remand. 
 
                                                 63 
 
 
 
                                                                                                    



improperly  presented  evidence  is  so  inculpatory  as  to  be 
“ineradicable, as a practical matter, from the jury’s mind”).20    

           Nor  is  a  different  conclusion  compelled  by  the  fact  that  the 
relevant  instructions  were  given  generally  rather  than  in  specific 
response  to  the  sustained  objection.    While  pinpoint  curative 
instructions  may  be  particularly  effective  in  safeguarding  against 
prejudice, see United States v. Thomas, 377 F.3d 232, 245 (2d Cir. 2004), 
they are not invariably required, see United States v. Elias, 285 F.3d at 
192  (recognizing  pattern  instruction  as  sufficient  safeguard  against 
prejudice, particularly where misconduct not severe).21  There is no 
reason  to  have  required  them  here  where  the  general  instructions 
specifically addressed the matter at issue, cf. United States v. Friedman, 
909 F.2d 705, 709–10 (2d Cir. 1990) (holding that court’s statement to 
jury—“I don’t think that is appropriate”—after sustaining objection, 
provided  only  modest  response  to  error  that,  in  context,  was 


                                              
20  In  Kansas  v.  Carr,  the  “ineradicable”  evidence  was  “a  codefendant’s  confession 
implicating the defendant” in violation of the Confrontation Clause and the rule stated in 
Bruton v. United States, 391 U.S. 123 (1968).  See Kansas v. Carr, 136 S. Ct. at 645.  The Supreme 
Court,  however,  has itself  “declined  to  extend  that exception”  beyond  Bruton  error.    Id. 
(ruling that exception did not apply to defendants at joint capital‐sentencing proceeding, 
who  argued  that  some evidence  presented  by  each defendant  was  prejudicial  to  other); 
Richardson v. Marsh, 481 U.S. 200, 208 (1987) (holding codefendant’s confession that “was 
not incriminating on its face,” but “became so only when linked with evidence introduced 
later at trial,” to “fall outside” narrow Bruton exception).   
21 United States v. Modica, 663 F.2d 1173 (2d Cir. 1981), is not to the contrary because this 
court  there  held  pattern  jury  instructions  an  insufficient  response  to  prosecutorial 
misconduct where the district court had “overruled” objection, thus suggesting that the 
instruction did not pertain to the conduct at issue.  663 F.2d at 1178–82.  By contrast, here, 
the  district  court  sustained  objection,  bringing  the  government’s  unanswered  question 
clearly within the instruction to ignore such questions.   
                                                 64 
 
 
 
                                                                                                



“insufficient” to preclude “significant risk of prejudice”), and Aquart 
did not ask the court to repeat or supplement those instructions, see 
Greer v. Miller, 483 U.S. at 766 n.8 (observing, in response to argument 
that  trial  court’s  “curative  instructions  should  have  been  more 
specific,”  that  “trial  counsel  b[ears]  primary  responsibility  for 
ensuring that the error was cured in the manner most advantageous 
to his client”).  As this court has observed, in the absence of such a 
request, a trial court may well think “that a more emphatic instruction 
would  have  the  unwanted  effect  of  focusing  the  jury’s  attention on 
the improper remark.”  United States v. Melendez, 57 F.3d 238, 242 (2d 
Cir. 1995).  Thus, while we will overlook a defense counsel’s failure to 
request  specific  curative  instructions  where  the  prosecutor’s 
misconduct  “is  so  prejudicial  that  no  instruction  could  mitigate  its 
effects,”  “in  less  egregious  cases”  where  a  curative  instruction  can 
forestall prejudice, “the failure to request specific instructions before 
the jury retires will limit the defense’s ability to complain about the 
relative lack of curative measures for the first time on appeal.”  Id.22  
This  does  not  necessarily  end  judicial  inquiry  into  the  severity  and 
prejudice  of  the  prosecutor’s  conduct.    See  generally  United  States  v. 
Friedman,  909  F.2d  at  710  (observing  that  claims  of  prosecutorial 
misconduct  “must  be  carefully  assessessed  as  to  [each  case’s] 

                                              
22  The  misconduct  in  Melendez,  a  prosecutor’s  summation  pronouncement  that  the  trial 
judge “knows” a government’s cooperating witness “is telling the truth,” United States v. 
Melendez, 57 F.3d at 240, can be considered more serious than that here at issue, see id. at 
241 (observing that “jury is more likely to be influenced when an evaluation of the facts 
receives the imprimatur of an impartial trial judge, rather than a prosecutor, whom the 
jury recognizes to be an advocate”), but, nevertheless, was deemed capable of mitigation 
through appropriate instruction, see id. at 242. 
 
                                                 65 
 
 
 
                                                                                 



individual circumstances”).  But  where, as here, the defense neither 
sought further instructions nor moved for a mistrial after objection to 
the vouching question was sustained, that is “some indication” that 
the  defense  itself  did  not  perceive  the  improper  question  “as 
rendering the trial unfair” in light of the instructions given and the 
sustained objection.  United States v. Melendez, 57 F.3d at 243.     

       The government’s ensuing conduct provides further context for 
us to assess the vouching error and to conclude that—by itself—the 
error did not deny Aquart a fair sentencing hearing.  After the district 
court  sustained  objection,  the  government  largely,  and  properly, 
focused its cross‐examination on showing the jury exactly how Efrain 
Johnson’s  proffer  statements  evolved,  how  lies  and  internal 
inconsistencies were exposed, and how discrepancies with physical 
and forensic evidence persisted.  This mitigated one of the principle 
concerns  with  vouching,  i.e.,  that  it  “impl[ies]  the  existence  of 
extraneous  proof,”  available  to  the  government  but  not  to  the  jury, 
which gives the former an advantage in assessing credibility.  United 
States  v.  Perez,  144  F.3d  204,  210  (2d  Cir.  1998)  (internal  quotation 
marks  omitted);  accord  United  States  v.  Williams,  690  F.3d  at  76 
(observing that statements “vouching for the credibility of witnesses 
are generally improper because they imply the existence of evidence 
not placed before the jury” (internal quotation marks omitted)). 

       Thus, the jury heard that when Efrain Johnson first spoke with 
government authorities on March 6, 2007, he denied any involvement 
in the murders at issue and stated that he had not been in the Charles 
Street building for the previous eight or nine years.  The falsity of the 

                                      66 
 
 
 
                                                                                     



latter statement was established by the recovery of Efrain Johnson’s 
DNA  from  the  crime  scene.    Confronted  with  that  evidence,  Efrain 
Johnson changed course and admitted being inside the building but 
denied participating in any crimes.  Rather, he stated that “Dreddy” 
(Aquart) had told him to knock on an apartment door and to see if the 
occupants would sell him drugs.  When a woman answered, Efrain 
Johnson  spit  in  her  face  but  then  left  the  scene.    This  too  was  a  lie 
because Efrain Johnson’s DNA was specifically identified on a latex 
glove fragment stuck in duct tape binding one of the murder victims.  
Confronted  with  that  fact, Efrain  Johnson  gave  his  third  account  of 
the day.  He stated that he had gone to 215 Charles Street in the middle 
of the night with Aquart, Azikiwe Aquart, and “Big Dude” (Taylor).  
There,  Efrain  Johnson  knocked  on  an  apartment  door  and  when  a 
woman  (Tina  Johnson)  answered,  all  four  men  rushed  into  the 
apartment, with Taylor pushing the woman back into the living room.  
Aquart and his brother then went down the hallway and pushed a 
man into a back bedroom.   

       The  jury  further  heard  that  in  a  November  20,  2008  proffer, 
Efrain Johnson gave a still different account of the initial entry into 
the  apartment,  stating  that  he  was  the  first  person  to  enter  the 
premises and the first to touch Tina Johnson, pushing her down when 
he  tripped  over  her.    Moreover,  Agent  Munger testified  that  Efrain 
Johnson—who  stated  that  he  restrained  Tina  Johnson  on  Taylor’s 
orders and then saw Taylor beat Tina Johnson with a pipe—could not 
identify Taylor in either of two photo arrays shown to him, one on 
November 20, 2008, and the other on May 4, 2009.   


                                        67 
 
 
 
                                                                              



       The  jury  also  learned  from  Agent  Munger  that,  while  Efrain 
Johnson had stated that Tina Johnson  was restrained and beaten in 
the  living  room,  he  gave  different  accounts  of  where  in  the  living 
room the assault had occurred.  On March 6, 2007, he stated that Tina 
Johnson was on the living room floor when attacked.  On March 7, 
2007, he said she was leaning over a bed.  After Agent Munger told 
Efrain Johnson that there was no bed in the living room, he altered his 
account from bed to sofa bed.  But, as Agent Munger told the jury, 
there was no sofa bed anywhere in Apartment 101. 

       Agent  Munger  further  put  before  the  jury  discrepancies  in 
Efrain Johnson’s account of how long he was at the murder scene.  On 
March 7, 2007, he admitted being in the apartment for 25 minutes.  On 
August 11, 2008, he said he was there only eight minutes.  On October 
2, 2008, he stated that the entire attack had taken 30 to 45 minutes, for 
15 to 20 minutes of which he was waiting in a car. 

       The agent also testified that Efrain Johnson told authorities he 
never saw any masks worn or baseball bats used during the murders, 
and the only weapon he saw was the ten‐inch long pipe that Taylor 
used  to  hit  Tina  Johnson.    The  jury,  however,  had  already  heard 
Lashika  Johnson  testify  that,  sometime  before  his  arrest,  Efrain 
Johnson had told her that the murder participants had disposed of the 
gloves,  bats,  and  masks  used  in  the  crime  before  coming  to  her 
apartment  early  on  the  morning  of  August  24,  2005.    See  supra, 
Background  Section  I.A.2.f.(i).    The  jury  had  also  heard  various 
witnesses  testify  that  Tina  Johnson’s  and  Reid’s  dead  bodies  were 
found in a bedroom, and that their blood was spattered throughout 

                                     68 
 
 
 
                                                                                



that room.  Specifically, the jury had heard expert witness Tom Martin 
testify that particularly large blood spatters on the bedroom’s nine‐
foot high ceiling indicated that the victims were struck in that room 
many  times  and  with  great  force  by  a  sufficiently  long  object  with 
enough  surface  area  that,  when  raised  upward,  could  propel  large 
amounts of blood onto the ceiling.  Martin agreed that a baseball “bat 
would fit that description.”  Gov’t App’x 1181.             

       By thus showing the jury exactly how Efrain Johnson had lied 
in  his  proffer  sessions,  and  how  his  statements  were  internally 
inconsistent  and  at  odds  with  physical  and  forensic  evidence,  the 
government significantly minimized the potential for prejudice from 
its  objectionable  attempt  to  elicit  its  own  adverse  assessment  of  his 
credibility.   

       Nor  is  a  different  conclusion  compelled  by  the  government’s 
eliciting its admissible evidence through questions sometimes framed 
in  terms  of  what  Efrain  Johnson  “claimed”  or  what  he  “did  not 
admit.”    Gov’t  App’x  1421–24,  1427.    Aquart  argues  that  such 
formulations impermissibly insinuated the prosecutor’s own disbelief 
and, thus, involved further vouching.  The argument is undermined 
by the absence of objection to a single one of these questions, which 
“strongly  indicates”  that  the  defense  “did  not  understand  the 
statements to communicate impermissible vouching.”  United States 
v. Newton, 369 F.3d at 682.  This is not surprising.  Referring to what a 
declarant  “claimed”  or  highlighting  what  he  “did  not  admit”  may 
well  signal  to  a  jury  that  a  witness’s  account  should  be  carefully 
scrutinized,  but  it  does  not  communicate  the  prosecutor’s  own 

                                      69 
 
 
 
                                                                                 



disbelief, nor does it attempt to substitute that disbelief for the jury’s 
own assessment of the evidence.  Accordingly, we identify no error, 
let alone plain error, in the framing of these unobjected‐to questions. 

           In sum, when we consider the government’s vouching error in 
light  of  both  the  district  court’s  curative  actions  and  the  record  as 
subsequently  developed  by  the  government,  we  conclude  that  this 
error, by itself, would not warrant vacatur of sentence and remand.  
We  reach  a  different  conclusion  only  when  we  consider  this 
misconduct together with subsequent rebuttal error discussed infra at 
Discussion Section II.B.3.   

                                 b. Plea Allocution Queries 

           Before  addressing  the  rebuttal  error,  however,  we  consider 
Aquart’s  challenges  to  other,  intervening  prosecutorial  actions 
pertaining to the Efrain Johnson evidence.  The first involves further 
cross‐examination of Agent Munger, this time about Efrain Johnson’s 
statements at an attempted plea allocution.23  The prosecutor asked 
Munger  to  confirm  that  the  allocution  “was  just  an  attempt  at  a 
straight  plea  .  .  .  not  a  cooperation  agreement,”  to  which  Agent 
Munger  answered  “[t]hat  is  correct.”    Gov’t  App’x  1424.    Aquart 
asserts that this objected‐to inquiry repeated and, thereby, aggravated 
the earlier vouching error.  On de novo review, we deem the argument 
unconvincing for several reasons.   




                                              
23   The relevant testimony is reproduced infra at nn. 24–25. 
                                                 70 
 
 
 
                                                                                  



       First,  viewed  by  itself,  the  question  sought  to  elicit  only  that 
Efrain  Johnson  did  not  attempt  to  plead  guilty  pursuant  to  a 
cooperation agreement; it did not inquire as to the reason for that fact.  
We have already explained supra, Discussion Section II.B.1.a., why a 
simple  inquiry  into  whether  a  declarant  did  or  did  not  have  a 
cooperation  agreement  with  the  government  at  the  time  he  made 
certain statements does not constitute vouching.  To the contrary, it 
elicits  a  fact  relevant  to  the  jury’s  assessment  of  credibility.    To 
explain, in the allocution statements at issue, Efrain Johnson appeared 
to implicate Aquart in the initial duct taping of Tina Johnson, while 
making  no  mention  of  Taylor,  as  in  Efrain  Johnson’s  earlier  proffer 
statements.  If the plea allocution had been pursuant to a cooperation 
agreement,  Aquart  might  well  have  urged  that  the  agreement 
provided  Efrain  Johnson  with  a  motive  to  curry  favor  with  the 
prosecution,  which  he  was  doing  by  assigning  the  taping  role  to 
Aquart.    The  fact  that  Efrain  Johnson  had  no  agreement  was  thus 
relevant  to  a  jury’s  credibility  assessment  of  the  statement,  as  the 
district  court  appears  to  have  recognized  in  initially  overruling 
Aquart’s relevancy objection. 

       Second, even when the challenged allocution inquiry is viewed 
in light of the earlier vouching error, there was no risk of prejudice 
because the government was not here insinuating that it disbelieved 
Efrain  Johnson’s  allocution  statement  inculpating  Aquart.    To  the 
contrary, it elicited the lack of a cooperation agreement to suggest that 
the jury could deem the statement credible because Johnson had not 
aligned himself with the government.      


                                       71 
 
 
 
                                                                                



       Third,  even  if  the  allocution  inquiry  risked  any  prejudice—
which  we  do  not  think  it  did—that  was  mitigated  by  the  district 
court’s  ultimate  decision  to  sustain  objection  and  to  strike  both  the 
question  and  the  answer.    Here,  as  before,  we  presume  the  jury 
followed  the  court’s  instruction  to  ignore  struck  questions  and 
answers.  See United States v. Stewart, 433 F.3d at 307. 

       Aquart  nevertheless  complains  that  the  district  court’s 
accompanying curative instruction was opaque and insufficient.  We 
are  not  persuaded.    After  telling  the  jury  that  it  was  striking  the 
objected‐to  question  and  answer  about  the  lack  of  a  cooperation 
agreement, the district court told the jury that it was “to understand 
that discussion  to  have  been with  respect  to  a  proceeding  in  which 
Efrain Johnson attempted to enter a guilty plea.”  Gov’t App’x 1427.  
In context, “that discussion” is reasonably understood to refer to the 
discussion  still  in  evidence,  wherein,  as  Agent  Munger  confirmed, 
Efrain  Johnson  made  statements  implicating  Aquart.    The  district 
court’s  instruction  made  certain  that  the  jury  understood  that  the 
context  for  those  statements  was  “a  proceeding  in  which  Efrain 
Johnson attempted to enter a guilty plea.”  Id.  Although Aquart now 
argues that the district court should have given clearer or additional 
instructions, his failure to seek either limits his ability to complain on 
appeal.  See Greer v. Miller, 483 U.S. at 766 n.8; United States v. Melendez, 
57 F.3d at 242.   

       In  sum,  we  conclude  that  the  stricken  question  and  answer 
about  Efrain  Johnson  allocuting  without  a  cooperation  agreement, 


                                      72 
 
 
 
                                                                                              



whether considered alone or together with the earlier impermissible 
vouching inquiry, did not deny Aquart a fair penalty proceeding.   

                      2.         Misleading Characterization of Plea Allocution 

           Aquart  next  argues  that  the  government  denied  him  a  fair 
penalty  proceeding  by  mischaracterizing  Efrain  Johnson’s  plea 
allocution to suggest that he there recanted his proffer assertions that 
it was he and Taylor who had taped Tina Johnson.  We reproduce in 
the margin the relevant portions both of Efrain Johnson’s allocution24 

                                              
24   The following colloquy took place at Efrain Johnson’s attempted guilty plea: 

           THE COURT:   All right, please tell me what it is that you did that shows 
           that you are in fact guilty of the charges in Counts One, Two and Three to 
           which you are offering to plead guilty. 

           THE  DEFENDANT  [Efrain  Johnson]:  I  helped  someone—Dreddy 
           [Aquart]—gain  access  to  someone’s  house,  and  I  taped  the  person  up.  
           And that’s it. 

           THE COURT:   Okay, we’re going to be a little more specific.  Can you tell 
           me the time frame[?] 

           THE DEFENDANT:   August 24th. 

           THE COURT:   And you helped someone.  Who is the someone? 

           THE DEFENDANT:   Dreddy.  Azibo. 

           THE COURT:   And you helped him do what? 

           THE  DEFENDANT:     Tape  Tina Johnson  up,  and  I drove  him  from  the 
           scene. 

           THE COURT:   Now, you are charged in Count One with assisting one of 
           the  co‐defendants  to  commit  the  murder  of  Tina  Johnson  and  in  Count 
           Two  James  Reid  and  in  Count  Three  Basil  Williams.    I  haven’t  heard 
           anything more than about Tina Johnson. 

 
                                                 73 
 
 
 
                                                                                                 



and of the government’s cross‐examination of Agent Munger on that 
topic.25   



                                              
           THE DEFENDANT:   I drove Azibo to Tina Johnson’s apartment.  When I 
           got there, I put on gloves, I helped him gain entry by knocking on the door, 
           and when they went in there, I helped him tape her up, and then I drove 
           him away from there, Azibo. 

Gov’t App’x 1738–39. 
25    The following exchange took place on cross‐examination of Agent Munger: 

           Q.   [Prosecutor] Were you here in this court when [Efrain] Johnson came 
           in here to plead guilty? 

           A.   [Agent Munger] Yes, I was. 

           Q.   And during that plea, he had to tell the court under oath what he did 
           wrong, correct? 

           A.   Yes. 

           Q.   And isn’t it true that during that . . . sworn statement, that Johnson 
           said,  “I  helped  Dreddy  gain  access  to  someone’s  house  and  I  taped  the 
           person up and that’s it”?  Did you hear him say that? 

           A.   I heard him say that. 

           Q.   And . . . then the Court asked, “And you helped someone.  Who is the 
           someone?”  And Johnson replied “Azibo.”  Did you hear that? 

           A.   Yes.  

           Q.    And  then  the  Court  asked,  “And  you  helped  him  do  what?”    And 
           Johnson  responded,  “Tape  Tina  Johnson  up  and  I  drove  him  from  the 
           scene.”  Did you hear that? 

           A.   Yes. 

           Q.   So, he never said a word about Taylor having anything to do with the 
           taping, did he? 

           A.   That is correct. 

Gov’t App’x 1424. 
                                                  74 
 
 
 
                                                                           



      As these excerpts show, the defense’s quarrel is really with the 
last cross‐examination question and answer: “Q.  So, [Efrain Johnson] 
never  said  a  word  [at  his  plea  allocution]  about  Taylor  having 
anything to do with the taping, did he?  A.  That is correct.”  Gov’t 
App’x  1424.    All  other  questions  quoted  accurately  from  the  plea 
transcript. 

      Aquart  argues  that  the  exchange  was  misleading  because  it 
implied that, at his allocution, Efrain Johnson had been asked other, 
“pointed”  questions  about  Taylor  and  that  he  “had  clearly  and 
unequivocally  renounced  any  claim  that  Taylor  had  taped”  Tina 
Johnson.    Appellant’s  Br.  85.    The  hypothesis  is  undermined  by 
Aquart’s  own  failure  to  voice  a  contemporaneous  objection.    See 
United States v. Newton, 369 F.3d at 682.  That omission also limits our 
review to plain error, which is not evident here. 

      Moreover,  we  identify  no  misconduct  because  the  cross‐
examination  question  at  issue  cannot  reasonably  be  understood  to 
imply either that Efrain Johnson was asked any unquoted questions 
about Taylor, or that he “clearly and unequivocally renounced” his 
proffer statements about Taylor taping Tina Johnson.  To the contrary, 
because  the  government’s  three  immediately  preceding  questions 
quoted directly from Efrain Johnson’s plea colloquy, a reasonable jury 
would  have  understood  the  government’s  final  question  to  be  a 
summary inquiry, asking Agent Munger to confirm what the quoted 
questions and answers showed: that Efrain Johnson never mentioned 
Taylor  in  his  allocution  discussion  of  taping  Tina  Johnson.    It 
remained  for  the  jury  to  decide  whether  mention  of  Taylor  would 

                                   75 
 
 
 
                                                                               



have been responsive to the quoted questions.  But the government 
had  a  good  faith  basis  in  the  record  for  asking  its  questions,  and 
Aquart could have used redirect examination to eliminate any of the 
ambiguities he now hypothesizes.   

       Aquart  nevertheless  maintains  that  the  government’s  final 
quoted  inquiry  was  unfair  because,  at  the  start  of  Efrain  Johnson’s 
attempted  allocution,  the  government  effectively  instructed  him  to 
focus  his  responses  on  the  Aquart  brothers.    The  prosecutor’s 
statement, which identified the elements of the crimes to be admitted, 
reads as follows: 

       For each count the elements are the same, and that’s that 
       you  murdered  or  aided  and  abetted,  which  means 
       assisted  or  helped,  in  the murder  of  another  person,  in 
       this case it would be Tina Johnson, James Reid and Basil 
       Williams;  that  the  murder  was  committed  while  either 
       you or your co‐defendants—in this case it would be Azibo 
       Aquart and Azikiwe Aquart, with whom you are charged, 
       while  they,  with  your  knowledge,  were  involved  in  a 
       conspiracy to sell crack cocaine, over 50 grams of crack 
       cocaine; and the conspiracy is just an agreement between 
       two  or  more  people  to  engage  in  illegal  behavior.    So, 
       basically you would have to know or be a part of their 
       conspiracy  to  sell  drugs,  and  that  they  committed  these 
       murders with your assistance and that you acted knowingly 
       and intentionally.  

Gov’t App’x 1738 (emphasis added).   




                                     76 
 
 
 
                                                                             



      The  highlighted  text  does  indicate  that  Azibo  and  Azikiwe 
Aquart  were  the  “they”  being  referenced  by  the  prosecutor  as  the 
persons  who  committed  the  charged  murders  “with  [Efrain 
Johnson’s] assistance.”  Aquart could certainly have elicited this fact 
on redirect examination of Agent Munger and then argued therefrom 
that  Efrain  Johnson’s  allocution  failure  to  mention  Taylor  was 
explained by the prosecution’s focus on the Aquart brothers.  Further, 
Aquart could have argued to the jury—as he now does on appeal—
that when Efrain Johnson said that he had “helped . . . Azibo . . . [t]ape 
Tina Johnson up,” id. at 1738–39, what he meant was not that Aquart 
himself had participated in any taping, but that it was by taping Tina 
Johnson  that  Efrain  Johnson  had  helped  Aquart  to  commit  the 
murders.    But  Aquart  did  not  elicit  the  prosecutor’s  statement  on 
redirect.    Nor  did  he  make  such  arguments  to  the  jury.    Having 
foregone  these  available,  classic  adversarial  means  to  challenge 
inferences urged by the prosecution from facts in evidence, he cannot 
now  complain  of  prosecutorial  misconduct  in  introducing  a  fact 
supported  by  the  record—Efrain  Johnson’s  allocution  failure  to 
mention Taylor—admitting more than one inference. 

      The record does not, after all, compel the inferences urged by 
Aquart.    A  reasonable  jury  might  conclude  that,  even  if  the 
prosecutor’s statement urged Efrain Johnson to focus on the Aquart 
brothers,  it  did  not  preclude  Efrain  Johnson  from  referencing  other 
participants.    More  to  the  point,  a  jury  could  conclude  that  when 
Efrain Johnson said he “helped . . . Azibo . . . [t]ape Tina Johnson up,” 
he  meant  that  Aquart  was  taping  Tina  Johnson  and  he  (Efrain 


                                    77 
 
 
 
                                                                                            



Johnson)  helped.    That  appears  to  be  how  Judge  Arterton,  who 
conducted  the  allocution,  understood  it.    See  id.  at  1407  (telling 
Aquart’s  counsel,  “You  are  aware  that  [Efrain  Johnson]  said  at  his 
attempted . . . allocution, that he helped Mr. Aquart tape up, I think it 
was Tina Johnson.”).26      

           We do not ourselves choose among the competing inferences 
that  might  be  drawn  from  the  fact  that  Efrain  Johnson  referenced 
Aquart,  but  made  no  mention  of  Taylor,  when  he  admitted  in  his 
allocution to taping Tina Johnson.  We conclude simply that, because 
these facts admit competing inferences relevant to a jury’s assessment 
of  the  credibility  of  Efrain  Johnson’s  proffer  statements,  the 
government did not engage in prosecutorial misconduct by eliciting 
them on cross‐examination of Agent Munger. 

                      3.         Denigrating Defense Strategy 

           Aquart asserts that the prosecution denied him a fair penalty 
proceeding  when,  in  summation,  it  urged  the jury  to  reject  his  first 
mitigation  factor—i.e.,  that  confederates  Taylor  and  Efrain  Johnson 
would not face the death penalty—because the defense’s assignment 
of an aggravating role in the murders to Taylor was inconsistent with 
its  guilt‐phase  theory  that  Taylor  was  not  even  present  for  the 

                                              
26 The district court’s conclusion finds further support in another allocution statement by 
Efrain Johnson that the government did not put before Aquart’s trial jury: “I drove Azibo 
to Tina Johnson’s apartment.  When I got there, I put on gloves, I helped him gain entry by 
knocking on the door, and when they went in there, I helped him tape her up, and then I 
drove him away from there, Azibo.”  Gov’t App’x 1739 (emphasis added).  

 
                                                 78 
 
 
 
                                                                                                    



murders.27    The  defense  objected,  explaining  at  sidebar  that  the 
prosecution’s  remarks  “denigrat[ed]  the  defense.”    Id.  at  1451.    The 
district  court  agreed  that  it  was  improper  for  the  government  to 
suggest “that there is something wrong or different or flawed about 
what  defense  counsel  did  by having  an  inconsistent  theory.”    Id.  at 
1452.  After a lengthy sidebar requiring it to address other matters, 
the district court “sustain[ed] the defense’s objection” and instructed 

                                              
27   The challenged prosecution argument reads as follows: 

           Only  one  of  the  proposed  mitigators  relates  to  the  crimes  that  the 
           defendant  committed,  and  that’s  No.  1.    Specifically[,]  No.  1  states  that 
           neither John Taylor nor Efrain Johnson will receive the death penalty for 
           their roles in the offense.   

           The  defense  is  trying  to  bolster  this  factor  by  relying  upon  Johnson’s 
           statements to law enforcement, statements which are not only internally 
           inconsistent and not only inconsistent with the forensic and testimonial 
           evidence, but also inconsistent with the defendant’s theory of the case during the 
           guilt phase. 

           For instance, Johnson claims that the only weapon he saw was a ten‐inch 
           pipe  that  Taylor  allegedly  whipped  out  of  his  pocket.    Well,  you  know 
           from  the  medical  examiners  and  [expert  witness]  Tom  Martin  that  the 
           victims were not killed with a ten‐inch pipe.  There was blood on the walls 
           and blood dripping from the ceiling, and the slaughterhouse effect in the 
           southwest  bedroom  must  have  been  made,  as  you  learned  from  Tom 
           Martin, with a weapon of sufficient length and surface area to splatter that 
           quantity of blood up to the 9’3[‐]7/8 inch ceiling. 

           So  ask  yourself,  why  did  the  defense  introduce  [Efrain]  Johnson’s 
           statements?  The government submits that it was in an effort to shift blame 
           from  the  defendant  to  Taylor,  to  make  Taylor  look  like  he  was  more 
           involved in these offenses than he testified to here at trial.  But you saw 
           Taylor testify and you saw him get cross‐examined; the cross‐examination 
           where he wasn’t asked one question about what role he actually played in 
           the offense.  Why?  Because then the defense theory was that Taylor wasn’t even 
           there for the murders.   

Gov’t App’x 1451 (emphasis added).   
                                                   79 
 
 
 
                                                                                



the jury “not [to] take into account in [its] deliberations at the penalty 
phase  the  strategic  conduct  of  counsel”:  “This  is  for  you  to  assess 
based  on  what  you  find  proved  and  what  you  conclude  about  the 
defendant and the government’s proof.”  Id.     

       The  government’s  error  violated  a  specific  constitutional 
guarantee.  The Sixth Amendment affords a defendant the right to a 
“meaningful  opportunity  to  present  a  complete  defense.”    Crane  v. 
Kentucky, 476 U.S. 683, 690 (1986) (internal quotation marks omitted); 
Hawkins v. Costello, 460 F.3d 238, 243 (2d Cir. 2006).  The law does not 
cabin that right to consistent defense theories.  Rather, it demands that 
defendants  be  allowed  “to  present  wholly  inconsistent  defenses.”  
United  States  v.  Goldson,  954  F.2d  51,  55–56  (2d  Cir.  1992).    “When 
specific guarantees of the Bill of Rights are involved,” courts “take[] 
special  care  to  assure  that  prosecutorial  conduct  in  no  way 
impermissibly  infringes  them.”    Donnelly  v.  DeChristoforo,  416  U.S. 
637, 643 (1974).  Following that mandate here, we conclude that the 
government violated Aquart’s Sixth Amendment right when it urged 
the jury to draw an adverse inference from the fact that the defense 
had advanced different theories as to confederate Taylor’s role at the 
guilt and penalty phases of trial.         

       In assessing the seriousness of this error, we are mindful that 
(1) the prosecution’s argument did not reference matters outside the 




                                      80 
 
 
 
                                                                                                   



record of which the jury would otherwise have been unaware,28 and 
(2) the  district  court  made  some  effort  to  mitigate  the  error  by 
sustaining objection.29  We do not foreclose the possibility that in other 
contexts,  such  circumstances  might  allow  a  reviewing  court  to 
conclude that the error did not inform the jury verdict.  But we cannot 
confidently reach that conclusion here.   

           First, the objectionable argument, viewed in context, appears to 
have faulted the defense not only for advancing inconsistent theories 
in  general,  but  also  for  advancing  theories  that  the  defense  did  not 
itself  believe.    Specifically,  the  prosecution’s  argument  can  be 
understood  to  insinuate  that  the  defense  either  (1) did  not  believe 
“that  Taylor  wasn’t  even  there  for  the  murders”—its  guilt‐phase 
theory—because  it  knew  Efrain  Johnson’s  statements  were  to  the 
contrary, Gov’t App’x 1451; or (2) did not believe Efrain Johnson that 
Taylor  played  an  active  role  in  the  charged  murders—its  penalty‐
phase theory—because it had not asked Taylor a single role question 
on cross‐examination at the guilt phase.  Either way, the prosecution 
was improperly injecting a “sharp practice” accusation into the jury’s 
deliberations,  where  such  accusations  have  no  role  to  play.    More 
troubling  still,  just  as  it  was  error  for  the  prosecution,  on  cross‐

                                              
28 This case is not akin to United States v. Forlorma, 94 F.3d 91 (2d Cir. 1996), wherein the 
prosecution’s objectionable argument presented the jury with new and inaccurate facts, see 
id. at 94–96. 
29 This case is also not akin to United States v. Whitten, 610 F.3d 168.  There, the district court 
did not sustain, but rather overruled, objection to a prosecution summation argument that 
challenged  a  capital  defendant’s  professed  acceptance  of  responsibility  as  a  mitigating 
factor on the ground that it was inconsistent with the defendant’s decision to stand trial.  
See id. at 194.   
                                                 81 
 
 
 
                                                                                                         



examination of Agent Munger, to insinuate its own adverse view of 
Efrain Johnson’s credibility, so too it was error, on summation, for it 
to  insinuate  that  the  defense  also  did  not  believe  Johnson.    Indeed, 
when the two errors are considered together, a jury might be left with 
the impression that neither the prosecution nor the defense believed 
Efrain Johnson, thus erecting an especially high hurdle for a jury to 
make its own credibility assessment.   

           Second, while the district court’s instruction for the jury “not 
[to] take into account . . . the strategic conduct of counsel,” id. at 1452, 
may have mitigated the error of suggesting general impropriety in the 
advancement  of  inconsistent  defense  theories,  the  charge  did  not 
address  the  particular  concerns  just  noted,  i.e.,  insinuations  of  both 
sharp practice and adverse witness credibility determinations by the 
defense.30    We  are  mindful  that  Aquart  did  not  object  to  the  given 
charge  or  seek  further  instruction,  which  limits  his  ability  to  claim 
prejudice on appeal.  See generally United States v. Melendez, 57 F.3d at 
242.  But in the circumstances of this case, where the government had 
already engaged in one negative vouching error respecting the Efrain 
Johnson statements, its summation insinuation that defense counsel 
also did not believe Johnson was serious error, making it especially 
                                              
30 We do not think the district court’s instruction manifests the sort of error identified in 
United  States  v.  Spangelet,  258  F.2d  338  (2d  Cir.  1958).    The  trial  court  there,  far  from 
sustaining  defense  objection  to  the  prosecutor’s  impermissible  interjection  of  his  own 
credibility into the case, appeared to approve the misconduct.  See id. at 342–43.  It was in 
this  context  that  we  faulted  the  court  for  giving  “the  jury  the  impression  that  the 
defendant’s counsel rather than the prosecution was being admonished.”  Id. at 343.  Here, 
the district court did nothing to signal approval of the prosecution’s stricken argument.  
Thus, our concern here is not with the content of the district court’s instruction, but with 
its sufficiency to mitigate the particular harm identified.    
                                                  82 
 
 
 
                                                                               



important  for  jurors  clearly  to  understand  that  they  were  the  sole 
judges of witness credibility, and that any impression they may have 
been given as to the lawyers’ or parties’ views on credibility was to be 
completely  ignored.    In  these  circumstances,  more  than  general 
instructions were necessary to dispel the misimpressions given by the 
prosecution  on  both  cross‐examination  and  summation  as  to 
credibility  assessments.    Absent  more  focused  and  emphatic 
instruction,  we  cannot  confidently  reach  the  necessary  final 
conclusion  that,  even  absent  these  errors,  the  jury  would  still  have 
voted for the death penalty in this case.  See United States v. Friedman, 
909 F.2d at 709–10 (explaining why “modest,” rather than “emphatic” 
response to government error was “insufficient” in circumstances to 
allow  reviewing  court  “confidently”  to  say  that  “conviction  would 
surely have been obtained in the absence of the misconduct”).   

       The nature of a capital sentencing proceeding only reinforces 
our concern.  In such proceedings, juries are asked to find aggravating 
and mitigating factors not as ends in themselves, but as part of a larger 
process  that  channels  the  jury’s  sentencing  discretion  in  ways  that 
safeguard  against  arbitrary  capital  decisions,  the  critical 
constitutional  concern.    See  infra  at  Discussion  Section  II.D.2–3.  
Viewed  in  that  context,  prosecution  errors  directed  at  a  particular 
mitigator not only can infect jury determinations as to that mitigator 
(and  the  credibility  of  witnesses  supporting  the  mitigator)  but  also 
can skew the ultimate balance whereby the jury determines whether 
a defendant is sentenced to death or life imprisonment.  In some cases, 
it  may  be  possible  for  a  reviewing  court  to  conclude,  from  a  jury 


                                     83 
 
 
 
                                                                               



finding  that  a  challenged  mitigator  was  proved,  that  prosecution 
errors directed toward that mitigator were not serious, and that the 
jury  would  have  returned  the  same  verdict  in  any  event.      But  the 
conclusion is not invariable given that mitigation factors need only be 
proved by a preponderance of the evidence and, even when proved, 
can be assigned as much or as little weight as a jury chooses in capital 
sentencing balance.  Here, the government did not seriously challenge 
the mitigation factor that Taylor and Efrain Johnson were not facing 
the death penalty.  Its focus—the focus of its cross‐examination and 
summation errors—was on the weight that should be assigned that 
factor  in  the  jury’s  capital  sentencing  balance.    The  district  court 
commendably  recognized  the  government’s  errors  and  sustained 
objections.  But its curative instructions were not sufficiently focused 
and emphatic to dispel insinuations of sharp practice and of adverse 
credibility determinations by the defense as well as the prosecution 
regarding Efrain Johnson.  It is these circumstances that do not permit 
us to conclude that the jury in this case would have returned the same 
capital sentence even absent these errors.   

       Accordingly,  we  vacate  Aquart’s  death  sentence  and  remand 
for a new penalty proceeding. 

       C.     Sufficiency Challenge 

       Aquart  argues  that  the  evidence  adduced  as  to  two  cited 
aggravating  factors,  i.e.,  “substantial  planning  and  premeditation” 
and “multiple killings,” was insufficient to warrant their presentation 
to the jury.  See 18 U.S.C. § 3595(c)(1) (providing, in capital cases, for 

                                     84 
 
 
 
                                                                                                       



appellate  review  of  “whether  the  evidence  supports  the  special 
finding of the existence of an aggravating factor”).  Our decision to 
vacate  and  remand  on  other  grounds  does  not  obviate  the  need  to 
address  this  sufficiency  argument  because  our  determination 
necessarily informs pursuit of these aggravators on remand. 

           We  need  not  decide  here  whether  our  sufficiency  review  is 
limited to plain error by Aquart’s failure to raise these challenges in 
the  district  court,  or  to  still‐stricter  “manifest  injustice”  review,  as 
urged by the government.  Appellee’s Br. 181–82, 207.  We conclude 
that, even on de novo review, Aquart’s sufficiency challenges fail on 
the merits.  See Lewis v. Jeffers, 497 U.S. 764, 781–83 (1990) (applying 
Jackson  v.  Virginia,  443  U.S.  at  319,  in  § 2254  context,  to  sufficiency 
review of capital aggravating factor); United States v. Taylor, 814 F.3d 
340, 367–68 (6th Cir. 2016) (same). 

           In  urging  otherwise,  Aquart  invokes  the  “equipoise  rule” 
derived from United States v. Glenn, 312 F.3d 58, 70 (2d Cir. 2002).  As 
this  court  has  explained,  however,  that  rule  is  of  “no  matter  to 
sufficiency analysis because it is the task of the jury, not the court, to 
choose  among  competing  inferences.”    United  States  v.  MacPherson, 
424  F.3d  183, 190  (2d  Cir. 2005)  (internal  quotation  marks  omitted); 
accord Cavazos v. Smith, 565 U.S. 1, 7 (2011).31  Thus, we have held the 
equipoise  rule  to  apply  only  where  evidence  “is  nonexistent  or  so 
meager” as to preclude the inferences necessary to a finding favorable 

                                              
31  See  also  United  States  v.  Vargas‐Ocampo,  747  F.3d  299,  301  (5th  Cir.  2014)  (en  banc) 
(abandoning equipoise‐rule equivalent); United States v. Caraballo‐Rodriguez, 726 F.3d 418, 
431–32 (3d Cir. 2013) (en banc) (same).    
                                                 85 
 
 
 
                                                                                   



to  the  government.    United  States  v.  Jiau,  734  F.3d  147,  152  (2d  Cir. 
2013) (internal quotation marks omitted).  That is not this case.   

              1.      Substantial       Planning        and     Premeditation 
                      Aggravator 

       Aquart  argues  that  the  evidence  shows  that,  on  entering 
Apartment  101,  his  only  plan  was  to  commit  assault  or  robbery, 
precluding  a  jury  finding  that  the  ensuing  murders  were 
premeditated.  In support, Aquart points to Taylor’s testimony that he 
thought  he  was  participating  only  in  a  robbery,  as  well  as  to  a 
statement by one of Aquart’s dealers (who participated in a dry run 
for the charged crimes) that he did not suspect Aquart’s intent to be 
murder.  Aquart further maintains that Azikiwe Aquart’s question to 
Taylor upon leaving Apartment 101—“Did you hear the people say 
our names?” Gov’t App’x 582—would have been unnecessary if the 
participants’ intent from the start had been to kill everyone. 

       The  argument  fails  because  what  subordinates  knew  (or 
professed to know) was not determinative of Aquart’s own intent.   In 
fact,  the  jury  heard  ample  evidence  to  support  its  finding  that 
Aquart’s  premeditated  intent  on  entering  Apartment  101  was 
murder.   

       Notably, Aquart admitted as much to fellow inmate Shamarr 
Myers while awaiting trial in this case.  Aquart told Myers that he had 
been having problems with people selling crack in competition with 
him.  He initially “told them they had to go,” but then decided “they 
had to die.”  Id. at 911.  Aquart argues that it is not clear from the latter 
                                       86 
 
 
 
                                                                               



statement that he had reached a death decision even before entering 
Apartment 101.  But a reasonable jury could have inferred as much 
from evidence that Aquart began planning his attack on the residents 
of Apartment 101 soon after Tina Johnson defied his oral orders, and 
from the fact that he told Myers they “had to die,” with no suggestion 
that death was the unintended consequence of a premeditated plan 
only to rob or assault. 

       In any event, the circumstances of the murders supported the 
jury’s  finding  of  planning  and  premeditation.    See  Ratzlaf  v.  United 
States, 510 U.S. 135, 149 n.19 (1994) (stating that jury may find requisite 
mens  rea  “by  drawing  reasonable  inferences  from  the  evidence  of 
defendant’s conduct”); accord United States v. MacPherson, 424 F.3d at 
189.  The jury heard that Aquart was not at all hesitant to use non‐
deadly  force,  by  himself  and  seemingly  spontaneously,  to  cause 
serious injury to persons who jeopardized his drug operations.  Yet, 
he  did  not  follow  that  course  with  respect  to  the  occupants  of 
Apartment  101.    Rather,  he  recruited  three  men  to  help  him  attack 
those  occupants,  and  he  armed  his  confederates  and  himself  with 
weapons capable of taking lives, specifically, baseball bats and a gun.  
Aquart also equipped everyone with duct tape, masks, and gloves in 
advance of the attack.  Within moments of entering Apartment 101, 
Aquart and his confederates used the tape to bind the victims’ hands, 
feet,  and  heads,  and  then  beat  the  victims  to  death.    These  facts 
sufficed  to  support  the  jury’s  finding  that  murder  was  no 
afterthought, but Aquart’s premeditated intent.   



                                     87 
 
 
 
                                                                                 



       Aquart  argues  that  the  assailants’  use  of  masks  and  gloves 
precludes  a  finding  of  premeditated  murder  because  there  would 
have been no need for the assailants to conceal their identities if his 
intent, from the outset, had been to kill the victims.  The argument 
goes  to  the  weight  of  the  evidence,  not  to  its  sufficiency.    Aquart 
cannot  prevail  on  a  sufficiency  challenge  merely  by  showing  that 
inferences  favorable  to  him  plausibly  could  be  drawn  from  the 
evidence.    See  United  States  v.  Downing,  297  F.3d  52,  56–57  (2d  Cir. 
2002).    Rather,  he must  show that the  evidence, even  when viewed 
most favorably to the government, would not allow any rational jury 
to find premeditated murder.  See Jackson v. Virginia, 443 U.S. at 319; 
United States v. Pierce, 785 F.3d at 838.  He has not made that showing 
here.    A  reasonable  jury  could  well  have  concluded  that  even 
premeditated murderers may employ masks and gloves, mindful that 
a victim might escape or survive, someone else might recognize the 
assailants  entering  or  exiting  the  apartment,  and  criminal 
investigators  will  undoubtedly  conduct  a  careful  forensic 
examination of a murder scene.      

       Aquart  argues  that  the  very  likelihood  of  a  homicide 
investigation  means  he  must  have  been  planning  lesser  harms 
because  such  heightened  police  attention  would  jeopardize  his 
Charles  Street  drug  business.    The  hypothesis  assumes  facts  not 
supported  by  either  the  record  or  human  experience,  i.e.,  (1) that 
criminals always act rationally, and (2) that Tina Johnson, if subjected 
to a lesser assault, would not have attributed the attack to Aquart and 



                                      88 
 
 
 
                                                                            



acted on her threat to contact the police and have them shut down all 
drug dealing at 215 Charles Street.  

      Nor was a jury finding of premeditated murder precluded by 
Taylor’s testimony that Aquart took possession of Tina Johnson’s cell 
phone  and  money  in  the  apartment  before  taping  and  beating  his 
victims.  Insofar as Aquart contends that this testimony supports an 
inference  that  robbery  was  the  only  premeditated  object,  and  the 
murders  were  “a  spur‐of‐the‐moment  action,”  Appellant’s  Br.  124, 
such an inference, even if plausible, does not mean the totality of the 
evidence  was  insufficient  to  support  the  jury’s  finding  of 
premeditated  murder.    A  reasonable  jury  could  have  found  that 
Aquart wanted to deprive Tina Johnson of both a means to call for 
help and the profits he thought she had diverted from him before also 
depriving her and her confederates of their lives.  Such a conclusion 
was supported by the fact that Aquart did not leave Apartment 101 
after taking this property but, rather, proceeded to tape and viciously 
beat his victims with deadly tools brought to the apartment. 

      In  sum,  because  the  evidence  was  sufficient  to  allow  a 
reasonable  jury  to  find  that  Aquart  planned  and  premeditated  his 
victims’  murders  before  he  entered  Apartment  101,  his  sufficiency 
challenge to that aggravating factor fails on the merits. 

             2.     Multiple Killings Aggravator 

      In  urging  a  multiple  killings  aggravator,  the  government 
argued that Aquart personally killed Tina Johnson and Basil Williams 
“by  beating  them  over  the  head  with  baseball  bats.”    Gov’t  App’x 
                                    89 
 
 
 
                                                                              



1449.  Aquart does not dispute the sufficiency of the evidence to prove 
that  he  personally  killed  Tina  Johnson,  but  he  does  challenge  its 
sufficiency  to  prove  that  he  personally  killed  Basil  Williams.    The 
argument fails on the merits and, thus, we need not here consider the 
government’s  argument  that  less  than  personal  involvement  in 
murder—e.g.,  aiding,  abetting,  or  procuring  a  murder—could 
support this aggravator. 

       The  evidence  that  Aquart  personally  killed  Basil  Williams  is 
circumstantial  rather  than  direct  and  includes  the  following: 
(1) Aquart  conceived,  organized,  and  led  the  murder  scheme; 
(2) Aquart personally killed Tina Johnson with one baseball bat, his 
brother Azikiwe Aquart personally killed James Reid with the other 
bat,  and  confederates  Taylor  and  Efrain  Johnson  denied  killing 
anyone;  (3) Aquart  remained  in  Apartment  101  after  all  his 
confederates  had  left  and  at  which  time  Williams  was  still  alive; 
(4) the  next  morning  Williams  was  found  dead,  bound  and 
bludgeoned to death in the same manner as Tina Johnson and Reid; 
(5) Aquart’s fingerprints were among those found in the same room 
as Williams’s body; (6) when the victims’ bodies were discovered, the 
front door of Apartment 101 had been drilled shut from the inside; 
and  (7) the  morning  after  the  murder,  Aquart  gave  his  girlfriend 
Lashika Johnson a drill and told her to dispose of it.   

       In  challenging  sufficiency,  Aquart  highlights  gaps  or 
shortcomings in this evidence that he submits admit a possibility that 
one  of  his  confederates  killed  Williams  and,  thus,  preclude  a  jury 
finding beyond a reasonable doubt that Aquart personally did so.  To 

                                     90 
 
 
 
                                                                                  



succeed on a sufficiency challenge, however, Aquart must do more 
than advance a theory of the evidence consistent with his not having 
killed Basil Williams.  See United States v. Downing, 297 F.3d at 56–57.  
He  must  show  that  the  evidence  viewed  most  favorably  to  the 
government  would  not  allow  any  rational  jury  to  find  that  Aquart 
personally  killed  Williams.    See  Jackson  v.  Virginia,  443  U.S.  at  319; 
United  States  v.  Pierce,  785  F.3d  at  838.    Aquart  cannot  make  that 
showing  because  the  record  evidence  admits  a  chain  of  reasonable 
inferences  that  would  allow  a  jury  to  find  that  he  personally 
murdered Williams.   

       First, from Aquart’s leadership role in the murder scheme, the 
jury reasonably could have inferred that it was he who determined 
that all three occupants of Apartment 101—Tina Johnson, James Reid, 
and Basil Williams—had to die.  Indeed, he acknowledged as much 
to fellow inmate Shamarr Myers.  Second, from the fact that the three 
victims were bound and killed in the same manner on the same day, 
the jury could have concluded that all three murders were committed 
by  the  Aquart  crew,  and  not  by  any  other  persons.    Third,  from 
Aquart’s own killing of Tina Johnson, the jury could have concluded 
that he had no qualms about personally taking a human life and, thus, 
would not have hesitated to kill Williams himself.  Fourth, from the 
fact that the four assailants had two baseball bats among them, and 
that Aquart and his brother first used those bats to beat Tina Johnson 
and Reid, the jury could have concluded that Williams was beaten to 
death  thereafter.    Fifth,  from  Taylor’s  testimony  that  he  left  the 
apartment while the Aquart brothers were beating Tina Johnson and 


                                       91 
 
 
 
                                                                                 



Reid, and that he (Taylor) beat no one, the jury could have concluded 
that  Taylor  did  not  kill  Williams.    Sixth,  from  Efrain  Johnson’s 
statement to his sister that the victims were all alive when he left the 
apartment,  and  that  only  Aquart  then  remained  behind,  the  jury 
could have concluded that Efrain Johnson did not kill Williams and 
that Aquart was the only assailant who could have done so.  Seventh, 
from  the  identification  of  Aquart’s  fingerprints  in  the  room  where 
Williams was killed, the jury could have concluded that Aquart was 
at Williams’s murder scene and, thus, had the opportunity as well as 
the motive to commit that crime.  Eighth, from the drilling shut of the 
apartment from the inside and from Aquart’s giving Lashika Johnson 
a  drill  to  dispose  of  a  few  hours  after  the  murders,  the  jury  could 
further have concluded that he was the last assailant in the apartment 
and, thus, the only one with the opportunity to kill Williams. 

          Aquart  argues  that  no  reasonable  jury  could  have  made  this 
chain  of  inferences  because  it  required  crediting  both  Taylor’s  trial 
testimony  and  Efrain  Johnson’s  statements  to  his  sister  about  his 
departure  from  Apartment  101,  which  accounts  were  inconsistent.  
Specifically, Aquart argues that Taylor testified that he and Azikiwe 
Aquart left Apartment 101 before both Efrain Johnson and Aquart, at 
which  time  Tina  Johnson  and  Reid  were  presumably  already  dead.  
Meanwhile, Efrain Johnson told his sister that when he later departed 
Apartment 101, leaving only Aquart behind, all the victims were still 
alive. 

          The  argument  fails  because  the  urged  inconsistency  is  not  as 
clear as Aquart contends.  Taylor did not specifically testify that Tina 

                                       92 
 
 
 
                                                                              



Johnson and Reid were dead when he left the apartment.  Rather, he 
testified that he left when Aquart and his brother were beating these 
two  bound  victims.    But  even  assuming  the  urged  inconsistency,  it 
does not show insufficiency because a jury “is free to believe part, and 
to disbelieve part, of any given witness’s testimony,” United States v. 
Praddy, 725 F.3d 147, 152 (2d Cir. 2013), and a reviewing court must 
assume it believed the parts that support its verdict, cf. United States 
v. Coppola, 671 F.3d 220, 233 (2d Cir. 2012).  Here, the jury could have 
credited  both  Taylor  and  Efrain  Johnson  as  to  when  they  left 
Apartment 101 relative to their confederates and, thus, concluded that 
Aquart was the last to remain in the apartment.  The jury also could 
have credited Efrain Johnson insofar as he reported that Williams was 
still  alive when  he  left  the  apartment,  without  necessarily crediting 
his report that Tina Johnson and Reid also were alive.  Assuming that 
the  jury  credited  Taylor  that  Efrain  Johnson  was  in  Williams’s 
bedroom  while  the  Aquart  brothers  (armed  with  the  only  two 
baseball  bats)  were  in  another  bedroom  beating  Tina  Johnson  and 
Reid,  the  jury  could  have  found  Efrain  Johnson  more  reliable  as  to 
Williams’s condition than as to that of the other victims. 

       In sum, because we conclude that the circumstantial evidence 
was  sufficient  to  allow  a  reasonable  jury  to  find  that  Aquart 
personally killed Basil Williams, Aquart’s sufficiency challenge to the 
multiple‐killings aggravator fails on the merits. 




                                     93 
 
 
 
                                                                                                



           D.         Constitutionality Challenges to Death Penalty 

           Aquart  raises  various  constitutional  challenges  to  his  capital 
sentence that, if successful, would make the appropriate relief vacatur 
and  remand  for  the  imposition  of  a  term  of  imprisonment  by  the 
district  court  rather  than  vacatur  and  remand  for  a  new  penalty 
proceeding before a jury.  Accordingly, we now explain why we reject 
these challenges.32 

                      1.         Per Se Eighth Amendment Challenge 

           Aquart  urges  this  court  to  hold  that  the  death  penalty  is 
necessarily  “cruel  and  unusual  punishment[]”  and,  thus,  per  se 
violative of the Constitution.  U.S. CONST. amend. VIII.  This panel is 
precluded from so ruling by controlling Supreme Court and circuit 
precedent,  specifically,  Gregg  v.  Georgia,  428  U.S.  153  (1976),  and 
United  States  v.  Quinones,  313  F.3d  49  (2d  Cir.  2002).    Quinones 
recognized that, in Gregg, the Supreme Court “expressly held . . . that 
capital punishment does not constitute a per se violation of the Eighth 
Amendment” for crimes involving intentional murder.  United States 
v. Quinones, 313 F.3d at 67 (citing Gregg v. Georgia, 428 U.S. at 207 (joint 
opinion of Stewart, Powell, and Stevens, JJ.)).33   

                                              
  While our concurring colleague suggests that some of Aquart’s arguments need not be 
32

addressed at this time, we think it important to explain why he is entitled only to a new 
capital sentencing hearing and not to a non‐capital sentence as a matter of law. 

33 The joint opinion of Justices Stewart, Powell, and Stevens in Gregg v. Georgia, 428 U.S. at 
158–207, subsequently has been recognized as the controlling opinion of the Court.  See 
Johnson v. Texas, 509 U.S. 350, 360 (1993) (citing “joint opinion of [those] three Justices” as 
 
                                                 94 
 
 
 
                                                                                           



           In urging otherwise, Aquart argues that, in the 15 years since 
Quinones,  national  standards  of  decency—reflected  in  legislative 
enactments,  state  court  decisions,  and  federal  and  state  capital 
practice—have  evolved  to  reflect  a  consensus  against  capital 
punishment.    See  generally  Roper  v.  Simmons,  543  U.S.  551,  560–61 
(2005)  (grounding  Eighth  Amendment  jurisprudence  in  “evolving 
standards of decency that mark the progress of a maturing society” 
(internal quotation marks omitted)).  Whatever the merits of Aquart’s 
argument, only the Supreme Court can overrule Gregg or recognize 
exceptions  thereto.    See  Agostini  v.  Felton,  521  U.S.  203,  238  (1997) 
(holding  that  lower  courts  must  follow  Supreme  Court  precedent 
“unless and until” reinterpreted by that Court); Rodriguez de Quijas v. 
Shearson/Am.  Express,  Inc.,  490  U.S.  477,  484  (1989)  (holding  that  if 
Supreme Court precedent has direct application to case, “the Court of 
Appeals  should  follow  the  case  which  directly  controls,  leaving  to 
th[e  Supreme]  Court  the  prerogative  of  overruling  its  own 
decisions”);  accord  United  States  v.  Quinones,  313  F.3d  at  62  n.10,  69 
(applying  Agostini  and  Rodriguez  de  Quijas  to  conclude  that  Eighth 
Amendment  challenge  to  capital  punishment  was  foreclosed  by 
Gregg). 

           Aquart nevertheless points out that, since Gregg, the Supreme 
Court  itself  has  ruled  that  the  Eighth  Amendment  categorically 
precludes  a  death  sentence  for  certain  defendants,  specifically, 
minors,  see  Roper  v.  Simmons,  543  U.S.  at  575,  and  those  with 

                                              
“controlling”).  Accordingly, where we cite Gregg elsewhere in this opinion, we refer only 
to that joint opinion unless we denote otherwise. 
                                                 95 
 
 
 
                                                                                 



intellectual disability, see Atkins v. Virginia, 536 U.S. 304, 321 (2002); 
and for certain crimes, notably, rape, see Kennedy v. Louisiana, 554 U.S. 
407, 422–24, 433–34, 446–47 (2008) (holding death sentence for rape of 
minor to constitute cruel and unusual punishment); Coker v. Georgia, 
433 U.S. 584, 597–98 (1977) (plurality opinion) (holding death sentence 
for  rape  of  adult  woman  violates  Eighth  Amendment),  and  non‐
intentional  killings,  see  Enmund  v.  Florida,  458  U.S.  782,  787–88,  801 
(1982) (holding that death penalty could not be imposed on defendant 
who  did  not  commit,  had  no  intention  of  committing,  and  did  not 
cause to be committed, two murders in course of robbery).  Nowhere, 
however, has the Supreme Court suggested that, contrary to Gregg, 
such  a  categorical  conclusion  might  be  reached  with  respect  to 
(1) crimes  of  intentional  murder  (2) committed  by  mentally 
unimpaired adults.  In those circumstances, Gregg’s holding continues 
to control: “when a life has been taken deliberately by the offender, 
we  cannot  say  that  [capital]  punishment  is  invariably 
disproportionate  to  the  crime.”    Gregg  v.  Georgia,  428  U.S.  at  187 
(footnote omitted).   

       In short, in identifying crimes for which the death penalty is a 
disproportionate and, therefore, cruel and unusual punishment, the 
Supreme  Court  recognizes  “a  line  ‘between  [intentional]  homicide 
and other serious violent offenses against the individual.’”  Graham v. 
Florida, 560 U.S. 48, 69 (2010) (quoting Kennedy v. Louisiana, 554 U.S. at 
438).  Explaining the distinction, the Court has observed that while 
“nonhomicide  crimes  against  individual  persons  . . .  may  be 
devastating in their harm, . . . ‘in terms of moral depravity and of the 


                                      96 
 
 
 
                                                                                  



injury to the person and to the public,’ they cannot be compared to 
murder  in  their  ‘severity  and  irrevocability.’”    Kennedy  v.  Louisiana, 
554  U.S.  at  438  (quoting  Coker  v.  Georgia,  433  U.S.  at  598  (plurality 
opinion));  see  Graham  v.  Florida,  560  U.S.  at  69  (observing  that, 
although  “robbery  or  rape  is  a  serious  crime  deserving  serious 
punishment,  those  crimes  differ  from  homicide  crimes  in  a  moral 
sense”  (internal  quotation  marks  omitted)).    Thus,  although  the 
Supreme Court, after Gregg, has held the death penalty categorically 
unconstitutional  for  certain  defendants  and  certain  non‐homicidal 
crimes, Gregg’s rejection of such a categorical conclusion for crimes of 
intentional  murder  committed  by  mentally  unimpaired  adults 
continues to control this court. 

       No  different  conclusion  is  warranted  because  Aquart  stands 
convicted of intentional murder under the VICAR and CCE statutes.  
Aquart does not suggest that the moral depravity and irredeemable 
injury of intentional murder are somehow mitigated by the VICAR or 
CCE context.  Indeed, Congress might reasonably have deemed those 
contexts  aggravating.    See  generally  Kennedy  v.  Louisiana,  554  U.S.  at 
437  (deferring  determination  whether  “offenses  against  the  State” 
such  as  “treason,  espionage,  terrorism,  and  drug  kingpin  activity” 
might  warrant  death  penalty  where  victim’s  life  not  taken);  United 
States  v.  Thomas,  757  F.2d  1359,  1370  (2d  Cir.  1985)  (observing  that 
“Congress’s  express  purpose  in  enacting  the  Organized  Crime 
Control Act[] . . . [and] RICO . . . was to provide increased penalties for 
racketeering  activity”  (emphasis  in  original)  (internal  quotation 
marks omitted)).  


                                       97 
 
 
 
                                                                                                            



           In any event, “time and again” since Gregg, and as recently as 
2015,  the  Supreme  Court  has  consistently  “reaffirmed  that  capital 
punishment  is  not  per  se  unconstitutional”  for  diverse  intentional 
murders.    Glossip  v.  Gross,  135  S.  Ct.  2726,  2739  (2015)  (collecting 
cases).34    Notably,  plaintiff  Glossip  stood  convicted  of  the  capital 
murder of his employer, which he accomplished by hiring a contract 
killer who beat the sleeping victim to death with a baseball bat.  See 
id. at 2735.  This scenario resembles the instant case except, of course, 
that Aquart personally wielded a baseball bat to murder victims who 
were all‐too‐awake for their executions.  Further, in each of the last 
three terms, the Supreme Court has denied writs of certiorari to capital 
murder defendants urging the per se unconstitutionality of the death 
penalty.    See  Hidalgo  v.  Arizona,  138  S.  Ct.  1054  (2018)  (challenging 
capital  murder  conviction  for  carrying  out  gang  contract);  Reed  v. 
Louisiana, 137 S. Ct. 787 (2017) (challenging capital murder conviction 
for shooting deaths of three brothers, aged 20, 18, and 13); Tucker v. 
Louisiana,  136  S.  Ct.  1801  (2016)  (challenging  capital  murder 
conviction for shooting death of pregnant girlfriend).    

           Thus,  to  the  extent  Aquart  asks  this  court  to  hold  the  death 
penalty categorically unconstitutional either for intentional murders 
generally or for VICAR and CCE murders in particular, we remain 
bound by Gregg and Quinones to reject the argument. 


                                              
   Aquart  acknowledges  that  most  of  the  arguments  he  advances  in  urging  the  per  se 
34

unconstitutionality of the death penalty were articulated by Justice Breyer in his dissenting 
opinion  in  Glossip  v.  Gross,  135  S.  Ct.  at  2755  (Breyer,  J.,  dissenting),  and  have  not  been 
adopted by a majority of the Court. 
                                                   98 
 
 
 
                                                                                  



                      2. Proportionality Challenge 

       Aquart  argues  that,  even  if  the  death  penalty  is  not 
categorically  unconstitutional,  his  death  sentence  must  be  vacated 
because, “considering both the crime and the defendant, the sentence 
is disproportionate to that imposed in similar cases” and, thus, cruel 
and  unusual.    Pulley  v.  Harris,  465  U.S.  37,  44  (1984).    We  are  not 
persuaded. 

                      a.     Judicial  Proportionality  Review  Is  Not 
                             Constitutionally  Mandated  for  Capital 
                             Sentences Under the Federal Death Penalty 
                             Act 

       When,  as  here,  a  defendant  convicted  of  intentional  murder 
appeals a capital sentence, the Federal Death Penalty Act (“FDPA”) 
mandates  judicial  review  of  “the  entire  record,”  including  “the 
evidence  submitted  during  the  trial,”  “the  information  submitted 
during  the  sentencing  hearing,”  “the  procedures  employed  in  the 
sentencing hearing,” and “the special findings returned” by the jury 
on aggravating and mitigating factors.  18 U.S.C. § 3595(a), (b).  Upon 
such  review,  the  appellate  court  must  “address  all  substantive  and 
procedural  issues  raised  on . . . appeal,”  and  “consider  whether  the 
sentence  of  death  was  imposed  under  the  influence  of  passion, 
prejudice,  or  any  other  arbitrary  factor  and  whether  the  evidence 
supports the special finding of the existence of an aggravating factor 
required to be considered under section 3592.”  Id. § 3592(c)(1).  What 
the statute does not require is judicial proportionality review of the 

                                       99 
 
 
 
                                                                             



challenged death sentence as compared to sentences in other capital 
cases.  Aquart argues that such review is constitutionally required to 
safeguard  against  random  and  capricious  death  sentences—the 
Eighth  Amendment  concern  prompting  the  Supreme  Court  to 
invalidate  Georgia’s  then‐existing  capital  sentencing  scheme  in 
Furman v. Georgia, 408 U.S. 238, 239–40 (1972).   

      The argument fails because, while the Supreme Court has cited 
approvingly  to  statutorily  mandated  proportionality  review  in 
rejecting  constitutional  challenges  to  state  sentencing  schemes,  see, 
e.g., Gregg v. Georgia, 428 U.S. at 198, it has “ma[de] clear” that such 
precedent  “do[es]  not  establish  proportionality  review  as  a 
constitutional requirement,” Pulley v. Harris, 465 U.S. at 44–45 (“[T]hat 
some  schemes  providing  proportionality  review  are  constitutional 
does not mean that such review is indispensable.”).  Indeed, in Pulley, 
the  Court  explained  that  the  “components  of  an  adequate  capital 
sentencing  scheme”  do  not  demand  “comparative  review”  but, 
rather, “‘a carefully drafted statute that ensures that the sentencing 
authority  be  given  adequate  information  and  guidance.’”    Id.  at  46 
(quoting Gregg v. Georgia, 428 U.S. at 195); accord McCleskey v. Kemp, 
481  U.S.  279,  306  (1987)  (acknowledging  state  court’s  finding  that 
death sentence was not disproportionate, but holding that “where the 
statutory  procedures  adequately  channel  the  sentencer’s  discretion, 
such  proportionality  review  is  not  constitutionally  required”).    A 
capital  statutory  scheme  that  limits  the  number  of  death‐eligible 
crimes,  requires  bifurcated  proceedings,  demands  proof  of  at  least 
one  aggravating  factor,  gives  the  jury  broad  discretion  to  consider 


                                    100 
 
 
 
                                                                                   



mitigating  circumstances,  and  provides  the  jury  with  standards  to 
guide  its  use  of  aggravating  and  mitigating  information,  has  been 
recognized as sufficient to “minimize[] the risk of wholly arbitrary, 
capricious,  or  freakish  sentences.”    Pulley  v.  Harris,  465  U.S.  at  45 
(discussing Gregg v. Georgia, 428 U.S. at 197–98).  In sum, comparative 
proportionality review may be constitutionally required only when a 
capital  sentencing  system  lacks  such  adequate  checks  on 
arbitrariness.  See id. at 51. 

       The  FDPA  contains  precisely  the  sort  of  checks  the  Supreme 
Court  recognized  in  Pulley  to  obviate  the  need  for  proportionality 
review.  It restricts the death penalty to an enumerated list of eligible 
crimes,  see  18  U.S.C.  § 3591,  and  requires  a  bifurcated  trial,  first  to 
determine  guilt,  and  only  then  to  determine  punishment,  see  id. 
§ 3593(b).  If a jury finds a defendant guilty of a death‐eligible crime, 
the  statute  limits  jury  discretion  to  vote  a  death  sentence  to  those 
defendants unanimously found beyond a reasonable doubt to have 
acted  (a) with  specific  culpable  intent,  see  id.  § 3591(a)(2);  and 
(b) under  circumstances  specified  in  at  least  one  statutory 
aggravating factor, see id. §§ 3592(c), 3593(e)(2).  If a jury finds both 
these statutory requirements satisfied, it must consider non‐statutory 
aggravating factors that it finds proved beyond a reasonable doubt as 
well  any  mitigating  factors  established  by  a  preponderance  of  the 
evidence to the satisfaction of even a single juror.  See id. § 3593(c), (d).  
A  jury  must  then  carefully  weigh  such  aggravating  and  mitigating 
factors  and  only  if  it  unanimously  concludes  that  the  aggravating 
factors  so  outweigh  the  mitigating  factors  as  to  justify  a  capital 


                                       101 
 
 
 
                                                                                    



sentence  can  the  jury  return  a  death  verdict.    See  id.  § 3593(e).    A 
capital  jury,  however,  is  never  required  to  return  a  death  sentence.  
See  Callins  v.  Collins,  510  U.S.  1141,  1141–42  (1994)  (Scalia,  J., 
concurring  in  denial  of  writ  of  certiorari)  (referencing  jury’s 
“unlimited”  “discretion  not  to  impose  death  (to  extend  mercy)” 
(emphasis  omitted)).    The  FDPA  further  channels  a  capital  jury’s 
discretion  to  impose  the  death  penalty  by  prohibiting  it  from 
considering race, color, religious beliefs, national origin, or sex in its 
sentencing  decision  and,  indeed,  requiring  each  juror  to  sign  a 
certificate  that  such  factors  did  not  inform  his  or  her  sentencing 
decision.  See 18 U.S.C. § 3593(f).  Finally, the FDPA is structured so 
that,  if  the  jury  does  not  vote  for  the  death  penalty,  its  decision  is 
unreviewable.    If  it  does  vote  for  the  death  penalty,  however,  the 
statute  affords  a  defendant  who  appeals  his  sentence  the 
comprehensive record review detailed at the start of this section.  

       The  six  of  our  sister  circuits  to  have  considered  the  question 
have  each  concluded  that  these  federal  statutory  procedures 
sufficiently  safeguard  against  arbitrary  and  capricious  death 
sentences to satisfy the Eighth Amendment.  See, e.g., United States v. 
Lawrence, 735 F.3d 385, 418–19 (6th Cir. 2013); United States v. Lighty, 
616 F.3d 321, 368 n.44 (4th Cir. 2010); United States v. Mitchell, 502 F.3d 
931, 982 (9th Cir. 2007); United States v. Sampson, 486 F.3d 13, 23–25 
(1st  Cir.  2007);  United  States  v.  Jones,  132  F.3d  232,  248–49  (5th  Cir. 
1998); see also United States v. Allen, 247 F.3d 741, 757–58 (8th Cir. 2001), 
vacated on other grounds, 536 U.S. 953 (2002).  We now reach the same 
conclusion.  And because we conclude that these federal “statutory 


                                       102 
 
 
 
                                                                                  



procedures  adequately  channel  the  sentencer’s  discretion,”  we 
further     conclude       that,    contrary        to    Aquart’s    argument, 
“proportionality review is not constitutionally required.” McClesky v. 
Kemp, 481 U.S. at 306; see Pulley v. Harris, 465 U.S. at 46. 

                      b.      Aquart’s Death Sentence Is Not 
                              Constitutionally Disproportionate 

       Even if Aquart had shown the Eighth Amendment to require 
proportionality review, he fails to show that a capital sentence in his 
case  would  be  constitutionally  disproportionate.    As  already 
emphasized,  each  of  Aquart’s  capital  crimes  involved  intentional 
murder.    Aquart  does  not  argue  that  the  death  penalty  is  a 
disproportionate punishment for such crimes.  Nor could he in light 
of  Supreme  Court  precedent.    See  Coker  v.  Georgia,  433  U.S.  at  592 
(plurality  opinion)  (construing  Gregg  v.  Georgia  to  hold  that  “death 
penalty for deliberate murder [is] neither the purposeless imposition 
of severe punishment nor a punishment grossly disproportionate to 
the  crime”);  cf.  Kennedy  v.  Louisiana,  554  U.S.  at  420  (observing  that 
“death penalty can be disproportionate to the crime itself where the 
crime  did  not  result,  or  was  not  intended  to  result,  in  death  of  the 
victim”).    Nor  does  Aquart  argue  that  his  murders  are  somehow 
mitigated by having been committed in the context of serious federal 
crimes  proscribing  racketeering  and  continuing  drug  enterprises.  
Aquart  also  does  not  argue  that  the  proved  aggravating 
circumstances  of  the  murders  are  constitutionally  insufficient  to 
support a capital sentence in this case.  See United States v. Lawrence, 
735 F.3d at 417 (explaining that capital punishment requires proof of 

                                      103 
 
 
 
                                                                                  



“aggravating circumstance” that does “not apply to every defendant 
convicted of a murder” (internal quotation marks omitted)).  Instead, 
he  argues  that  the  jury’s  unanimous  finding  as  to  one  mitigating 
factor, specifically, that he could safely and securely be confined for 
the  rest  of  his  life,  renders  his  death  sentence  aberrational  and, 
therefore, disproportionate. 

       In support, Aquart cites precedent and scholarship recognizing 
“future dangerousness” as an important sentencing factor generally 
and  particularly  in  the  capital  context.    See,  e.g.,  Simmons  v.  South 
Carolina,  512  U.S.  154,  162  (1994)  (plurality  opinion)  (stating  that 
“defendant’s  future  dangerousness  bears  on  all  sentencing 
determinations  made  in  our  criminal  justice  system”);  Scott  E. 
Sundby,  War  and  Peace  in  the  Jury  Room:  How  Capital  Juries  Reach 
Unanimity,  62  Hastings  L.J.  103,  117  (2010)  (observing  that  “first 
concern” of jurors after convicting defendant of murder is “ensuring 
that,  above  all  else,  the  defendant  will  never  kill  again.    Jurors 
consistently expressed the view . . . that they would vote for a death 
sentence if they were not assured that the defendant would be safely 
locked away.”).   

       A  finding  like  the  one  made by  the  jury  in  this  case,  that  the 
Bureau of Prisons can safely and securely incarcerate Aquart for the 
rest of his life, does not equate to a finding that he poses no risk of 
future  dangerousness.    It  means  only  that  the  jury  found  that  the 
Bureau  of  Prisons  could  satisfactorily  minimize  that  risk,  likely  by 
detaining  Aquart  in  the  highly  restrictive  conditions  of  one  of  its 
maximum security facilities.  

                                      104 
 
 
 
                                                                                



       Further, even assuming that a jury’s unassuaged concern about 
a capital defendant’s future dangerousness, despite his incarceration, 
would  weigh  heavily  in  favor  of  the  death  penalty,  it  does  not 
necessarily  follow  that  a  jury’s  finding  that  the  defendant  could  be 
safely  incarcerated  renders  a  capital  sentence  constitutionally 
disproportionate.    Aquart  points  to  statistics  purportedly  showing 
that in only a handful of the 78 federal capital cases where juries have 
voted  for  the  death  sentence  did  a  majority  of  jurors  find  non‐
dangerousness  as  a  mitigating  factor.    But  this  ignores  the  myriad 
other  aggravating  and  mitigating  factors  that  could  have  informed 
jury decisions to impose or not to impose the death sentence in each 
particular case.  To isolate a single mitigating factor and argue it is 
determinative of a constitutional sentence runs afoul of the principle 
grounded in Furman and codified in the FDPA, see 18 U.S.C. § 3593(e), 
that  a  jury’s  death  penalty  determination  must  result  from  an 
individualized, careful, and holistic consideration of all aggravating 
and  mitigating  factors.    See  United  States  v.  Fell,  531  F.3d  at  236 
(holding  that  district  court  correctly  informed  jury  that  “it  should 
make  a  qualitative  assessment  of  the  aggravating  and  mitigating 
evidence as a whole”); see also Glossip v. Gross, 135 S. Ct. at 2748 (Scalia, 
J., concurring) (rejecting use of single factor (egregiousness of crime) 
to  challenge  death  penalty  as  arbitrary,  explaining  that  Supreme 
Court requires individualized consideration of all factors “that render 
a punishment condign”). 

       In  sum,  we  reject  Aquart’s  argument  that  the  Eighth 
Amendment  requires  judicial  proportionality  review  of  any  death 


                                     105 
 
 
 
                                                                                  



sentence  under  the  FDPA.    In  any  event,  we  identify  no  merit  in 
Aquart’s  particular  proportionality  challenge  to  the  death  sentence 
voted by the jury in his case. 

              3.      Arbitrariness Challenge 

       In a variation on his proportionality argument, Aquart submits 
that  the  infrequency  with  which  federal  juries  vote  for  death 
sentences  shows  that  the  FDPA  operates  in  an  arbitrary  and 
capricious  manner  that  both  results  in  cruel  and  unusual 
punishments  and  violates  due  process.    See  U.S.  CONST.  amend.  V, 
amend.  VIII.    In  support,  he  cites  to  those  opinions  in  Furman  v. 
Georgia that linked the infrequency of death verdicts in capital cases 
under Georgia law—there, approximately 15–20%, see 408 U.S. at 386 
n.11  (Burger,  C.J.,  dissenting)—to  the  ultimate  finding  of 
unconstitutional  arbitrariness,  see  id.  at  309–10  (Stewart,  J., 
concurring)  (stating  that  “petitioners  are  among  a  capriciously 
selected random handful upon whom the sentence of death has in fact 
been  imposed”);  id.  at  313  (White,  J.,  concurring)  (observing  that 
under  challenged  scheme  “death  penalty  is  exacted  with  great 
infrequency  even  for  the  most  atrocious  crimes  and  .  .  .  there  is  no 
meaningful  basis  for  distinguishing  the  few  cases  in  which  it  is 
imposed from the many cases in which it is not”). 

       These  arguments  fail  because,  as  the  Supreme  Court’s  post‐
Furman capital jurisprudence makes clear, the reason the infrequency 
of death sentences for intentional murder raised constitutional concern 
in Furman was not because death was a disproportionate sentence for 

                                      106 
 
 
 
                                                                                    



that  crime  but  because  Georgia’s  then‐available  sentencing 
procedures were inadequate to ensure that death sentences were not 
being  arbitrarily  and  capriciously  imposed  in  individual  cases.    See 
Gregg  v.  Georgia,  428  U.S.  at  187,  189  (holding  death  sentence  not 
invariably disproportionate punishment for intentional murder, but 
“where discretion is afforded a sentencing body on a matter so grave 
as  the  determination  of  whether  a  human  life  should  be  taken  or 
spared, that discretion must be suitably directed and limited so as to 
minimize the risk of wholly arbitrary and capricious action”).  Thus, 
as the Court more recently explained in Kansas v. Marsh, 548 U.S. 163 
(2006),  Furman  and  Gregg  instruct  that,  to  be  held  constitutional,  a 
“capital  sentencing  system  must:  (1) rationally  narrow  the  class  of 
death‐eligible defendants; and (2) permit a jury to render a reasoned, 
individualized  sentencing  determination  based  on  a  death‐eligible 
defendant’s record, personal characteristics, and the circumstances of 
his  crime.”  Id.  at  173–74;  see  Jones  v.  United  States,  527  U.S.  at  381 
(“[F]or a capital sentencing scheme to pass constitutional muster, it 
must  perform  a  narrowing  function  with  respect  to  the  class  of 
persons  eligible  for  the  death  penalty  and  must  also  ensure  that 
capital sentencing decisions rest upon an individualized inquiry.”). 

       We  have  already  discussed  how  the  FDPA  satisfies  these 
criteria.  See supra, Discussion Section II.D.2.a.  Where such safeguards 
are  provided,  no  constitutional  concern  arises  from  the  resulting 
infrequency with which federal juries vote a death sentence for crimes 
of  intentional  murder.    See  United  States  v.  Mitchell,  502  F.3d  at  983 
(stating that “federal executions are rare . . . does not render the FDPA 


                                       107 
 
 
 
                                                                                                



unconstitutional”); United States v. Sampson, 486 F.3d at 24 (holding 
that infrequency with which “federal death penalty is sought” does 
not  “render  the  FDPA  unconstitutional”).    That  conclusion  is  only 
reinforced  by  the  fact  that  the  Supreme  Court  has  mandated  that  a 
capital jury’s discretion not to impose the death penalty, i.e., to show 
mercy,  be  unlimited,  a  ruling  that  itself  supports  less  frequent 
application  of  the  death  penalty.    See  Callins  v.  Collins,  510  U.S.  at 
1141–42 (Scalia, J., concurring in denial of writ of certiorari) (collecting 
cases).35 

           In urging otherwise, Aquart points to McCleskey v. Kemp, 481 
U.S.  at  308,  in  which  the  Supreme  Court  entertained  an  as‐applied 
racial  challenge  to  Georgia’s  capital  sentencing  scheme,  despite  its 
statutory  procedural  safeguards.    The  Court  did  so,  however,  in 
explaining  why  it  rejected  the  particular  basis  for  McCleskey’s  as‐
applied challenge—a statistical report purporting to show that, under 
the  Georgia  statute  at  issue,  juries  were  more  apt  to  vote  death 
sentences  against  African‐American  defendants  than  white 
defendants.  The Court expressly declined to accept the “likelihood 

                                              
35 Justice Scalia thought there was an irreconcilable tension in the Supreme Court’s capital 
jurisprudence insofar as it simultaneously demands that (1) a capital jury’s “discretion to 
impose  death  must  be  closely  confined”  by  clear  and  objective  standards  that  provide 
specific and detailed guidance, but (2) its “discretion not to impose death (to extend mercy) 
must be unlimited.”  Callins v. Collins, 510 U.S. at 1141 (Scalia, J., concurring in denial of 
writ of certiorari) (emphasis in original); see Walton v. Arizona, 497 U.S. 639, 656–57 (1990) 
(Scalia, J., concurring in part and concurring in judgment) (discussing tension in detail).  
We do not pursue the point because the view has not been adopted by a Supreme Court 
majority and, in any event, favors capital defendants. 
 
 
                                                 108 
 
 
 
                                                                                                



[of  racial  disparity]  allegedly  shown  by  the  Baldus  study  as  the 
constitutional  measure  of  an  unacceptable  risk  of  racial  prejudice 
influencing capital sentencing decisions.”  Id. at 309; see id. at 294–97 
(explaining why “nature of the capital sentencing decision, and the 
relationship  of  the  statistics  to  that  decision,  are  fundamentally 
different”  from  statistical  analysis  in  other  contexts  and,  thus 
“demand exceptionally clear proof” to support inference that jury has 
abused its decision‐making discretion).36    

           Aquart, however, seizes on a footnote in McCleskey noting that 
the cited “study in fact confirms that the Georgia system results in a 
reasonable  level  of  proportionality  among  the  class  of  murderers 
eligible for the death penalty.”  Id. at 313 n.36.  He argues therefrom 
that  McCleskey  requires  a  “reasonable  level  of  proportionality”  in 
capital  sentences,  which  infrequent  application  belies  regardless  of 
race.  The footnote, however, pronounces no such holding.  It simply 
makes the additional observation that the Georgia scheme did not, in 
fact, manifest the racial disproportionality McCleskey alleged, much 
less the “systemic defects identified in Furman.”  Id. at 312–13 (internal 
quotation  marks  omitted).    The  Court,  however,  had  already 
pronounced                 its       holding:    that    the    likelihood      of     racial 

                                              
  This holding necessarily defeats Aquart’s efforts to use statistics to prove that race was 
36

an arbitrary factor that unlawfully contributed to his death sentence.  Appellant’s Br. 216–
17 (asserting that both federal defendants sentenced to death in this circuit under FDPA 
are  African‐American,  that  11  of  16  defendants  sentenced  to  death  nationwide  were 
“people of color,” and that 1994 House Staff Report concluded that “race continues to play 
an  unacceptable  part  in  the  application  of  capital  punishment”  (quoting  Staff  of  H. 
Judiciary Subcomm. on Civil and Constitutional Rights, Racial Disparities in Federal Death 
Penalty Prosecutions 1988–1994 (1994))). 
                                                 109 
 
 
 
                                                                                 



disproportionality  allegedly  shown  in  the  study  is  not  the  proper 
“constitutional  measure  of  an  unacceptable  risk  of  racial  prejudice 
influencing capital sentencing decisions.”  Id. at 309.  This reasoning 
necessarily extends to Aquart’s assertion that his capital case cannot 
be  distinguished  from  32  others  in  which  juries  did  not  vote  death 
sentences     and      precludes     identifying     infrequency      as    the 
“constitutional  measure”  of  a  due  process  violation.    Id.;  see  United 
States  v.  Sampson,  486  F.3d  at  25  (holding  comparative  capital  case 
summaries  and  verdict  sheets  “wholly  inadequate”  to  prove 
arbitrariness).     

       As the Supreme Court recognized in McCleskey, discrepancies 
in  capital  sentencing  are  inevitable  given  that  the  responsibility  for 
“express[ing]  the  conscience  of  the  community  on  the  ultimate 
question of life or death” is committed to the discretion of jurors who 
bring  diverse  aspects  of  “human  nature  and  varieties  of  human 
experience”  to  the  task.    481  U.S.  at  310–11  (alteration  in  original) 
(internal quotation marks omitted).  When such diverse individuals 
strive to “focus their collective judgment on the unique characteristics 
of a particular criminal defendant” and his capital crime, “[i]t is not 
surprising  that  such  collective  judgments  often  are  difficult  to 
explain.”  Id. at 311.  The Court in McCleskey specifically “decline[d] 
to assume that what is unexplained is invidious.”  Id. at 313.  Rather, 
McCleskey  recognized  that “the  jury’s  function  to  make the difficult 
and  uniquely  human  judgments  that  defy  codification”  is  what 
“buil[ds] discretion, equity, and flexibility into a legal system.”  Id. at 
311  (internal  quotation  marks  omitted).    Such  discretion  can, 


                                      110 
 
 
 
                                                                              



moreover, inure to a defendant’s benefit insofar as jury decisions not 
to  impose  the  death  penalty—the  vast  majority—are  final  and 
unreviewable,  whereas  its  infrequent  death  verdicts  are  subject  to 
detailed review.  See id. at 311–12; supra, Discussion Section II.D.2.a.  
It was in this context of recognizing and approving capital sentencing 
discretion  that  may  yield  judgments  “difficult  to  explain,”  that  the 
Supreme  Court  identified  the  single  “consistent  rule”  applicable  to 
capital punishment: “that constitutional guarantees are met when the 
mode  []for  determining  .  .  .  [such]  punishment[]  itself  has  been 
surrounded with safeguards to make it as fair as possible.”  McCleskey 
v. Kemp, 481 U.S. at 313 (internal quotation marks omitted).  

       This reasoning applies with equal force to the infrequency of 
jury  death  verdicts.    As  the  Supreme  Court  recognized  in  Gregg  v. 
Georgia, 

       . . . the relative infrequency of jury verdicts imposing the 
       death  sentence  does  not  indicate  rejection  of  capital 
       punishment  per  se.    Rather,  the  reluctance  of  juries  in 
       many cases to impose the sentence may well reflect the 
       humane  feeling  that  this  most  irrevocable  of  sanctions 
       should be reserved for a small number of extreme cases.    

428  U.S.  at  182.    Thus,  unless  the  death  penalty  is  categorically 
disproportionate to the crime at issue—which Gregg held it was not 
for  crimes  involving  intentional  murder—the  proper  constitutional 
focus  is  on  providing  the  jury  with  adequate  information  and 
guidance  to  safeguard  against  arbitrary  or  capricious  capital 
sentences.       

                                    111 
 
 
 
                                                                                                     



           Because              the         FDPA     satisfactorily       provided             those 
constitutionally mandated safeguards here, the fact that federal juries 
have  only  infrequently  exercised  their  discretion  to  vote  capital 
punishment  for  crimes  involving  intentional  murder  does  not 
support a conclusion that a death sentence in Aquart’s case violates 
due process.37 

                      4.         Necessary and Proper Clause Challenge 

           Aquart  argues  that,  in  providing  a  death  sentence  for  his 
crimes, Congress exceeded its constitutional authority “[t]o make all 
Laws  which  shall  be  necessary  and  proper  for  carrying  into 
Execution”  the  powers  constitutionally vested  in that  branch  of  the 
federal government.  U.S.  CONST. art. I, § 8, cl. 18.  It has long been 
recognized  that  the  word  “necessary,”  as  used  in  the  Constitution, 
does not mean “absolutely necessary.”  McCulloch v. Maryland, 17 U.S. 
(4 Wheat.) 316, 413–15 (1819) (Marshall, C.J.) (emphasis in original); 
accord United States v. Comstock, 560 U.S. 126, 133–34 (2010).  Rather, a 


                                              
  The conclusion finds further support in Justice Scalia’s concurring opinion in Glossip v. 
37

Gross, which echoes McCleskey’s reasoning: 

           It is because these questions [informing a capital sentencing decision] are 
           contextual and admit of no easy answers that we rely on juries to make 
           judgments about the people and crimes before them.  The fact that these 
           judgments may vary across cases is an inevitable consequence of the jury 
           trial, that cornerstone of Anglo‐American judicial procedure.  But when a 
           [capital]  punishment  is  authorized  by  law  .  .  .  the  fact  that  some 
           defendants receive mercy from their jury no more renders the underlying 
           punishment  “cruel”  than  does  the  fact  that  some  guilty  individuals  are 
           never apprehended, are never tried, are acquitted, or are pardoned. 

135 S. Ct. at 2748 (Scalia, J., concurring). 
                                                    112 
 
 
 
                                                                                                    



law will be deemed necessary and proper if it is “rationally related to 
the implementation of a constitutionally enumerated power.”  United 
States v. Comstock, 560 U.S. at 134.   

           Aquart’s federal death sentences were expressly authorized by 
the two statutes under which he was convicted, 18 U.S.C. § 1959(a)(1) 
(VICAR) and 21 U.S.C. § 848(e)(1)(A) (CCE murder).  We have upheld 
both  these  statutes  as  constitutional  exercises  of  Congress’s 
Commerce Clause authority.  See United States v. Walker, 142 F.3d 103, 
111 (2d Cir. 1998) (CCE murder); United States v. Torres, 129 F.3d 710, 
717 (2d Cir. 1997) (VICAR).  Given this controlling authority, Aquart 
does  not  argue  that  either  statute  is  facially  unconstitutional  in 
authorizing  the  death  penalty.    Rather,  he  argues  that  a  capital 
sentence is not necessary and proper here because of the essentially 
local  character  of  the  murders  at  issue  and  the  fact  that  he  was 
convicted in Connecticut, a state that now prohibits the death penalty 
both  legislatively  and  under  its  own  Constitution.    See  State  v. 
Santiago, 318 Conn. 1, 52–86 (2015).38  

           Neither argument persuades us.  In support of the first, Aquart 
relies  on  United  States  v.  Morrison,  529  U.S.  598  (2000),  and  United 
States v. Lopez, 514 U.S. 549 (1995).  In Morrison, the Supreme Court 

                                              
38  Aquart’s  arguments  focus  on  the  fourth  and  fifth  considerations  employed  by  the 
Supreme  Court  in  United  States  v.  Comstock  to  determine  whether  a  civil  commitment 
statute was rationally related to Congress’s implied authority to enact criminal laws and 
administer the federal criminal justice system.  These considerations are (1) the breadth of 
the  Necessary  and  Proper  Clause,  (2) the  history  of  federal  involvement  in  the  relevant 
area,  (3) the  rationale  for  and  purpose  of  the  challenged  statute,  (4) the  statute’s 
accommodation  of  state  interests,  and  (5)  the  connection  between  the  statute  and 
Congress’s enumerated powers.  See 560 U.S. at 133–46.    
                                                 113 
 
 
 
                                                                                



ruled that the Commerce Clause did not authorize Congress federally 
to criminalize gender‐motivated violence because it was not, “in any 
sense of the phrase, economic activity.”  529 U.S. at 613; see id. at 618 
(explaining  that  “punishment  of  intrastate  violence  that  is  not 
directed  at  the  instrumentalities,  channels,  or  goods  involved  in 
interstate commerce has always been the province of the States”).  In 
Lopez,  the  Supreme  Court  similarly  invalidated  a  federal  statute 
criminalizing the possession of a firearm in a school zone.  Although 
the  government  there  urged  an  interstate  nexus  because  insurance 
spread  the  cost  of  violent  crime  throughout  the  population  and 
reduced  the  willingness  of  persons  to  travel  to  areas  that  were 
perceived  as  dangerous,  the  Supreme  Court  concluded  that  such  a 
piling  of  “inference  upon  inference”  would  impermissibly  convert 
Congress’s Commerce Clause authority into “a general police power 
of the sort retained by the States.”  United States v. Lopez, 514 U.S. at 
567.   

          The  exercise  of  federal  jurisdiction  here  raises  none  of  the 
concerns identified in Morrison and Lopez.  Both the VICAR and CCE 
murder statutes require a “strong relationship” between the charged 
murders  and  commerce‐affecting  criminal  activity.    United  States  v. 
Mapp,  170  F.3d  at  336  (stating  that  required  “strong  relationship” 
between  predicate  murder  and  racketeering  activity  affecting 
interstate commerce eliminates risk of “making purely local crimes a 
matter of federal concern”); see United States v. Aguilar, 585 F.3d 652, 
658 (2d Cir. 2009) (same regarding “substantive connection” that CCE 
murder  statute  requires  between  drug  enterprise  and  charged 


                                       114 
 
 
 
                                                                                



murder).  That strong relationship was established here by evidence 
showing that Aquart’s express motive in killing Tina Johnson and her 
associates was to eliminate a rival drug dealer.  The murder of such a 
rival  directly  affected  interstate  commerce  both  by  actually 
eliminating one retail competitor and by chilling possible competition 
from others, thus maintaining the monopoly of Aquart’s racketeering 
enterprise.    See  Gonzales  v.  Raich,  545  U.S.  at  19  n.29  (recognizing 
Congress’s  power  to  regulate  both  lawful  and  unlawful  markets 
under Commerce Clause); United States v. Umaña, 750 F.3d 320, 337 
(4th  Cir.  2014)  (“Congress  could  rationally  have  concluded  that 
proscribing reputation‐enhancing violence committed by members of 
a criminal enterprise would disrupt the interstate commerce that the 
enterprise itself engages in.”).   

       The  second  part  of  Aquart’s  necessary‐and‐proper  challenge 
maintains that the lack of any “link” between the death penalty and 
Congress’s  exercise  of  an  enumerated  power  precludes  the  federal 
government  from  asserting  an  interest  “in  execution  as  a  particular 
punishment” that is superior to Connecticut’s interest in barring that 
punishment within its borders.  Appellant’s Supp. Br. 12/15/2015, 15 
(emphasis  in  original).    The  argument  is  unpersuasive  for  several 
reasons.   

       First,  to  the  extent  Aquart’s  highlighting  of  the  word 
“particular” implies that a federal capital sentence may be imposed in 
Connecticut only if it is absolutely necessary to Congress’s exercise of 
Commerce Clause authority—in short, if no lesser punishment can be 
effective—we  explained  at  the  outset  that  the  Supreme  Court  has 

                                      115 
 
 
 
                                                                                                   



consistently rejected such a construction of the Necessary and Proper 
Clause.  See McCulloch v. Maryland, 17 U.S. (4 Wheat.) at 413–15; accord 
United States v. Comstock, 560 U.S. at 134–35 (collecting cases).  Rather, 
the Supreme Court has construed the Necessary and Proper Clause to 
“make[]  clear  that  the  Constitution’s  grants  of  specific  federal 
legislative authority are accompanied by broad power to enact laws 
that  are  ‘convenient,  or  useful’  or  ‘conducive’  to  the  authority’s 
‘beneficial  exercise.’”    United  States  v.  Comstock,  560  U.S.  at  133–34, 
(quoting  McCulloch  v.  Maryland,  17  U.S.  (4  Wheat.)  at  413,  418).39  
Congress  having  determined  that  capital  punishment  is  useful  and 
conducive  to  its  exercise  of  Commerce  Clause  authority  over  drug 
and  racketeering  enterprises  whose  members  resort  to  murder,  the 
Necessary  and  Proper  Clause  does  not  require  it  further  to 
demonstrate  a  need  for  that  “particular  punishment.”    Appellant’s 
Supp. Br. 12/15/2015, 15 (emphasis in original). 

           Second, to the extent Aquart’s argument suggests that the link 
between  capital  punishment  and  Congress’s  exercise  of  Commerce 
Clause  authority  is  too  remote  to  be  necessary  and  proper,  it  is 
similarly defeated  by  precedent.    The  Supreme  Court  has  explicitly 
rejected the idea that Congress’s necessary‐and‐proper authority “can 

                                              
  Chief Justice Marshall famously defined the scope of the Necessary and Proper Clause 
39

as follows: 

           Let the end be legitimate, let it be within the scope of the constitution, and 
           all means which are appropriate, which are plainly adapted to that end, 
           which  are  not  prohibited,  but  consist  with  the  letter  and  spirit  of  the 
           constitution, are constitutional. 

McCulloch v. Maryland, 17 U.S. (4 Wheat.) at 421. 
                                                  116 
 
 
 
                                                                                



be  no  more  than  one  step  removed  from  a  specifically  enumerated 
power.”  United States v. Comstock, 560 U.S. at 146.  Thus, Congress’s 
enumerated Commerce Clause authority supports a number of links, 
implying,  first,  the  power  to  enact  criminal  laws  regulating 
commerce, which in turn implies authority to determine punishments 
for violations of those laws, including capital punishments, which in 
turn implies authority to establish a federal prison system to carry out 
those  punishments.    Indeed,  Congress’s  power  to  prescribe 
punishments  for  federal  crimes  has  been  recognized  from  the 
beginning  of  the  Republic.    See  McCulloch  v.  Maryland,  17  U.S.  (4 
Wheat.)  at  416  (“All  admit,  that  the  [federal]  government  may, 
legitimately,  punish  any  violation  of  its  laws;  and  yet,  this  is  not 
among the enumerated powers of congress.”); accord United States v. 
Comstock,  560  U.S.  at  137  (“Neither  Congress’  power  to  criminalize 
conduct,  nor  its  power  to  imprison  individuals  who  engage  in  that 
conduct, nor its power to enact laws governing prisons and prisoners, 
is explicitly mentioned in the Constitution.  But Congress nonetheless 
possesses broad authority to do each of those things in the course of 
‘carrying  into  Execution’  the  enumerated  powers  ‘vested  by’  the 
‘Constitution’ . . . —authority granted by the Necessary and Proper 
Clause.” (quoting U.S.  CONST. art. I, § 8, cl. 18)).  Further, among the 
punishments prescribed by the first Congress in its first identification 
of federal crimes was the death penalty.  See Act of Apr. 30, 1790, ch. 
9, §§ 1–14, 1 Stat. 112–15.  It therefore follows that because Congress’s 
Commerce  Clause  power  supports  its  enactment  of  criminal  laws 
such  as  VICAR  and  CCE  murder,  it  is  necessary  and  proper  for 
Congress to determine the appropriate punishments for those crimes.  

                                     117 
 
 
 
                                                                                 



To be sure, Congress’s exercise of its punitive authority is limited by 
the  Eighth  Amendment’s  prohibition  of  cruel  and  unusual 
punishments.  But so long as a federal punishment does not violate 
that  constitutional  limitation,  it  is  not  somehow  rendered 
constitutionally unnecessary or improper by the fact that it is imposed 
in  a  state  that  does  not  employ  the  punishment  for  its  own  state 
crimes.   

       That  is  the  third  part  of  Aquart’s  argument:  a  federal  death 
sentence is not necessary and proper in Connecticut because that state 
prohibits capital punishment for state crimes.  To the extent Aquart’s 
argument implies federal impingement on state sovereignty, it might 
be  understood  to  invoke  the  Tenth  Amendment.    See  U.S.  CONST. 
amend.  X  (“The  powers  not  delegated  to  the  United  States  by  the 
Constitution,  nor  prohibited  by  it  to  the  States,  are  reserved  to  the 
States respectively, or to the people.”).  Aquart, however, specifically 
disclaims any Tenth Amendment challenge (just as he disclaims any 
Commerce Clause challenge).  This is not surprising because, as the 
Supreme Court has explained, the powers “‘delegated to the United 
States  by  the  Constitution’  include  those  specifically  enumerated 
powers listed in Article I”—such as those conferred by the Commerce 
Clause—“along  with  the  implementation  authority  granted  by  the 
Necessary and Proper Clause”—such as the authority to codify and 
punish federal crimes affecting interstate commerce.  United States v. 
Comstock,  560  U.S.  at  144.    “Virtually  by  definition,”  then,  the 
authority  to  prescribe  punishments  for  federal  crimes  is  not  a 
“power[] that the Constitution ‘reserved to the States.’”  Id.  In short, 


                                      118 
 
 
 
                                                                                                    



“the federal interest in defining the punishment for federal crimes” is 
not “a matter for local veto.”  United States v. Acosta‐Martinez, 252 F.3d 
13, 20 (1st Cir. 2001) (rejecting due process and statutory challenges 
to  FDPA  in  Puerto  Rico,  which  bars  death  penalty  under  its  own 
constitution).40   

           This  conclusion  applies  with  equal,  if  not  greater,  force  to 
Aquart’s  attempt  to  locate  such  veto  power  in  the  Necessary  and 
Proper  Clause.    To  explain,  a  Tenth  Amendment  challenge  at  least 
suggests that the Constitution reserved to all the states some authority 
respecting  federal  sentences.    By  contrast,  Aquart’s  argument 
suggests that the Necessary and Proper Clause gives each individual 
state the power to veto federal laws authorizing capital punishment 
for certain federal crimes.  This is at odds with our very constitutional 
design  of  two  governments,  “one  state  and  one  federal,  each 
protected  from  incursion  by  the  other.”    Printz  v.  United  States,  521 
U.S. 898, 920 (1997) (internal quotation marks omitted) (making point 
in  declaring  unconstitutional  federal  law  requiring  state  officials  to 
enforce aspects of federal gun law).  It is further at odds with the idea 

                                              
40 The argument in Acosta‐Martinez was premised on 48 U.S.C. § 734, which extends United 
States  laws  to  Puerto  Rico  except  as  “locally  inapplicable,”  rather  than  the  Tenth 
Amendment, which applies only to the states.  See Franklin Cal. Tax‐Free Tr. v. Puerto Rico, 
805 F.3d 322, 344–45 (1st Cir.), aff’d, 136 S. Ct. 1938 (2016).  The First Circuit there concluded 
that the FDPA applies in Puerto Rico just as it applies in the states that prohibit the death 
penalty  because  Congress  “retains  federal  power  over  federal  crimes.”    United  States  v. 
Acosta‐Martinez, 252 F.3d at 20; see United States v. Johnson, 900 F. Supp. 2d 949, 962–63 (N.D. 
Iowa 2012) (holding that federal legislation making death penalty applicable for federal 
crimes does not violate Tenth Amendment “even in states that do not authorize capital 
punishment under state law”); United States v. Tuck Chong, 123 F. Supp. 2d 563, 566–68 (D. 
Haw. 1999) (rejecting Tenth Amendment challenge to imposition of federal death penalty 
in Hawaii, which does not authorize death penalty under state law).   
                                                 119 
 
 
 
                                                                                 



that  the  Constitution  “was  designed  for  the  common  and  equal 
benefit of all the people of the United States” and, thus, must apply 
equally  throughout  the  states.    Martin  v.  Hunter’s  Lessee,  14  U.S.  (1 
Wheat.) 304, 348 (1816) (Story, J.).   

       The  Necessary  and  Proper  Clause  warrants  no  exception.  
Nothing in the Constitution contemplates that Congress’s exercise of 
its constitutional authority may be necessary and proper in one state 
and not in another depending on how each state treats the matter at 
issue  under  its  own  laws.    Indeed,  such  an  argument  would 
appropriately be rejected out of hand if the state laws at issue opposed 
not the death penalty, but the sorts of civil rights, environmental, or 
gun  trafficking  requirements  that  are  enforced  through  numerous 
federal criminal laws not always mirrored in the legislation of each 
state.  Cf. United States v. Fell, 571 F.3d 264, 270 (2d Cir. 2009) (Raggi, 
J.,  with  Jacobs,  C.J.,  Cabranes,  Parker,  Wesley,  Livingston,  JJ., 
concurring  in  the  denial  of  rehearing  en  banc)  (rejecting  Sixth 
Amendment  argument  demanding  “special  solicitude”  in  selecting 
federal capital jury for “local values” opposing death penalty).   

       Nor  is  a  different  conclusion  warranted  by  Comstock’s 
consideration of whether the federal civil‐commitment statute there 
at issue properly accounted for state interests.  See 560 U.S. at 143–44.  
That  consideration  was  limited  to  assuring  that  the  statute  neither 
violated the Tenth Amendment nor “otherwise improperly limit[ed] 
the scope of powers that remain with the States.”  Id. at 144 (internal 
quotation  marks  omitted).    Aquart  does  not—and  could  not—here 
argue a violation of the Tenth Amendment.  Insofar as he argues that 

                                      120 
 
 
 
                                                                                



a federal death penalty “usurps Connecticut’s traditional authority to 
determine  the  appropriate  sanctions  for  murder  committed  within 
the state,” Appellant’s Supp. Br. 12/15/2015, 12, the argument fails as 
a  matter  of  law  because  Connecticut’s  authority  is  limited  to 
determining sanctions for murders committed in violation of its own 
laws.  Neither the VICAR nor CCE murder statute places any limits 
on Connecticut’s authority to determine the appropriate punishment 
for state law murders.  Nor does either statute issue any directives to 
the Connecticut legislature, the concern at issue in New York v. United 
States, 505 U.S. 144, 188 (1992) (holding federal statute requiring states 
to accept ownership of waste or regulate according to instructions of 
Congress  exceeded  enumerated  powers).    Further,  neither  these 
statutes  nor  the  FDPA  conscripts  state  officials  to  carry  out  federal 
commands, the concern identified in Printz v. United States, 521 U.S. 
at  935  (holding  federal  law  requiring  state  officials  to  conduct 
background  checks  on  prospective  handgun  purchasers  to  violate 
state sovereignty and not to be enforceable as necessary and proper 
to execution of Commerce Clause).      

       In sum, there is no merit to Aquart’s argument that his capital 
sentences  exceeded  Congress’s  authority  under  the  Necessary  and 
Proper Clause. 

              5.     “Originalist” Challenge 

       Finally, the panel requested further briefing on the “original” 
meaning of the Cruel and Unusual Punishments Clause within our 
system  of  federalism.    In  response,  Aquart  argues  that  his  death 

                                     121 
 
 
 
                                                                                                      



sentence violates the original meaning of the word “unusual” because 
(1) it marries a new punishment—death—to crimes for which it was 
not  previously  available,  i.e.,  VICAR  and  CCE  murder;  and  (2) it 
exceeds  the  punishment  available  in  the  state  of  Connecticut  for 
comparable crimes.41 

           Although  we  here  discuss  these  “originalist”  challenges,  we 
acknowledge at the outset that the Supreme Court does not construe 
the  Eighth  Amendment’s  Cruel  and  Unusual  Punishments  Clause 
according  to  an  original  understanding  of  what  was  “cruel  and 
unusual.”  Rather, it has ruled that “[t]he Amendment must draw its 
meaning  from  the  evolving  standards  of  decency  that  mark  the 
progress of a maturing society.”  Atkins v. Virginia, 536 U.S. at 311–12 
(internal quotation marks  omitted);  accord  Moore  v.  Texas,  137  S.  Ct. 
1039, 1048 (2017); Roper v. Simmons, 543 U.S. at 560–61.  In following 
that principle, the Court has not drawn “precise distinctions between 
cruelty and unusualness” or clearly indicated that the two words bear 
qualitatively different meanings.  Trop v. Dulles, 356 U.S. 86, 100 n.32 
(1958)  (plurality  opinion).    We  are,  of  course,  bound  by  Supreme 
Court  precedent  in  applying  the  Cruel  and  Unusual  Punishments 



                                              
41 Our concurring colleague states that he does not find the parties’ supplemental briefs all 
that helpful, suggesting that the arguments advanced were not fully made out and might 
better be developed on remand if Aquart deems it appropriate. See Concurring Op., post at 
6–7. We cannot agree. The originalist hypothesis put to the parties by the panel is not one 
requiring record development of fact, and there is no reason to think that able counsel did 
not  develop  the  arguments  fully  and  to  the  best  of  their  ability.  The  hypothesis  simply 
lacks persuasive support in law and history, and there is no reason for this court not to say 
so. 
                                                 122 
 
 
 
                                                                                                 



Clause.  Nonetheless, we will now explain why Aquart’s “originalist” 
arguments as to the word “unusual” do not persuade. 

                                 a.         Extending  Capital  Punishment  to  VICAR 
                                            and CCE Murders 

           Aquart’s  first  “originalist”  argument  relies  on  a  law  review 
article, which concludes that, “[a]s used in the Eighth Amendment, 
the  word  ‘unusual’  was  a  [legal]  term  of  art,”  derived  from  the 
common law, “that referred to government practices that are contrary 
to  ‘long  usage’  or  ‘immemorial  usage.’”  John  F.  Stinneford,  The 
Original Meaning of “Unusual”: The Eighth Amendment as a Bar to Cruel 
Innovation,  102  NW.  U.  L.  REV.  1739,  1745  (2008)  [hereinafter 
“Stinneford, Original Meaning”].42  The author submits that historical 
evidence from 17th and 18th Century England and America indicates 
that  three  categories  of  punishment  were  recognized  as  “unusual” 
under this long‐usage formulation:  



                                              
42 The phrase “cruel and unusual punishments” first appeared in the English Bill of Rights 
of 1689, in response to abusive and unprecedented sentencing practices by royal judges 
under the Stuarts.  See Stinneford, Original Meaning, at 1748; see also Harmelin v. Michigan, 
501 U.S. 957, 967–69 (1991) (opinion of Scalia, J.) (detailing link between abuses attributed 
to Lord Chief Justice Jeffreys of the King’s Bench and the English Bill of Rights’ prohibition 
on  “cruell  and  unusuall  Punishments”).    When  the  phrase  reappeared  in  America  in 
Virginia’s 1776 Declaration of Rights, see Stinneford, Original Meaning, at 1748, its English 
origins as a restraint on a lawless judiciary were well known throughout the colonies, see 
Akhil  Reed  Amar,  THE  BILL  OF  RIGHTS:  CREATION  AND  RECONSTRUCTION  87,  279  (1998) 
(“[E]very schoolboy in [Eighteenth Century] America knew that the English Bill of Rights’ 
1689  ban  on  excessive  bail,  excessive  fines,  and  cruel  and  unusual  punishments—a  ban 
repeated virtually verbatim in the Eighth Amendment—arose as a response to the gross 
misbehavior of the infamous Judge Jeffreys.”). 
                                                   123 
 
 
 
                                                                                                



                (1) punishment  practices  that  were  either  entirely 
                new  or  were  foreign  to  the  common  law  system, 
                including—perhaps primarily—those that were used 
                in  civil  law  jurisdictions;  (2) punishments  that  were 
                newly  married  to  crimes  with  which  they  had  not 
                traditionally  been  associated—for  example, 
                Parliament’s  decision  to  make  it  a  capital  offense  to 
                cut  down  a  cherry  tree  in  an  orchard,  among 
                numerous  other  minor  offenses;  and  (3) traditional 
                punishments that had fallen completely out of usage 
                and  were  then  revived,  such  as  the  practice  of 
                ‘ducking’ in cold water a woman convicted of being a 
                common scold. 

Id. at 1745–46 (footnotes and internal quotation marks omitted).  

           We need not here decide whether this persuasively states the 
original  meaning  of  the  word  “unusual”  as  used  in  England  and 
transplanted to America’s Eighth Amendment because Aquart fails, 
in  any  event,  to  bring  his  challenged  death  sentences  within  the 
second quoted category on which he relies, i.e., a punishment newly 
married to crimes for which it had not traditionally been associated.43   


                                              
43  There  is  no  ready  agreement  on  the  original  meaning  of  the  Cruel  and  Unusual 
Punishments  Clause.    The  article  posits  that  English  sources,  especially  Coke  and 
Blackstone, show that, within the common law tradition, “unusual” meant contrary to long 
usage,  hence  the  outrage  at  judicial  imposition  of  sentences  unprecedented  at  common 
law.  See Stinneford, Original Meaning, at 1745, 1767–92.  But Justice Scalia, after reviewing 
some  of  those  same  sources,  concluded  that  “unusual”  could  not  have  had  the  same 
meaning in the Eighth Amendment because “[t]here were no common‐law punishments 
in the federal system.”  Harmelin v. Michigan, 501 U.S. at 975 (opinion of Scalia, J.).  Thus, 
the  Eighth  Amendment’s  Cruel  and  Unusual  Punishments  Clause  had  to  have  been 
 
                                                 124 
 
 
 
                                                                                                    



           To the extent the particular concern in the second category is 
extending  capital  punishment  to  minor  offenses,  akin  to  the  cherry 
tree example derived from Blackstone,44 Aquart can hardly claim that 
his capital crimes are of that sort.  They are murders.  To be sure, those 
murders  are  federal  crimes  because  they  were  committed  in  aid  of 

                                              
“meant as a check not upon judges but upon the Legislature.”  Id. at 975–76.  So understood, 
Justice  Scalia  maintained  that  the  original  constitutional  meaning  of  “unusual”  in  the 
Eighth Amendment was its common meaning, i.e., “such as [does not] occu[r] in ordinary 
practice.”  Id. at 976 (alterations in original) (internal quotation marks omitted).  

The Stinneford article maintains that there is a significant difference between “ordinary 
practice”  and  “long  usage.”    Under  the  former  formulation,  “any  punishment  that  was 
permitted  at  the  time  of  the  Eighth  Amendment’s  ratification  must  necessarily  be 
permitted  today  because  Justice  Scalia  sees  the  clause  as  embodying  the  standards  of 
decency that prevailed in 1790.”  Stinneford, Original Meaning, at 1818.  By contrast, a long‐
usage formulation is not tied to the Eighteenth Century.  Rather, it operates at the time of 
challenge: 

           If  a  punishment  enjoys  long  usage,  this  is  powerful  evidence  of 
           reasonableness  because  it  has  enjoyed  the  consent  of  the  people  over  a 
           long  period  of  time.    If  a  punishment  does  not  enjoy  long  usage,  either 
           because  it  is  completely  new  or  because  it  is  being  reintroduced  after 
           having fallen out of usage for a significant period of time, then it does not 
           enjoy any presumption of reasonableness.   

Id. at 1819.   

As noted, we do not choose between these formulations because Aquart fails to show that 
his capital sentences are constitutionally unusual even under the long‐usage formulation 
on which he relies.  We nevertheless note that the amendment’s original meaning is open 
to debate.  See Trop v. Dulles, 356 U.S. at 100–01 (plurality opinion) (observing that words 
of Eighth Amendment are “not precise” but must draw meaning from evolving standards 
of decency); id. at 100 n.32 (observing that “[i]f the word ‘unusual’ is to have any meaning 
apart from the word ‘cruel,’” it “should be the ordinary one, signifying something different 
from that which is generally done”). 
44  See  Stinneford,  Original  Meaning,  at  1791  (quoting  4  WILLIAM  BLACKSTONE, 
COMMENTARIES *4 (critiquing Parliament for deviating from common law in making minor 
crimes capital offenses, including cutting down cherry tree in orchard or breaking down 
fishpond so that fish escape)).  
                                                  125 
 
 
 
                                                                              



racketeering  and  a  continuing  drug  enterprise.    Racketeering  and 
drug trafficking are serious crimes in themselves, but not ones that 
Congress originally punished by death.  See Pub. L. No. 91‐513, Title 
II, § 408, 84 Stat. 1265 (codified as amended at 21 U.S.C. § 848); Pub. 
L. No. 98‐473, Title II, § 1002, 98 Stat. 2137 (codified as amended at 18 
U.S.C. § 1959).  That, however, does not support Aquart’s argument 
that Congress’s addition of a death sentence to the VICAR and CCE 
murder statutes is unconstitutionally “unusual.”  Such punishment is 
prescribed only for VICAR and CCE murders.  See 21 U.S.C. § 848(e); 
18  U.S.C.  § 1959(a)(1).    Indeed,  it  was  only  proof  of  murder  that 
aggravated Aquart’s VICAR and CCE crimes to capital offenses and 
made him eligible for a death sentence.  Thus, murder, and nothing 
less,  is  the  pertinent  conduct  for  purposes  of  considering  Aquart’s 
claim that Congress impermissibly married a new capital punishment 
to a crime where it was not previously available. 

       Analyzed in that context, Aquart’s argument fails because he 
cannot  show  that  capital  punishment  has  not  traditionally  been 
associated with the crime of murder.  To the contrary, it is the crime 
most  frequently  associated  with  that  punishment.    Indeed,  “[t]he 
common‐law  rule  imposed  a  mandatory  death  sentence  on  all 
convicted murderers.”    Gregg v.  Georgia,  428  U.S. at  176–77.    At  the 
time  of  the  Constitution’s  ratification,  all  thirteen  states  treated 
premeditated murder as a capital crime, punishable by a mandatory 
death sentence.  See Woodson v. North Carolina, 428 U.S. 280, 289 (1976); 
see also HUGO ADAM BEDAU, THE DEATH PENALTY IN AMERICA, 5–6, 15, 
27–28 (1967).  


                                    126 
 
 
 
                                                                             



      Nor  can  Aquart  show  that  an  “originalist”  meaning  of 
“unusual”  precluded  Congress  from  punishing  newly  codified 
federal murder crimes with death.  The same Congress that drafted 
the  Eighth  Amendment  enacted  the  Crimes  Act  of  1790,  which,  in 
defining some of the first federal crimes, made murders on the high 
seas or within the sole and exclusive jurisdiction of the United States 
punishable by death.  See Act of Apr. 30, 1790, ch. 9, §§ 3, 8, 1 Stat. 
112–14; see generally Printz v. United States, 521 U.S. at 905 (stating that 
“early  congressional  enactments  provid[e]  contemporaneous  and 
weighty  evidence  of  the  Constitution’s  meaning”  (alteration  in 
original) (internal quotation marks omitted)). 

      Further, Aquart does not argue, and cannot show, that capital 
punishment  is  being  revived  in  his  case  after  having  fallen 
“completely  out  of  usage”  for  murder,  so  as  to  be  constitutionally 
“unusual” under the third prong of Stinneford’s originalist analysis.  
See Stinneford, Original Meaning, at 1746.  Indeed, such a completely‐
out‐of‐use  standard  appears  to  be  more  demanding  for  declaring  a 
punishment  unconstitutional  than  the  Supreme  Court’s  evolving‐
standards‐of‐decency test.  See, e.g., Roper v. Simmons, 543 U.S. at 564–
66 (holding death penalty for juveniles cruel and unusual punishment 
when number of authorizing states declined from 25 to 20).  Despite 
evidence of declining use of capital punishment, the Supreme Court 
has  not  declared  the  punishment  categorically  unconstitutional  for 
intentional murder under that standard.  See supra, Discussion Section 
II.D.1.  We can hardly do so on a more demanding theory.    



                                    127 
 
 
 
                                                                                



       What Aquart does argue in support of this part of his originalist 
challenge  is  that  Congress  lacks  a  sufficient  federal  interest  in  the 
murders carried out in violation of the VICAR and CCE statutes to 
add capital punishment to these crimes.  That argument, however, is 
not grounded in an originalist construction of the Cruel and Unusual 
Punishments Clause.  Rather, it is a variation on Aquart’s argument 
that  criminalizing  VICAR  and  CCE  murders  exceeds  Congress’s 
Commerce Clause authority under the Necessary and Proper Clause.  
We  have  already  rejected  that  argument  as  meritless,  see  supra, 
Discussion Section II.D.4., and we are no more persuaded by it when 
recast as an “originalist” challenge under the Eighth Amendment.  

                     b.     Federalism and the Federal Death Penalty in 
                            Connecticut 

       The  second  part  of  Aquart’s  originalist  challenge  invokes 
federalism  to  argue  that  whether  a  federal  punishment  is 
constitutionally  “unusual”  must  be  determined  by  reference  to  the 
punishments permitted in the state of prosecution. 

       This  argument  also  derives  not  from  any  controlling  Eighth 
Amendment precedent but from a law review article positing that the 
federalism expectations of anti‐Federalist critics of the Constitution, 
together with their success in securing a Bill of Rights, support a state‐
specific construction of the Cruel and Unusual Punishments Clause 
to  make  unconstitutional  any  federal  criminal  sentence  that 
“punishes more harshly than the State where the conduct occurred.” 
Michael  J.  Zydney  Mannheimer,  Cruel  and  Unusual  Federal 

                                     128 
 
 
 
                                                                               



Punishments,  98  IOWA  L.  REV.  69,  122  (2012)  [hereinafter 
“Mannheimer, Cruel and Unusual”].  Such a construction of the Eighth 
Amendment  has  the  potential  for  considerable  mischief,  insofar  as 
states  that  unsuccessfully  opposed  nationwide  federal  criminal 
legislation  in  certain  areas—e.g.,  firearms,  civil  rights,  or 
environmental  practices—might  attempt  to  render  those  laws 
virtually  ineffective  within  their  borders  by  enacting  parallel  local 
laws  allowing  only  negligible  punishments.    But  even  without  this 
concern, Aquart’s second “originalist” argument does not persuade. 

       First,  to  the  extent  the  argument  rests  on  purported  anti‐
Federalist  expectations,  the  foundation  is  hardly  a  solid  one.    As 
historians  of  the  period  have  observed,  “there  were  abundant 
differences of opinion and many ‘original understandings’ about the 
nature of federalism among the founders of the Republic.”  KATHRYN 
PREYER,  Jurisdiction  to  Punish:  Federal  Authority,  Federalism,  and  the 
Common  Law  of  Crimes  in  the  Early  Republic,  in  BLACKSTONE  IN 
AMERICA:  SELECTED  ESSAYS  OF  KATHERINE  PREYER  185,  186  (Mary 
Sarah Bilder et al. eds., 2009).  Such differences appeared even within 
the ranks of the anti‐Federalists.  See PAULINE  MAIER, RATIFICATION: 
THE  PEOPLE  DEBATE  THE  CONSTITUTION,  1787–1788  297  (2010) 
[hereinafter “MAIER, RATIFICATION”] (quoting Madison’s observation 
during  Virginia  ratifying  convention  of  “a  great  contrariety  of 
opinions  among  the  Gentlemen  in  the  opposition”  to  Constitution 
(citing  10  THE  DOCUMENTARY  HISTORY  OF  THE  RATIFICATION  OF  THE 
CONSTITUTION  1500–03,  1507  (John  P.  Kaminski  et  al.  eds.,  1993))).  
Thus, even if one can conclude that anti‐Federalists generally viewed 


                                     129 
 
 
 
                                                                                                



the states as “‘sure guardians of the people’s liberty’” against federal 
infringement  of  their  rights,  MAIER,  RATIFICATION,  at  463  (quoting 
James Madison, Speech to Congress (June 8, 1789), reprinted in 11 THE 
PAPERS OF JAMES MADISON 207 (Robert A. Rutland et al., eds., 1979)), 
that does not support an “originalist” construction of the Bill of Rights 
to apply differently from state to state.45   

           The noted concerns with reading such federalism expectations 
into  the  Bill  of  Rights  generally  counsel  particular  caution  when 
applied to the Eighth Amendment because of the paucity of relevant 
framing era statements.  See Mannheimer, Cruel and Unusual, at 101 
(acknowledging existence of “only a handful” of statements).  Aquart 
quotes  two  statements  (reproduced  in  the  margin)  to  support  his 
urged “originalist” construction, one from George Mason, the other 
from Patrick Henry.46  These were not, of course, the only statements 




                                              
45 On such a view, any number of constitutional standards identified in the Bill of Rights—
such as the “reasonableness” of a search, the “probable cause” necessary for a warrant, the 
circumstances  constituting  “double  jeopardy,”  and  the  procedures  satisfying  “due 
process”—could all vary from state to state.  U.S. CONST. amend. IV, amend. V. 
46 In his Objections to the Constitution of Government Formed by the Convention (1787), Mason 
stated: 

           Under  their  own  Construction  of  the  general  Clause  at  the  End  of  the 
           enumerated powers [the Necessary and Proper Clause] the Congress may 
           grant  Monopolies  in  Trade  and  Commerce,  constitute  new  Crimes,  inflict 
           unusual and severe Punishments, and extend their Power as far as they shall 
           think proper, so that the State Legislatures have no Security for the Powers 
           now presumed to remain to them; or the People for their Rights. 

 
                                                 130 
 
 
 
                                                                                                  



made  by  these  men,  or  other  anti‐Federalists,  in  the  course  of  the 
ratification debates and, thus, it cannot be assumed that they express 
their only concerns with the proposed Constitution.47  Nevertheless, 
to  the  extent  these  are  the  statements  Aquart  highlights  as  best 
supporting  his  argument,  they  cannot  bear  the  weight  he  assigns 
them.   

           Mason’s  particular  focus  in  the  quoted  statement  is  the 
Necessary and Proper Clause, which he feared would allow Congress 

                                              
Mannheimer,  Cruel  and  Unusual,  at  101–02  (emphasis  added  by  Mannheimer)  (quoting 
George Mason, Objections to the Constitution of Government Formed by the Convention (1787), 
reprinted in 2 THE COMPLETE ANTI‐FEDERALIST 13 (Herbert J. Storing ed., 1981)).    

In his June 16, 1788 speech in the Virginia ratifying convention, Henry stated: 

           Congress  from  their  general  powers  may  fully  go  into  the  business  of 
           human legislation.  They may legislate in criminal cases from treason to 
           the lowest offence, petty larceny.  They may define crimes and prescribe 
           punishments.  In the definition of crimes, I trust they will be directed by 
           what wise Representatives ought to be governed by.  But when we come 
           to punishments, no latitude ought to be left, nor dependence put on the 
           virtues of Representatives.  What says [the Virginia] Bill of Rights?  “That 
           excessive bail ought not to be required, nor excessive fines imposed, nor 
           cruel  and  unusual  punishments  inflicted.”    Are  you  not  therefore  now 
           calling  on  those  Gentlemen  who  are  to  compose  Congress,  to  prescribe 
           trials and define punishments without this controul? 

Id. at 102–03 (alteration in Mannheimer)  (quoting  Patrick  Henry,  Speech  in  the Virginia 
State Ratifying Convention (June 16, 1788), reprinted in 5 THE  COMPLETE  ANTI‐FEDERALIST 
248 (Herbert J. Storing ed., 1981)).   
47 See generally MAIER, RATIFICATION, at 255–319 (discussing Virginia ratifying convention 
debates  generally).    Henry,  in  particular,  found  fault  with  almost  every  part  of  the 
proposed  Constitution,  including  its  preamble  because  it  referred  to  “We,  the  People” 
instead of “we the States.”  Id. at 264, 266 (observing that “[i]t was no easy thing defining 
what exactly Henry proposed” in his speeches at Virginia ratifying convention, because 
“[n]o amendment . . . was likely to address his fundamental criticism of the Constitution: 
that its authority came from the people instead of the states”). 
                                                 131 
 
 
 
                                                                                                  



to extend and abuse federal power—for example, by identifying new 
crimes  and  imposing  unusual  and  severe  punishments—to  the 
detriment of the states’ presumably retained power in that area.  See 
MAIER,  RATIFICATION,  at  46  (noting  Mason’s  earlier  expression  of 
similar  concern  at  Constitutional  Convention).    Henry’s  statement 
faults  the  Constitution  for  extending  criminal  power  to  the  federal 
government unchecked by the sorts of prohibitions on excessive bail, 
excessive  fines,  and  cruel  and  unusual  punishments  found  in 
Virginia’s 1776 Bill of Rights (drafted by Mason).  Neither statement, 
however, suggests (much less, states) that these concerns should be 
addressed  by  an  amendment  that  not  only  prohibits  cruel  and 
unusual federal punishments but also affords each state the power to 
determine  what  federal  punishments  are  impermissibly  cruel  and 
unusual within its borders.     

           Nothing  in  Virginia’s  forty  proposed  amendments  to  the 
Constitution  hints  at  the  states’  exercise  of  such  veto  power  over 
federal legislation.  The first twenty amendments urged the addition 
of  a  bill  of  rights  virtually  identical  to  Virginia’s  Bill  of  Rights;  the 
second twenty urged “Amendments to the Body of the Constitution.”  
CREATING THE BILL OF RIGHTS:  THE DOCUMENTARY RECORD FROM THE 
FIRST  FEDERAL  CONGRESS  17–21  (Helen  E.  Veit  et  al.  eds.,  1991) 
[hereinafter  “CREATING  THE  BILL  OF  RIGHTS”].48    The  thirteenth 

                                              
48  This  comports  with  the  double  use  of  the  word  “amendment”  during  the  ratification 
debates to reference both the addition of a bill of rights (first unsuccessfully urged at the 
Constitutional  Convention  by  George  Mason  and  Elbridge  Gerry),  and  “changes  in  the 
structure  and  powers  of  the  new  federal  government”  demanded  by  anti‐Federalists 
during the ratification debates.  See CREATING THE BILL OF RIGHTS, at ix. 
                                                 132 
 
 
 
                                                                               



amendment  in  the  first  part  of  Virginia’s  proposal  states  simply 
“[t]hat  excessive  Bail  ought  not  be  required,  nor  excessive  fines 
imposed,  nor  cruel  and  unusual  punishments  inflicted.”    Id.  at  18.  
Nowhere  does  it  urge  that  this  right,  when  added  to  the  federal 
Constitution,  should  be  construed  by  reference  to  the  maximum 
punishments  permitted  within  each  state.    Meanwhile,  the  first 
amendment in the second part of Virginia’s proposal, which speaks 
directly  to  federalism,  states  “[t]hat  each  State  in  the  Union  shall 
respectively retain every power, jurisdiction and right which is not by 
this Constitution delegated to the Congress of the United States or to 
the departments of the Federal Government.”  Id. at 19.  Neither this 
proposal,  nor  the  Tenth  Amendment  to  which  it  led,  however, 
suggests  that  among  such  powers  is  the  authority  of  each  state  to 
prevent the federal government from enforcing duly enacted federal 
criminal laws within the state’s borders.   

       Such a construction cannot be inferred simply by coupling the 
common law origins of the English Bill of Rights’ ban on cruel and 
unusual punishments with the state‐specific adoption of the common 
law  in  America.    See  Mannheimer,  Cruel  and  Unusual,  at  90,  95–96, 
109–20.   Even English  authority  recognized  that  common  law  must 
yield  to  statute.    See  Stinneford,  Original  Meaning,  at  1787,  1789 
(quoting 1 WILLIAM  BLACKSTONE,  COMMENTARIES *89).  And federal 
crimes and punishments can be established only by statute.  See United 
States  v.  Hudson  &  Goodwin,  11  U.S.  (7  Cranch)  32,  32–34  (1812) 
(rejecting federal common law of crimes and requiring codification of 
federal criminal law).  Thus, because Congress could enact criminal 


                                     133 
 
 
 
                                                                                                   



statutes that departed from common law, anti‐Federalists may well 
have  thought  it  necessary  to  amend  the  Constitution  expressly  to 
deny Congress the power to enact cruel and unusual punishments.  
See  Harmelin  v.  Michigan,  501  U.S.  at  975–76  (opinion  of  Scalia,  J., 
joined by Rehnquist, C.J.).  But neither the text of the amendment nor 
its anti‐Federalist origin supports an “originalist” argument that the 
Clause  would  then  be  construed  differently  in  each  of  the  states 
depending on the maximum punishments prescribed by the state for 
its own crimes.49   

           Second, and in any event, Aquart’s state‐focused “originalist” 
construction of the Eighth Amendment is precluded by two already 
referenced strands of Supreme Court precedent.  See supra, Discussion 
Sections  II.D.1.  &  4.    The  first,  originating  in  Justice  Story’s 
pronouncement in Martin v. Hunter’s Lessee that “[t]he constitution of 
the United States was designed for the common and equal benefit of 
all  the  people  of  the  United  States,”  14  U.S.  (1  Wheat.)  at  348 
(emphasis  added),  establishes  that  the  Constitution  must  apply 
equally throughout the states.  There would be no “equal benefit” if 
the  Eighth  Amendment  were  construed  to  allow  a  federal 
punishment  in  one  state  that  it  bars  in  another.    How  would  one 
explain  to  two  federal  defendants  each  convicted  of  comparable 

                                              
49 Nor is such a conclusion supported by the assertion that, although “the ultimate goal of 
the Bill of Rights was to protect individual rights, . . . it did so by ensuring the States’ right 
to self‐governance.”  Mannheimer, Cruel and Unusual, at 100.  To the extent the States’ right 
to  self‐governance  is  safeguarded  by  the  Constitution,  that  was  done  in  the  Guarantee 
Clause of the pre‐amendment Constitution, not in the Bill of Rights.  See U.S.  CONST. art. 
IV, § 4 (“The United States shall guarantee to every State in this Union a Republican Form 
of Government . . . .”).   
                                                 134 
 
 
 
                                                                                                       



VICAR and CCE murders—one in Texas, the other in Connecticut—
that  the  same  Constitution  that  allows  the  Texas  defendant  to  be 
executed  prohibits  subjecting  the  Connecticut  defendant  to  that 
punishment  because  Texas  employs  capital  punishment  while 
Connecticut does not?  There is no satisfactory answer consistent with 
the  controlling  rule  that  the  Constitution  and  laws  apply  equally 
across the states.  See United States v. Begay, 42 F.3d 486, 498–99 (9th 
Cir.  1994)  (explaining  that  “federal  criminal  statute  of  nationwide 
applicability,”  for  which  situs  is  not  element,  “applies  equally  to 
everyone everywhere within the United States”); see also United States 
v.  Mitchell,  502  F.3d  at  946–48,  978  (applying  principle  to  reject 
challenge to FDPA’s application to Indian tribes).50 

           The  second  line  of  Supreme  Court  precedent  defeating 
Aquart’s state‐specific “originalist” argument is that referenced at the 
start of Discussion Section II.D., supra.  It eschews original meaning in 
favor  of  evolving  standards  of  decency  in  construing  the  Eighth 
Amendment’s Cruel and Unusual Punishments Clause.  See Atkins v. 
Virginia, 536 U.S. at 311–12; accord Moore v. Texas, 137 S. Ct. at 1048; 
Roper v. Simmons, 543 U.S. at 560–61.  That standard factors state views 
into the identification of cruel and unusual federal punishments, but 
not so the maximum penalty set by each state for particular conduct 

                                              
50  This  is  a  recurring  problem  with  attempts  to  enlist  federalism  to  mount  state‐specific 
challenges to capital punishment.  See generally United States v. Fell, 571 F.3d at 271 (Raggi, 
J., concurring in denial of rehearing en banc) (raising same question in rejecting argument 
that federalism interests underlying Vicinage Clause, see U.S.  CONST. amend. VI, require 
different  approaches  to  qualifying  federal  capital  juries  depending  on  whether  state  of 
prosecution authorizes or prohibits death sentence). 

                                                 135 
 
 
 
                                                                            



becomes the maximum allowable federal punishment in that state for 
comparable  conduct,  as  Aquart  urges.    Rather,  Supreme  Court 
precedent holds that the maximum sentences prescribed by various 
states are properly considered in the aggregate because it is in that form 
that they can serve as a proxy for a “national consensus” as to when 
an employed federal punishment has come to be recognized as cruel 
and unusual.  See Kennedy v. Louisiana, 554 U.S. at 422–23, 426; see also 
United States v. Fell, 571 F.3d at 274 (Raggi, J., concurring in denial of 
rehearing en banc) (collecting cases applying this approach to identify 
cruel and unusual state punishments).  We are not ourselves free to 
substitute  a  state‐specific  standard  for  this  consensus  one  and  to 
conclude  therefrom  that  the  FDPA  death  sentences  constitute  cruel 
and unusual punishment in Connecticut.   

      In  sum,  history  does  not  support,  and  precedent  precludes, 
Aquart’s urged originalist construction of the Eighth Amendment to 
bar his capital sentences because they were imposed by a federal court 
sitting in Connecticut. 

                            CONCLUSION 

      To summarize, we conclude as follows: 

      1.     Aquart’s challenges to the jury’s guilty verdict fail on the 
             merits. 

             a. The trial evidence is sufficient to permit a reasonable 
                 jury  to  find  both  the  interstate  commerce  and  the 



                                   136 
 
 
 
                                                                           



             motive elements of the VICAR counts proved beyond 
             a reasonable doubt. 

          b. Aquart’s post‐verdict claim of perjury fails because he 
             has  not  made  the  threshold  showing  of  knowing 
             falsehood by either John Taylor or Lashika Johnson, 
             which  showing  is  necessary  to  seek  relief  from 
             conviction, or even a hearing. 

          c. The  record  does  not  support  Aquart’s  claim  of 
             prosecutorial  misconduct  in  rebuttal  summation,  let 
             alone misconduct denying him a fair trial. 

    2.    Insofar as Aquart challenges prosecution misconduct at 
          the penalty proceeding of trial, we identify error in both 
          its  attempts  (a) on  cross‐examination,  to  elicit  its  own 
          disbelief of hearsay declarant Efrain Johnson, and (b) on 
          summation,  to  denigrate  the  defense  for  pursuing 
          inconsistent  theories  at  the  guilt  and  penalty  phases  of 
          trial.  While the former error, by itself, would not warrant 
          vacatur  of  sentence  and  remand  for  a  new  penalty 
          proceeding,  such  relief  is  warranted  when  the  former 
          error  is  considered  together  and  in  context  with  the 
          serious summation error.  Other claims of prosecutorial 
          misconduct fail on the merits. 

    3.    The record evidence was sufficient to allow a reasonable 
          jury to find proved beyond a reasonable doubt both the 
          substantial‐planning‐and‐premeditation             and      the 
                                 137 
 
 
 
                                                                           



          multiple‐killings aggravators that it relied on in reaching 
          its penalty decision. 

    4.    Aquart’s  constitutional  challenges  to  the  death  penalty 
          fail. 

          a. In the face of controlling Supreme Court and our own 
              precedent refusing to declare the death penalty per se 
              unconstitutional  for  intentional  murder  under  the 
              Eighth Amendment, this panel cannot do so. 

          b. Proportionality  review  is  not  constitutionally 
              required  for  death  sentences  voted  under  the 
              carefully drafted FDPA but, even if it were, Aquart’s 
              sentence  was  not  so  disproportionate  as  to  be 
              unconstitutional. 

          c. The infrequency of death sentences in federal capital 
              cases does  not  manifest arbitrariness  because  (a) the 
              FDPA properly channels jury discretion, and (b) such 
              infrequency  is  informed  by  a  capital  jury’s  limitless 
              authority not to vote for death (but to show mercy), 
              which does not raise constitutional concerns. 

          d. The FDPA’s authorization of capital punishment for 
              VICAR and CCE murders does not exceed Congress’s 
              authority under the Necessary and Proper Clause to 
              define  crimes  affecting  interstate  commerce  and  to 
              prescribe punishments, and no different conclusion is 

                                 138 
 
 
 
                                                                         



                warranted  because  Connecticut,  the  state  where 
                Aquart  was  federally  prosecuted,  no  longer  permits 
                capital punishment for state crimes. 

             e. Even  if  the  Supreme  Court’s  evolving‐standards‐of‐
                decency  test  for  cruel  and  unusual  punishments 
                allowed  this  court  to  apply  an  “originalist” 
                construction to the Eighth Amendment prohibition of 
                such punishments, the “originalist” evidence Aquart 
                cites  does  not  support  his  urged  state‐specific 
                application of constitutional rights to prohibit FDPA 
                capital sentences in Connecticut while allowing such 
                federal sentences in other states. 

      For  the  reasons  stated,  the  judgment  of  conviction  is 
AFFIRMED as to defendant’s guilt; his capital sentence is VACATED 
and the case is REMANDED for a new penalty proceeding consistent 
with this opinion.   




                                  139 
 
 
 
CALABRESI, Circuit Judge, concurring in part and concurring in the result: 

       I concur and join fully in all of Parts I and II of the Background and Parts I 

and II, Sections A‐C of the Discussion of this extraordinarily well‐crafted opinion, 

with only a couple of caveats, which I will note below.  As to Part II, Section D of 

the Discussion, “Constitutionality Challenges to Death Penalty,” I concur and join 

substantially, all of § 1 and 2a.  With respect to the remainder of Part II, D: §§ 2b, 

3,  4  and  5,  I  concur  in  the  result,  namely,  that  nothing  in  the  constitutional 

arguments that are before us precludes a new penalty proceeding.   

Let me explain:   

1.     At the beginning of Part II of the Discussion, page 51, the opinion reads: “We 

reject  Aquart’s  sufficiency  and  constitutionality  challenges.”    As  I  will  discuss 

shortly, I reject only some of Aquart’s constitutionality challenges; others I do not 

reach and express no views about.   

2.     At  several  points  in  its  careful  discussion  of  vouching,  the  opinion  states 

that “the vouching error . . . —by itself— . . . did not deny Aquart a fair sentencing 

hearing.”    E.g.,  supra  at  66.    The  Majority  goes  on  to  hold  that  this  error,  when 

viewed together with the “denigration” error, requires vacatur.  Id. at 57.  I agree 

completely with that conclusion.  I am not, however, prepared to say how I would 



                                               1 
 
rule if the counter‐factual were the case, that is, if the vouching error stood alone.  

Statements about counterfactuals are just that, and as a result can never be actual 

holdings, though they may be (as this is) informative and important. 

       This  is  especially  true  in  a  situation  involving  vouching.    The  effect  of 

vouching is—as the opinion repeatedly notes—always contextual.  See, e.g., supra 

at 62‐63.  The precise context that this counter‐factual speaks to can never repeat 

itself, and even if, per impossibile, it did, how can we be sure of what we would do 

when  the  consequences  between  life  and  death  would  be  so  different?    The 

Majority has every right to express strongly its view of the limited nature of the 

error.  I,  however,  must  express  my  view  of  the  limited  effect  of  that  expressed 

opinion.  I do so, especially, lest a prosecutor or a district judge be misled by the 

Majority’s  perfectly  proper  expression  into  repeating  the  error  in  this  or  a  later 

case.    The  vouching  error—by  itself—might  very  likely  not  suffice  to  constitute 

prosecutorial misconduct resulting in prejudicial error, but more than that I dare 

not say.         

3.     The discussion of the constitutionality of the death penalty, both per se and 

as applied to Aquart, presents for me a different problem.  There are arguments 

that Aquart has made below and repeats to us that we are required to deal with, 



                                              2 
 
for if they were valid we would reverse the existing death sentence rather than 

vacating and remanding for a new sentencing hearing.  See supra at 94.  As far as I 

can tell, these arguments are all dealt with in the Discussion, Part II.D.1 and Part 

II.D.2.a. Whatever their merits might perhaps seem to be to me (or perhaps even 

to a future Supreme Court), they are currently directly contrary to Supreme Court 

holdings.  And, as the Majority opinion elegantly points out, we are now required 

to follow such holdings even were we to think the High Court would alter them.  

See supra at 95 (citing Agostini v. Felton, 521 U.S. 203, 238 (1997) and Rodriguez de 

Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989)). Accordingly, while I 

don’t necessarily join in every word of the Majority’s discussion in these Sections, 

I join this part of the opinion substantially and in whole. 

       For  different  reasons,  I  don’t  find  part  or  the  whole  of  some  of  the  other 

arguments  Aquart  makes  to  require  answers  from  us  at  this  time.  Under  the 

circumstances,  and  believing  that  one  should  usually  avoid  constitutional 

decisions unless required to make them, I decline to speak to them.  My reasons 

are  particular  to  the  distinct  arguments  Aquart  makes,  and  so  I  treat  each  one 

separately: 




                                              3 
 
       §2.b.  Whether  Aquart’s  Death  Sentence  is  Constitutionally  Disproportionate.  

Because, as the Majority correctly explains, existing Supreme Court Law does not 

mandate proportionality review, the question of whether, if it did, Aquart would 

pass  that  test  is  entirely  hypothetical.  (I’m  too  much  an  academic  to  call  it 

academic.)  It need not be reached, and I decline to do so.   

       §3.  Arbitrariness.    As  the  Majority  demonstrates,  the  notion  that  an 

individual  death  sentence  imposed  in  a  system  that  meets  the  requirements 

established in Furman v. Georgia, 408 U.S. 238 (1972), and Gregg v. Georgia, 428 U.S. 

153  (1976),  can  be  challenged  on  arbitrariness  grounds  is  not  supported  by 

currently controlling  Supreme  Court  precedent. See  generally  Glossip v.  Gross,  — 

U.S.  —,  135  S.Ct.  2726  (2015);  Kansas  v.  Marsh,  548  U.S.  163  (2006);  McCleskey  v. 

Kemp, 481 U.S. 279 (1987); Proffitt v. Florida, 428 U.S. 242 (1976); Jurek v. Texas, 428 

U.S.  262  (1976).  But  see  Glossip,  135  S.Ct.  at  2755‐56  (Breyer,  J.,  dissenting) 

(suggesting  that  new  developments  may  have  undermined  the  Court’s  prior 

decisions  holding  that  the  death  penalty  survives  constitutional  arbitrariness 

challenges). This the Majority demonstrates fully and as far as I’m concerned that 

is all that needs to be said on the matter. 




                                               4 
 
       The Majority’s discussion of arbitrariness, however, seems to take on what 

might be “new”  arguments  based  on  the  effects  of  arbitrariness.    I’m not  sure  I 

fully see those arguments in Aquart’s briefs to us.  They were certainly not made 

to  the  District  Court  in  this  precise  form,  and  as  such  I  don’t  believe  I  need  to 

discuss—let alone decide—them, and decline to do so. 

       §4.  The  Necessary  and  Proper  Challenge.    This  Aquart  argument,  both  in  its 

general and in its Connecticut‐based form, was clearly not made below.  Aquart 

gives reasons for this, some better than others, and our Court can, of course, choose 

to deal with arguments that might otherwise be forfeited.  The Majority chooses to 

do so.  I think it better not to discuss these arguments now when Aquart still has 

an opportunity to present them fully to the District Court.  Where a death sentence 

is vacated, as here, and constitutional arguments that aren’t manifest winners are 

presented for the first time on appeal, it seems to me to be by far the better course 

to let the arguments be made below, where such arguments are best fleshed out.  

This allows us to avoid making constitutional judgments that may not need to be 

made at all.  Cf. Spector Motor Service, Inc. v. McLaughlin, 323 U.S. 101, 103 (1944) 

(“If  there  is  one  doctrine  more  deeply  rooted  than  any  other  in  the  process  of 

constitutional  adjudication,  it  is  that  we  ought  not  to  pass  on  questions  of 



                                               5 
 
constitutionality . . . unless such adjudication is unavoidable.”) As it stands, the 

Majority rules on a less‐than‐complete prior discussion, as is inevitable where the 

arguments are raised for the first time to us. 

      For  these  reasons,  I  express  no  view  on  Aquart’s  various  Necessary  and 

Proper arguments, but, deeming them forfeited, find that they present no obstacle 

to our disposition—i.e., vacating and remanding, rather than reversing, the death 

sentence. 

      § 5. “Originalist” Challenge.  What I just said about the Necessary and Proper 

arguments is even more true of these arguments.  Aquart did not make them below 

or on his initial appeal.  As is our right, we asked for additional briefing.  I cannot 

say that, given the complexity of the issues, I found the supplemental briefs all that 

helpful on topics that academics are just beginning to explore.  If life or death now 

depended on these arguments, I expect we would do the best we could with them.  

But, given our vacatur, there is plenty of time for their development below, should 

Aquart deem that appropriate.  We need not, therefore, address these contentions 

now, and I will not do so. 

      I  also  note  that  these  arguments,  because  they  are  not  fully  made  out, 

cannot, in my judgment, be completely treated by the Majority.  The opinion is an 



                                           6 
 
interesting first take on claims not perfectly elaborated. But I am far from sure that 

we can treat this challenge as ultimately settled. 

      Let  me  be  clear:  I  cannot,  and  do  not,  have  any  objection  to  the  Majority 

discussing each and every constitutional argument Aquart may be read as making, 

whether raised below or not.  Our Court is free to do so.  Having doubts about the 

desirability of treating these arguments now, and having no doubt that I am not 

required to do so, I decline to express a view on the constitutional arguments that 

I have just listed.  And, on my own ground that they need not be heard now, I fully 

join the Court’s conclusion that Aquart’s death sentence should be vacated and the 

case remanded for further proceedings consistent with our Court’s opinion. 




                                             7